              Case 18-12903-KG            Doc 5     Filed 12/31/18        Page 1 of 175



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

____________________________________
In Re:                               )
                                     )
ANGEL MEDICAL SYSTEMS, INC.,         )                            Chapter 11
a Delaware corporation,              )                            Case No. 18-12903 ( )
                                     )
       Debtor. 1                     )
____________________________________)


  AMENDED DISCLOSURE STATEMENT OF ANGEL MEDICAL SYSTEMS, INC.




HONIGMAN MILLER SCHWARTZ                                          MORRIS JAMES LLP
AND COHN LLP                                                      Jeffrey R. Waxman, Esquire
Joseph R. Sgroi, Esquire                                          500 Delaware Avenue, Suite 1500
Glenn S. Walter, Esquire                                          Wilmington, DE 19801-1494
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506



                                  Proposed Counsel to the Debtor




Dated: December 26, 2018




      1 The Debtor’s address is 40 Christopher Way, Suite 201, Eatontown, NJ 07724. Its EIN is XX-XXXXXXX.
                Case 18-12903-KG     Doc 5    Filed 12/31/18    Page 2 of 175




Angel Medical Systems, Inc. (the “Debtor”) is sending you this disclosure statement (the
“Disclosure Statement”) because you may be a creditor entitled to vote on the Prepackaged
Plan of Reorganization of Angel Medical Systems, Inc. (the “Plan”). This solicitation (the
“Solicitation”) of votes is being conducted to obtain sufficient acceptances of the Plan prior
to the filing of a voluntary case under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”). If sufficient votes to obtain confirmation of the Plan are received and
certain other conditions are met, the Debtor intends to file its voluntary case under
Chapter 11 of the Bankruptcy Code to implement the Plan. Because no Chapter 11 case
has yet been commenced, this Disclosure Statement has not been approved by any
Bankruptcy Court as containing “adequate information” within the meaning of section
1125(a) of the Bankruptcy Code. Following the commencement of its Chapter 11 case, the
Debtor expects to seek promptly an order of the Bankruptcy Court (1) approving (a) this
Disclosure Statement as having contained “adequate information” and (b) the Solicitation
as having been in compliance with Section 1125(b) of the Bankruptcy Code, and
(2) confirming the Plan described herein.

                        AMENDED DISCLOSURE STATEMENT
                              DATED DECEMBER 26, 2018
                      PREPETITION SOLICITATION OF VOTES
             WITH RESPECT TO PREPACKAGED PLAN OF REORGANIZATION
                                             OF
                           ANGEL MEDICAL SYSTEMS, INC.


    SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

Neither this Disclosure Statement nor the Plan has been filed with or reviewed by any
Bankruptcy Court, and the securities to be issued on or after the Effective Date (as defined
below) are not the subject of a registration statement filed with the United States Securities
and Exchange Commission (the “SEC”) under the United States Securities Act of 1933, as
amended (the “Securities Act”), or any securities regulatory authority of any state under
any state securities law (“Blue Sky Law”). The Debtor is relying on section 4(2) of the
Securities Act and similar provisions of state securities law, as well as, to the extent
applicable, the exemption from the Securities Act and equivalent state law registration
requirements provided by section 1145(a)(1) of the Bankruptcy Code, to exempt from
registration under the Securities Act and Blue Sky Law the offer and sale of new securities
in connection with the Solicitation and the Plan.



29644614.2
              Case 18-12903-KG        Doc 5    Filed 12/31/18    Page 3 of 175




Each holder of 2012 Notes, 2014 Notes, and 2016 Notes (each a “Noteholder”) or authorized
signatory for the beneficial owner of a 2012 Note, 2014 Note or 2016 Note (collectively, the
“Notes”) will be required to certify on its Ballot whether such holder or beneficial owner is
an Accredited Investor, as that term is defined by Rule 501 of Regulation D of the
Securities Act.

The Plan has not been approved or disapproved by the SEC or any state securities
commission and neither the SEC nor any state securities commission has passed upon the
accuracy or adequacy of the information contained herein. Any representation to the
contrary is a criminal offense. Neither the Solicitation nor this Disclosure Statement
constitutes an offer to sell, or the solicitation of an offer to buy securities in any state or
jurisdiction in which such offer or solicitation is not authorized.

This Disclosure Statement and the information set forth herein are confidential. This
Disclosure Statement contains material non-public information concerning the Debtor and
its respective securities. Each recipient hereby acknowledges that it (a) is aware that the
federal securities laws of the United States prohibit any person who has material non-
public information about a company, which is obtained from the company or its
representatives, from purchasing or selling securities of such company or from
communicating the information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such securities and (b)
is familiar with the United States Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”), and the rules and regulations promulgated thereunder, and
agrees that it will not use or communicate to any person, under circumstances where it is
reasonably likely that such person is likely to use or cause any person to use, any
confidential information in contravention of the Securities Exchange Act or any of its rules
and regulations, including Rule 10b-5.

THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN OF
REORGANIZATION OF ANGEL MEDICAL SYSTEMS, INC. IS 5:00 P.M.
PREVAILING EASTERN TIME ON JANUARY 14, 2019, UNLESS EXTENDED BY
THE DEBTOR (THE “VOTING DEADLINE”).     THE RECORD DATE FOR
DETERMINING WHETHER A HOLDER OF AN IMPAIRED CLAIM IS ENTITLED
TO VOTE ON THE PLAN IS, DECEMBER 14, 2018 (THE “VOTING RECORD
DATE”).

THE DEBTOR IS FURNISHING THIS DISCLOSURE STATEMENT TO EACH
MEMBER OF AN IMPAIRED CLASS UNDER THE PREPACKAGED PLAN OF
REORGANIZATION OF ANGEL MEDICAL SYSTEMS, INC. THIS DISCLOSURE
STATEMENT IS TO BE USED BY EACH RECIPIENT SOLELY IN CONNECTION
WITH HIS, HER, OR ITS EVALUATION OF THE PLAN, AND USE OF THIS

29644614.2
               Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 4 of 175




DISCLOSURE STATEMENT FOR ANY OTHER PURPOSE IS NOT AUTHORIZED.
WITHOUT THE PRIOR WRITTEN CONSENT OF THE DEBTOR, THIS
DISCLOSURE STATEMENT MAY NOT BE REPRODUCED OR PROVIDED TO
OTHERS (OTHER THAN THOSE ADVISORS OF ANY RECIPIENT OF THIS
DISCLOSURE STATEMENT WHO MAY REVIEW THE INFORMATION
CONTAINED HEREIN TO ASSIST SUCH RECIPIENT IN HIS, HER, OR ITS
EVALUATION OF THE PLAN).

Prepared by:                               Proposed Counsel for Debtor

Joseph R. Sgroi                            Jeffrey R. Waxman
Glenn S. Walter                            Morris James LLP
Honigman Miller Schwartz & Cohn LLP        500 Delaware Avenue, Suite 1500
660 Woodward Avenue                        Wilmington, DE 19801-1494
2290 First National Building               (302) 888-5842
Detroit, MI 48226-3506
(313) 465-7997




29644614.2
                 Case 18-12903-KG             Doc 5       Filed 12/31/18        Page 5 of 175




                                INTRODUCTION AND DISCLAIMER

               Angel Medical Systems, Inc. (“Debtor”) submits this Amended Disclosure
Statement to certain holders of claims against and interests in the Debtor in connection with the
Solicitation of acceptances of the proposed Prepackaged Plan of Reorganization of Angel
Medical Systems, Inc., dated as of December 26, 2018 (a copy of which is annexed hereto as
Appendix A). This Disclosure Statement amends and restates the Disclosure Statement of Angel
Medical Systems dated December 17, 2018. The Debtor is soliciting such acceptances from
                                                    1
holders of 2012 Notes, 2014 Notes, and 2016 Notes.

               Under the Plan, the Debtor proposes to restructure its financial affairs, including
the obligations owed under the 2012, 2014, and 2016 Notes. To effectuate the restructuring of
such obligations, assuming the requisite votes are obtained on the Plan, the Debtor will file for
bankruptcy relief (and will concurrently or shortly thereafter file the Plan) and will seek the
necessary relief from the Bankruptcy Court to continue to operate in the ordinary course of
business.

               In furtherance of its restructuring, the Debtor will be entering into the Transaction
Documents, collectively, the Amended and Restated Certificate of Incorporation, the New Series
A Preferred Stock Purchase Documents, the New Equity Interests, and any agreement, contract,
instrument, and other agreement or document executed or delivered in connection with the
foregoing. Together, the Plan and the Transaction Documents provide, inter alia, (i) for existing
equity in the Debtor to be cancelled; (ii) the conversion of the 2012 Notes and 2014 Notes into
New Common Stock; (iii) the conversion of 2016 Notes into New Series A preferred stock; and
(iv) a new capital infusion under a rights offering of New Series A Preferred Stock.

               The Debtor is furnishing this Disclosure Statement to all holders of Claims in
Class 3 (2012 Notes), Class 4 (2014 Notes), and Class 5 (2016 Notes) to enable such
claimholders to vote to accept or reject the Plan. This Disclosure Statement is to be used by
holders of Class 3 (2012 Notes), Class 4 (2014 Notes), and Class 5 (2016 Notes) solely in
connection with their evaluation of the Plan. Use of this Disclosure Statement for any other
purpose is not authorized. This Disclosure Statement may not be reproduced or provided to
anyone other than advisors to the recipient without the prior written consent of the Debtor.

               The Debtor intends to use any and all Ballots accepting the Plan that were
received pursuant to the Solicitation and not subsequently withdrawn prior to the Voting
Deadline to seek confirmation of the Plan. Votes in favor of the Plan may also be used by the
Debtor as acceptances to any modifications to the Plan provided such modifications do not
materially and adversely affect the treatment of Claims. See Section VIII – “Consequences of
the Plan.”




         1         All capitalized terms not otherwise defined in this Disclosure Statement have the meanings
ascribed to such terms in the Plan.


                                                          i
29644614.2
              Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 6 of 175



               This Disclosure Statement describes certain aspects of the Plan, the Debtor’s
operations, the restructuring of the Debtor’s financial affairs, the disposition of the Debtor’s
obligations with respect to the 2012, 2014, and 2016 Notes, the Debtor’s post-restructuring
management and other related matters. FOR A COMPLETE UNDERSTANDING OF THE
PLAN, YOU SHOULD READ THIS DISCLOSURE STATEMENT, THE PLAN, AND THE
APPENDICES AND EXHIBITS THERETO IN THEIR ENTIRETY. IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT,
THE TERMS OF THE PLAN ARE CONTROLLING.

            THE DEBTOR HAS NOT COMMENCED A CASE UNDER CHAPTER 11
OF THE BANKRUPTCY CODE AT THIS TIME. BECAUSE NO BANKRUPTCY CASE
HAS BEEN COMMENCED, THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT HAS NOT BEEN APPROVED BY ANY BANKRUPTCY COURT AS
CONTAINING “ADEQUATE INFORMATION” WITHIN THE MEANING OF SECTION
1125(a) OF THE BANKRUPTCY CODE. NONETHELESS, IF A CHAPTER 11 CASE IS
SUBSEQUENTLY COMMENCED, THE DEBTOR INTENDS TO SEEK PROMPTLY AN
ORDER OF THE BANKRUPTCY COURT APPROVING THIS DISCLOSURE STATEMENT
PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE AND DETERMINING
THAT THE SOLICITATION OF VOTES ON THE PLAN BY MEANS OF THIS
DISCLOSURE STATEMENT COMPLIED WITH SECTION 1126(b) OF THE
BANKRUPTCY CODE.

          THE DEBTOR INTENDS TO CONTINUE OPERATING ITS BUSINESS IN
CHAPTER 11 IN THE ORDINARY COURSE AND TO SEEK THE NECESSARY RELIEF
FROM THE BANKRUPTCY COURT.

          THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE
SUBJECT TO THE SATISFACTION OR WAIVER OF MATERIAL CONDITIONS
PRECEDENT, INCLUDING ALL CONDITIONS PRECEDENT TO ENTERING INTO THE
NEW SERIES A NOTE PURCHASE AGREEMENT DOCUMENTS. THERE CAN BE NO
ASSURANCE THAT THOSE CONDITIONS PRECEDENT WILL BE SATISFIED.

           THE DEBTOR CURRENTLY INTENDS TO SEEK TO EFFECTUATE THE
PLAN PROMPTLY AFTER CONFIRMATION OF THE PLAN. THERE CAN BE NO
ASSURANCE, HOWEVER, AS TO WHEN AND WHETHER CONFIRMATION OF THE
PLAN AND THE EFFECTIVE DATE ACTUALLY WILL OCCUR. PROCEDURES FOR
DISTRIBUTIONS UNDER THE PLAN, INCLUDING MATTERS THAT ARE EXPECTED
TO AFFECT (A) THE TIMING OF THE RECEIPT OF DISTRIBUTIONS BY HOLDERS OF
CLAIMS IN CERTAIN CLASSES AND (B) THE AMOUNT OF DISTRIBUTIONS
ULTIMATELY RECEIVED BY SUCH HOLDERS ARE DESCRIBED IN SECTION V —
“SUMMARY OF THE PLAN OF REORGANIZATION.”

         IF THE PLAN IS NOT CONFIRMED AND/OR EFFECTUATED, THEN THE
DEBTOR WILL HAVE TO CONSIDER ALL OF ITS OPTIONS AS A DEBTOR IN
BANKRUPTCY. SEE SECTION IX — “ALTERNATIVES TO CONFIRMATION AND
CONSUMMATION OF THE PLAN.”


                                               ii
29644614.2
             Case 18-12903-KG   Doc 5    Filed 12/31/18   Page 7 of 175



           NO PERSON IS AUTHORIZED BY THE DEBTOR IN CONNECTION WITH
THE PLAN OR THE SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE ANY
REPRESENTATION REGARDING THIS DISCLOSURE STATEMENT OR THE PLAN
OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT AND THE
APPENDICES ATTACHED HERETO OR INCORPORATED HEREIN BY REFERENCE OR
REFERRED TO HEREIN. IF SUCH INFORMATION OR REPRESENTATION IS GIVEN
OR MADE, IT MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE
DEBTOR.

           THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE LEGAL,
BUSINESS, FINANCIAL, OR TAX ADVICE. ANY CREDITOR OR INTEREST HOLDER
DESIRING ANY SUCH ADVICE OR ANY OTHER ADVICE SHOULD CONSULT WITH
ITS OWN ADVISORS.

           THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING THE INFORMATION REGARDING THE DEBTOR’S HISTORY, BUSINESS,
AND OPERATIONS, IS INCLUDED FOR PURPOSES OF SOLICITING ACCEPTANCES
OF THE PLAN BUT, AS TO CONTESTED MATTERS AND ADVERSARY PROCEEDINGS
THAT MAY BE PENDING AS OF THE FILING OF THE DEBTOR'S CHAPTER 11 CASE
OR COMMENCED AFTER THE FILING OF THE DEBTOR'S CHAPTER 11 CASE, IS NOT
TO BE CONSTRUED AS AN ADMISSION OR A STIPULATION BUT RATHER AS A
STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.

           THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY
PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE TO ACCEPT OR TO
REJECT THE PLAN, AND NOTHING STATED HEREIN CONSTITUTES AN ADMISSION
OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN ANY
PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY, OR BE DEEMED A
REPRESENTATION OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE
DEBTOR OR HOLDERS OF CLAIMS OR INTERESTS. CERTAIN OF THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT, BY THEIR NATURE, ARE
FORWARD-LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE CAN
BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL
OUTCOMES. ALL HOLDERS OF IMPAIRED CLAIMS SHOULD CAREFULLY READ
AND CONSIDER THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR
ENTIRETY, INCLUDING SECTION VI — “RISK FACTORS TO BE CONSIDERED,”
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

          EXCEPT WITH RESPECT TO THE “FINANCIAL PROJECTIONS”
ATTACHED HERETO AS APPENDIX C AND EXCEPT AS OTHERWISE SPECIFICALLY
AND EXPRESSLY STATED HEREIN (INCLUDING WITH RESPECT TO THE
PLEADINGS THE DEBTOR EXPECTS TO FILE IN THE CHAPTER 11 CASE), THIS
DISCLOSURE STATEMENT DOES NOT REFLECT ANY EVENTS THAT MAY OCCUR
SUBSEQUENT TO THE DATE HEREOF AND THAT MAY HAVE A MATERIAL IMPACT
ON THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT.
ACCORDINGLY, THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT,


                                        iii
29644614.2
              Case 18-12903-KG        Doc 5     Filed 12/31/18    Page 8 of 175



UNDER ANY CIRCUMSTANCE IMPLY THAT THE INFORMATION HEREIN IS
CORRECT OR COMPLETE AS OF ANY TIME SUBSEQUENT TO THE DATE HEREOF.

          EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ALL
INFORMATION CONTAINED HEREIN HAS BEEN PROVIDED BY THE DEBTOR.

         UNLESS SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC
ACCOUNTING FIRM.

               SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS:
This Disclosure Statement contains certain forward-looking statements, all of which are based on
various estimates and assumptions. Such forward-looking statements are subject to inherent
uncertainties and to a wide variety of significant business, economic, and competitive risks,
including, among others, those summarized herein. See Section VI — “Risk Factors To Be
Considered.” When used in this Disclosure Statement, the words “anticipate,” “believe,”
“estimate,” “will,” may,” “intend,” and “expect” and similar expressions generally identify
forward-looking statements. Although the Debtor believes that its plans, intentions, and
expectations reflected in the forward-looking statements are reasonable, they cannot be sure that
they will be achieved. These statements are only predictions and are not guarantees of future
performance or results. Forward-looking statements are subject to risks and uncertainties that
could cause actual results to differ materially from those contemplated by a forward-looking
statement. All forward-looking statements attributable to the Debtor or persons acting on its
behalf are expressly qualified in their entirety by the cautionary statements set forth in this
Disclosure Statement. Forward-looking statements speak only as of the date on which they are
made. Except as required by law, the Debtor expressly disclaims any obligation to update any
forward-looking statement, whether as a result of new information, future events, or otherwise.

                   NOTICES REGARDING THIRD PARTY RELEASES

PLEASE TAKE NOTICE THAT THE PLAN CONTAINS THIRD-PARTY RELEASE
PROVISIONS. SUBJECT TO ANY FINAL ORDER OF THE BANKRUPTCY COURT
TO THE CONTRARY, UNLESS YOU TIMELY MAKE AN ELECTION TO OPT OUT
OF THE RELEASE PROVISIONS IN ARTICLE X OF THE PLAN BY (I) INDICATING
YOUR ELECTION TO OPT OUT OF RELEASES ON THE BALLOT OR OTHER
NOTICE PROVIDED TO YOU AND TIMELY DELIVERED SUCH DOCUMENT IN
ACCORDANCE WITH THE INSTRUCTION SET FORTH THEREIN OR (II) FILE
WITH THE BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASE
AN OBJECTION TO THE RELEASES CONTAINED IN ARTICLE X OF THE PLAN
THAT IS NOT RESOLVED BEFORE CONFIRMATION, YOU WILL BE DEEMED TO
CONSENT TO THE THIRD-PARTY RELEASES SET FORTH IN ARTICLE X OF THE
PLAN WILL BE BINDING ON YOU.




                                               iv
29644614.2
                    Case 18-12903-KG                     Doc 5         Filed 12/31/18              Page 9 of 175



                                                   TABLE OF CONTENTS


INTRODUCTION AND DISCLAIMER ........................................................................................ i

    I. OVERVIEW OF THE DEBTOR ........................................................................................1

         A. Identifying Information ..................................................................................................1

         B. Overview Of Business Operations .................................................................................1

         C. Capital Structure ............................................................................................................1

         D. Officers and Directors ....................................................................................................2

               1. David R. Fischell Ph.D., Co-Founder and Chief Executive Officer ........................3

               2. David L. Keenan, Chief Operating Officer ..............................................................3

               3. Steve Johnson, Consultant .......................................................................................4

               4. Andrew Taylor, Consultant ......................................................................................4

         E. Transactions with Abbott Laboratories (successor in interest to St. Jude) ....................5

         F. Events Leading to Chapter 11 Cases .............................................................................5

         G. The Proposed Plan .........................................................................................................6

         H. Transaction Documents .................................................................................................7

               1. Amended and Restated Certificate of Incorporation ...............................................7

               2. Rights Offering ........................................................................................................8

               3. New Common Stock ................................................................................................8

    II. SUMMARY OF TREATMENT OF CLAIMS AND INTERESTS UNDER THE
        PLAN ...................................................................................................................................9

    III. PLAN VOTING INSTRUCTIONS AND PROCEDURES ..............................................10

         A. Notice To Holders Of Claims ......................................................................................10

         B. Solicitation Package .....................................................................................................11

         C. Voting Procedures And Ballots And Voting Deadline ................................................11

         D. Confirmation Hearing And Deadline For Objections To Confirmation ......................12


                                                                      v
29644614.2
                 Case 18-12903-KG                    Doc 5         Filed 12/31/18             Page 10 of 175



    IV. THE ANTICIPATED CHAPTER 11 CASE .....................................................................12

        A. Motions To Be Filed On The Petition Date .................................................................13

             1. Motion To Approve Combined Disclosure Statement And Confirmation
                Hearing ...................................................................................................................13

             2. Motion To Use Cash Collateral And Obtain DIP Financing .................................13

             3. Motion For Authority To Pay Prepetition Employee Compensation And
                Associated Benefits ................................................................................................14

        B. Anticipated Timetable For The Chapter 11 Cases .......................................................14

    V. SUMMARY OF THE PLAN OF REORGANIZATION ..................................................14

        A. Overview Of Chapter 11 ..............................................................................................15

        B. Overall Structure Of The Plan .....................................................................................15

        C. Classification And Treatment Of Claims And Interests ..............................................15

             1. Treatment Of Unclassified Claims.........................................................................16

             2. Classification And Treatment Of Claims And Interests ........................................17

             3. Acceptance Or Rejection Of The Plan ...................................................................21

             4. Means For Implementation Of The Plan ...............................................................21

        D. Allowance and Restitution of Claims. .........................................................................24

             1. Allowed Claims and Interests ................................................................................24

             2. Full Satisfaction .....................................................................................................24

             3. Interest And Penalties On Claims ..........................................................................25

             4. Post Confirmation Claim and Asset Resolution ....................................................25

             5. Deadline to Object to Claims .................................................................................25

        E. Provisions Governing Distributions.............................................................................25

             1. Delivery of Distributions .......................................................................................25

             2. Distributions Relating to Allowed Insured Claims ................................................25

             3. Defenses; Setoff .....................................................................................................26


                                                                   vi
29644614.2
                 Case 18-12903-KG                    Doc 5        Filed 12/31/18              Page 11 of 175



             4. Distributions for Claims Allowed as of the Effective Date ...................................26

             5. Means Of Cash Payment ........................................................................................26

             6. Withholding And Reporting Requirements ...........................................................26

        F. Treatment Of Executory Contracts And Unexpired Leases ........................................27

             1. Assumption/Rejection of Executory Contracts and Unexpired Leases .................27

             2. Cure Amounts ........................................................................................................28

             3. Compensation and Benefit Programs.....................................................................28

             4. Employment Contracts...........................................................................................29

             5. Indemnification ......................................................................................................29

             6. Right of First Refusal .............................................................................................29

        G. Confirmation And Consummation Of The Plan ..........................................................29

             1. Condition To Entry Of The Confirmation Order ...................................................29

             2. Conditions To Effective Date ................................................................................29

             3. Waiver Of Conditions ............................................................................................30

             4. Notice of Effective Date ........................................................................................30

        H. Effect Of Plan Confirmation ........................................................................................30

             1. Binding Effect ........................................................................................................30

             2. Revesting Of Assets ...............................................................................................31

             3. Releases And Related Matters ...............................................................................31

             4. Discharge Of The Debtor .......................................................................................32

             5. Injunction ...............................................................................................................33

             6. Exculpation And Limitation Of Liability ..............................................................33

             7. Term Of Bankruptcy Injunction Or Stays ..............................................................34

             8. Post-Effective Date Retention Of Professionals ....................................................34

        I. Retention Of Jurisdiction .............................................................................................34


                                                                  vii
29644614.2
                 Case 18-12903-KG                    Doc 5         Filed 12/31/18              Page 12 of 175



        J. Failure of Bankruptcy Court to Exercise Jurisdiction..................................................36

        K. Miscellaneous Provisions.............................................................................................36

             1. Effectuating Documents And Further Transactions ..............................................36

             2. Company Action ....................................................................................................36

             3. Indemnification Of Directors And Officers ...........................................................36

             4. Payment Of Statutory Fees ....................................................................................36

             5. Amendment Or Modification Of The Plan ............................................................36

             6. Severability Of Plan Provisions .............................................................................37

             7. Successors And Assigns ........................................................................................37

             8. Revocation, Withdrawal, Or Non-Consummation.................................................37

             9. Governing Law ......................................................................................................38

             10. Tax Reporting and Compliance .............................................................................38

             11. Conflicts .................................................................................................................38

    VI. RISK FACTORS TO BE CONSIDERED .........................................................................38

        A. Failure to Confirm the Plan..........................................................................................38

        B. Potential Adverse Effects of Chapter 11 ......................................................................39

        C. Dependence on Key Personnel ....................................................................................39

        D. Business Risks .............................................................................................................39

             1. Operating Losses and No Assurance Of Future Profitability ................................39

             2. Limited Operating History .....................................................................................39

             3. Single Product Company .......................................................................................40

             4. Inherent Uncertainty Of Debtor's Financial Projections ........................................40

             5. Lack of Audited and Recent Financial Reports .....................................................40

        E. Methods of Solicitation ................................................................................................40

        F. Classification And Treatment Of Claims And Equity Interests...................................41


                                                                  viii
29644614.2
                   Case 18-12903-KG                    Doc 5         Filed 12/31/18             Page 13 of 175



    VII.       applicability of federal and other securities laws .........................................................42

         A. Plan Securities ..............................................................................................................42

         B. Issuance and Resale of Plan Securities Under the Plan ...............................................42

               1. Exemption From Registration ................................................................................42

               2. Resales Of Plan Securities; Definition Of Underwriter .........................................43

         C. Rights Offering ............................................................................................................44

    VIII.      TAX CONSEQUENCES OF THE PLAN ..................................................................44

         A. Introduction Federal Tax Consequences ......................................................................44

         B. Certain U.S. Federal Income Tax Consequences to the Debtor ..................................46

               1. COD Income ..........................................................................................................46

               2. Net Operating Losses – Section 382 ......................................................................46

         C. Certain U.S. Federal Income Tax Consequences to U.S. Holders ...............................48

               1. Certain U.S. Holders of Claims and Interests ........................................................48

               2. Accrued but Unpaid Interest ..................................................................................49

               3. Information Reporting and Backup Withholding ..................................................49

    IX. FEASIBILITY OF THE PLAN AND BEST INTERESTS OF CREDITORS. ................50

         A. Feasibility of the Plan ..................................................................................................50

         B. Acceptance Of The Plan ..............................................................................................51

         C. Best Interests Test ........................................................................................................51

         D. Confirmation Without Acceptance Of All Impaired Classes: 'Cramdown' .................52

    X. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
       PLAN .................................................................................................................................53

    XI. THE SOLICITATION .......................................................................................................53

         A. Parties In Interest Entitled To Vote .............................................................................53

         B. Classes Impaired Under The Plan ................................................................................54

         C. Revocation; Waivers Of Defects; Irregularities ...........................................................54

                                                                     ix
29644614.2
                Case 18-12903-KG               Doc 5      Filed 12/31/18          Page 14 of 175



        D. Further Information; Additional Copies ......................................................................55

    XII.     CONCLUSION AND RECOMMENDATION ...........................................................56




                                                           x
29644614.2
             Case 18-12903-KG     Doc 5    Filed 12/31/18    Page 15 of 175



                                    APPENDICES

APPENDIX A         Prepackaged Plan of Reorganization of Angel Medical Systems, Inc.

APPENDIX B         Liquidation Analysis

APPENDIX C         Use of Funds and Financial Projections

APPENDIX D         Independent Accountant’s Compilation Report (Fiscal years ending,

                   December 2016 and December 2017)

APPENDIX E         Unaudited Financial Statement Q3 2018

APPENDIX F         Rights Offering - Indication of Interest and Summary Terms




                                           xi
29644614.2
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 16 of 175



                            I.     OVERVIEW OF THE DEBTOR

               This Disclosure Statement contains, among other things, descriptions and
summaries of provisions of the Plan. Unless otherwise defined herein, all capitalized terms
contained herein have the meanings ascribed to them in the Plan.

A.      Identifying Information

               The Debtor incorporated in Delaware on November 29, 2001.

               The Debtor’s executive offices are located at 40 Christopher Way, Eatontown, NJ
07799. The Debtor’s internet address is www.angel-med.com. Attached hereto as Appendices
D and E, respectively, is the independent accountant’s compilation report of the Debtor’s
financial statement for the fiscal years ending December 31, 2016 and December 31, 2017, and
unaudited consolidated financial statements for the third quarter of 2018 (collectively, the
“Financial Statements”).

B.      Overview Of Business Operations

                The Debtor is a privately held pre-commercial medical device company with
approximately fifty issued patents. The Debtor has developed the AngelMed Guardian System,
which is an implantable cardiac monitoring and alerting system that is designed to warn cardiac
patients of potentially life-threatening acute coronary syndromes (“ACS”), including heart
attacks. It is well known that getting early treatment for heart attacks is extremely beneficial and
potentially life-saving. In a five year clinical study, the AngelMed Guardian System
demonstrated that the warning provided by it provides a more accurate and earlier indication of
ACS than a patient relying on symptoms alone and can materially shorten the time between the
commencement of an incident to Emergency Room arrival. On April 9, 2018, the Food and
Drug Administration approved the Debtor’s Pre-Market Approval submission and approved the
commercialization of the AngelMed Guardian System. The FDA approved indication for use
(IFU) allow the Guardian to be prescribed for patients with a prior ACS event at high risk for
another one. More than two million Americans would qualify today based in this IFU. The
FDA in its summary of safety and efficacy states “An important consideration is that the device
fills an unmet medical need by providing more effective diagnosis of a life-threatening condition
compared to relying on patient symptoms alone.” Other than for liquidity constraints arising
from the pending debt maturities discussed below, the Debtor believes that it is poised to
successfully launch into the commercial stage of its operations in 2019.

C.      Capital Structure

                The Debtor has been funded by the issuance of both debt and equity. In addition
to stock based compensation, the Debtor issued six series of Preferred Stock. As of the Petition
Date, the paid-in capital reflected on the Debtor’s balance sheet is approximately $67,000,000.
All old equity in the Debtor will be cancelled under the proposed Plan.

             In addition to equity financing, the Debtor issued three tranches of secured debt.
Pursuant to a Note Purchase and Security Agreement dated as of December 5, 2012 (as
amended) by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC, as agent,


29644614.2
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 17 of 175



and the noteholders party thereto, the Debtor issues secured notes (i.e., the “2012 Notes”). As of
the Petition Date, $20,646,000 in aggregate unpaid principal amount, plus interest, fees and other
expenses, are outstanding under the 2012 Notes.

                Pursuant to a Note Purchase and Security Agreement dated as of November 25,
2014 (as amended) by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC,
as agent, and the noteholders party thereto, the Debtor issued an additional series of secured
notes (i.e., the “2014 Notes”). As of the Petition Date, $20,430,000 in aggregate unpaid
principal amount, plus interest, fees and other expenses, are outstanding under the 2014 Notes.

               Pursuant to a Note Purchase and Security Agreement dated as of September 20,
2016 (as amended) by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC,
as agent, and the noteholders party thereto, the Debtor issued a third series of secured notes (i.e.,
the “2016 Notes,” and together with the 2012 Notes and 2014 Notes, the “Notes”). As of the
Petition Date, $1,956,442 in aggregate unpaid principal amount, plus interest, fees and other
expenses, are outstanding under the 2016 Notes.

                Each series of Notes is secured by substantially all of the assets of AngelMed,
excluding intellectual property. The Notes mature on December 31, 2018 (the “Maturity Date”).
Under the terms of an Intercreditor Agreement dated as of September 20, 2016 (the “2016
Intercreditor Agreement”), the 2016 Notes are senior in both right to payment and lien priority
to the 2012 Notes and 2014 Notes. Under an intercreditor agreement dated as of November 25,
2014, the 2012 Notes and 2014 Notes are of equal rank and priority of payment. Because the
Debtor is in the pre-revenue stage of its life cycle and has not started to commercialize the
AngelMed Guardian System, the vast majority of the Debtor’s asset value is attributable to its
intellectual property, which is unencumbered.

                The Debtor believes that the value of all of its assets (excluding intellectual
property) is less than the amount owed under the 2016 Notes. Therefore, the Debtor believes
that claims arising under the 2012 Notes and the 2014 Notes are entirely unsecured. As common
in start-up entities, there is a material overlap in the holders of Notes and equity interests,
including by insiders.

              As the Debtor is pre-commercialization, the Debtor does not have a substantial
amount of trade debt or operational debt. Excluding wages (which the Debtor will seek
Bankruptcy Court authority to satisfy) and some unpaid professional fees, the Debtor believes
that the amount of trade payables outstanding will be less than $500,000.

D.     Officers and Directors

                Under the Amended and Restated Articles of Incorporation, the board of directors
of the Reorganized Debtor will consist of five (5) individuals. Unless otherwise stated in the
Plan, the initial board will be (i) David Fischell, (ii) Andrew Taylor, (iii) the member designated
by a the holders of the Common Stock and the Series A Preferred, (iv) Victor Whitman and (v)
one director designated by the Holders of New Series A Preferred Stock. The Plan Supplement
will include the biographical information of the directors to be appointed on the Effective Date.



                                                 2
              Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 18 of 175



              The current management team is comprised of highly capable and seasoned
professionals with extensive experience in the biomedical device industry. Under the Plan,
existing management will continue to serve in their existing capacities after the Effective Date.
The below contains a brief background description of the Debtor’s senior officers.

              1.   David R. Fischell Ph.D., Co-Founder and Chief Executive Officer

               David Fischell is a serial entrepreneur who has founded nine biomedical device
companies in the last fifteen years, including the Debtor. He is also a Director of eight
biomedical technology companies (including five of those he founded) and was the primary
designer of the BX Velocity™ and Cypher™ coronary stents for Cordis, a Johnson & Johnson
Company.

               Mr. Fischell is chairman of the Cornell University Biomedical Engineering
Advisory Board, and a Fellow of the American Institute for Medical and Biological Engineering.
Other companies founded by Mr. Fischell include Neuralieve, Inc (2002) a developer of
transcranial magnetic stimulation systems for migraine headaches; and NeuroPace, Inc. (1997) a
developer of implantable brain pacemakers to treat epilepsy.

                After earning his Ph.D. in Applied Physics from Cornell University, Mr. Fischell
joined Bell Laboratories in 1979 where, for 11 years, he performed and directed a wide range of
research and development projects. He left Bell Labs in 1991 to work full time on medical
devices. He currently holds 85 issued U.S. patents, and has published numerous papers in the
fields of telecommunications, cardiology, radiobiology, and radiation dosimetry. Dr. Fischell’s
current compensation from the Debtor is approximately $247,000 per annum.

                The Debtor and Cathco, Inc. are parties to an exclusive licensing agreement
whereby the Debtor licenses certain technology from Cathco. Cathco is the patent holding S-
corporation that held the original intellectual property from the Fischells at the time of the
Debtor’s incorporation, and is owned and controlled by members of the Fischell family.
Additionally, the Debtor and Robert Fischell, David Fischell, Scott Fischell and Tim Fischell are
parties to a technology assignment agreement whereby certain intellectual property was assigned
to the Debtor. These agreements are royalty bearing and will be assumed under the Plan.

              2.      David L. Keenan, Chief Operating Officer

                Mr. Keenan has over 16 years of experience in the development and deployment
of complex active cardiovascular implants. He was actively involved in the development of the
AngelMed Guardian system from the start and participated in the first in man implant in Brazil,
and the first implants in the US and Germany. Mr. Keenan took over responsibility for the
ALERTS Clinical Study in 2012 and then oversaw the analysis and reporting of efficacy and
safety results for the PMA submission, including the amendment that led to FDA approval. Mr.
Keenan has a dozen patents related to medical devices and computer networking technologies.

               Prior to working for Debtor, Mr. Keenan was a Director at Corente, Inc. (formally
OpenReach), a leader in managed secure networks. At OpenReach, Mr. Keenan managed the
provisioning and support of networks in 40 countries. Before joining Corente, Mr. Keenan spent
15 years at AT&T Bell Laboratories. During that time, Mr. Keenan worked within the R&D

                                               3
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 19 of 175



team that created Ethernet over twisted pair wire. Mr. Keenan traveled to over 44 countries
during this period to support and troubleshoot network problems for AT&T and NCR. Prior to
AT&T, Mr. Keenan worked in R&D for Perkin Elmer Corporation on some of the world's first
32-bit minicomputers, used to power state of the art military simulators. Mr. Keenan’s first job
after graduating from The Catholic University of America was in the Inhalation Toxicology Labs
of Hazleton Laboratories in Reston, Virginia. This lab was the setting for the best seller “The
Hot Zone” which chronicled the early discoveries associated with the ebola virus. Mr. Keenan’s
current compensation from the Debtor is approximately $218,000 per annum.

              3.      Steve Johnson, Consultant

               Steve Johnson has over 30 years’ experience in designing and implementing
solutions to real-world problems. Mr. Johnson is a senior consultant for the Debtor and was
previously its Vice President of Research and Development for the Debtor, Mr. Johnson is
responsible for the organizations that design, develop, and deliver Debtor’s products as well as
carry on research for future innovations.

                 Before joining the Debtor, Mr. Johnson was Director of Technical Marketing for
Phaethon Communications where he provided systems level expertise to a leading edge optical
component supplier. Prior to Phaethon, Mr. Johnson managed the Optical Transmission System
R&D group at TerraWorx, where he played a key role in designing 10Gb/s ultra-long haul
terrestrial fiber optic systems. Before TerraWorx, Mr. Johnson started his career at AT&T Bell
Labs, where he led the systems engineering effort of the design team responsible for developing
several generations of high capacity, long haul digital fiber optic transmission systems. Mr.
Johnson has a Bachelor of Science in Engineering from Dartmouth College and earned his
Master's in Electrical Engineering at the University of Illinois. He holds a number of patents in
optical transmission systems and cardiac-related algorithm design. Mr. Johnson currently
receives $7,500 per month under his consulting contract from the Debtor.

              4.      Andrew Taylor, Consultant

              Mr. Taylor has over 20 years of experience serving as a financial officer,
operating executive and business advisor across start-ups, emerging growth and Fortune 500
companies in both the U.S. and abroad.

              Mr. Taylor was formerly the President and Chief Financial Officer of the Debtor.
Mr. Taylor consults on the financial planning and analysis activities, capital raising efforts, and
implementation of capital and operating budgets for the Debtor. Prior to his time at the Debtor,
Mr. Taylor served as a Practice Leader for AC Lordi Consulting, a professional services firm,
providing finance, accounting and strategy services. Before joining AC Lordi, Mr. Taylor was
the Chief Financial Officer and Corporate Director of Operations for Safe3w, Inc., a security
software company, which was acquired by iPass (NASDAQ: IPAS) in 2004.

              Mr. Taylor earned a high-honors MBA with a concentration in Accounting and
Finance from Northeastern University and a BA in Political Science and Economics from McGill
University. Mr. Taylor receives $5,000 per month under his consulting contract.



                                                4
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 20 of 175



E.     Transactions with Abbott Laboratories (successor in interest to St. Jude)

                One of the early investors in the Debtor was Pacesetter Inc., d/b/a/ St Jude
Medical Cardiac Rhythm Management Division, a Delaware corporation (including its affiliates,
“St. Jude”). Specifically, in 2004 the parties entered into a Joint Development and Cross
License Agreement, whereby certain of the Debtor’s rights to patents and technical information
are exclusively licensed to St. Jude for a limited field of use and by which certain of St. Jude’s
rights to patents and technical information are non-exclusively licensed to the Debtor for a
different field of use. In non-technical terms, the Debtor has exclusive rights to the intellectual
property related to the manufacture of standalone implantable cardiac monitoring and alerting
system, and St. Jude has an exclusive right to use certain of the intellectual property in
connection with the manufacturing of implantable pacemakers, ICDs and other implantable
devices having a pacing of defibrillation function. The Joint Development and Cross License
Agreement was modified several times and was amended and restated in 2012. To date, the
Debtor has recognized $50 million in license fees from St. Jude constituting a fully paid up
license with no future payments due. The Debtor intends to assume the Joint Development and
Cross License Agreement under the Plan.

               In addition to its equity investment, St Jude supported the Debtor by participating
in the 2012 and 2014 financing rounds by acquiring 2012 Notes and 2014 Notes. In connection
with the purchase of 2014 Notes the parties entered in a Right of First Refusal Agreement with
St. Jude pursuant to which St. Jude has a right of first refusal to acquire the Debtor within 1 year
of the date (April 9, 2018) that the Debtor received FDA approval for its stand-alone Guardian
device. The Right of First Refusal Agreement will be rejected under the Plan.

              Subsequent to these investments, St. Jude was acquired by Abbott Laboratories.
Abbott remains a significant equity holder of the Debtor, holds a majority of the 2012 Notes and
2014 Notes, and has board observation rights.

F.     Events Leading to Chapter 11 Cases

                The research and regulatory approval process for a new medical device is long
and capital intensive. The first patents related to the Angel Guardian System were issued prior to
the Debtor’s formation and the Debtor has been focused on developing its life-saving technology
since its founding. Commercialization was hampered by difficulty in obtaining final FDA
approval. Specifically, a pivotal clinical trial (“ALERTS”) for this system was conducted in the
U.S., and the completed Pre-Market Approval (PMA) application was submitted to the FDA for
review in March 2016. The FDA Advisory Panel provided a negative recommendation for the
Guardian System with respect to its Pre-Market Approval (PMA) application for the AngelMed
Guardian System. Subsequently, the Debtor met with the FDA and discussed a re-submission
plan that could correct the deficiencies noted in the “non-approvable” letter through a re-analysis
and augmentation of its study data. The Debtor submitted the PMA Amendment to the FDA on
May 5, 2017. The Debtor also received FDA agreement on a plan to exit patients from its study
and close the trial sites. On April 9, 2018, the Debtor received a letter from the FDA stating that
its Pre-Market Approval submission had been approved and that the AngelMed Guardian System
could be commercialized.


                                                 5
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 21 of 175



                Subsequent to getting FDA approval, the Debtor also secured reimbursement
codes from government payers, which is an important step in commercialization. With FDA
approval in hand, the Debtor was poised to raise additional funds through debt and/or equity in
order to launch a commercial effort. Unfortunately, as discussed below, the Debtor was unable
to receive the affirmative consent of a majority of the Noteholders to extend the Maturity Date of
the Notes and to allow the Debtor’s to incur bridge financing.

G.     The Proposed Plan

              In early September, 2018, the Debtor was informed by its largest Noteholder that
the Noteholder would not consent to extend the Maturity Date of the Notes, and the Debtor
began exploring all of its strategic alternatives to maximize value for all stakeholders.

                The Debtor quickly realized that it would not be able to obtain a sufficient capital
infusion to satisfy the Notes in full in cash on the Maturity Date. The Debtor further determined
that the best way to maximize value for all stakeholders was to continue the Debtor’s business
operations, as a liquidation would result in little to no return for stakeholders.

                 In consultation with its advisors, the Debtor concluded that it was in the best
interests of the Debtor and its stakeholders to pursue a plan of reorganization that would provide
for a restructuring of its balance sheet and provide sufficient liquidity to allow the Debtor to
bring its life-saving technology to market and reach profitability. In connection therewith, the
Debtor commenced extensive fundraising efforts that included discussions with existing
stakeholders and outside sources of capital.

                In addition to existing stakeholders, the Debtor reached out to more than thirty
sources of outside sources of capital. Eight outside entities executed non-disclosure agreements
and conducted due diligence. One entity provided a letter of intent that would have dramatically
diluted recoveries to stakeholders and the Debtor did not proceed to a term sheet. Another
proposal presented a viable plan structure. The Debtor engaged in extensive negotiations with
the potential investor to develop a framework whereby this potential investor would have served
as lead investor and co-invest along with existing stakeholders and other outside investors to
provide the Debtor sufficient equity financing upon emergence from bankruptcy to fund its
business plan.

               Although the negotiations were far advanced, this potential lead investor decided
to not move forward with the transaction. However, these negotiations served as the framework
whereby an existing Noteholder, MCM Angel Partners, LLC (the “Lead Investor”), agreed to
serve as lead investor in a proposed $2,000,000 to $2,500,000 debtor-in-possession financing
(the “DIP Facility”) (discussed in more detail below) and an offering for between $10,000,000
and $15,000,000 (inclusive of the DIP Facility) of preferred stock (the “Series A Offering”) of
the Reorganized Debtor to be purchased by both existing stakeholders and outside investors on
the effective date of the Plan. To provide additional liquidity to the reorganized Debtor, the
lenders under the DIP Facility further agreed to convert the obligations under the DIP Facility
into Series A Preferred Stock on the Effective Date. Additional existing and several new
investors have now signed indication of interest letters of intent to participate in the DIP and



                                                 6
              Case 18-12903-KG         Doc 5     Filed 12/31/18   Page 22 of 175



Series A Offering totaling more than $15,000,000 which amount is sufficient for the Debtor to
exercise its business plan and reach profitability as shown in the plan included in Appendix C.

              The Plan proposes the following balance sheet restructuring of the Debtor:


                      All existing equity will be cancelled;

                      The 2012 and 2014 Notes will be converted into 100% of the new
                       common stock of the Reorganized Debtor, subject to dilution by a
                       management stock option plan, representing 28% of the equity in the
                       Reorganized Debtor on a fully diluted basis (assuming $10,000,000
                       minimum participation in the Rights Offering);

                      The 2016 Notes will be converted into Series A Preferred Stock,
                       representing 12.5% of the equity in the Reorganized Debtor on a fully
                       diluted basis (assuming $10,000,000 minimum participation in the Rights
                       Offering);

                      General Unsecured Creditors will share pro rata in a pool of $500,000

                      $2,000,000 of DIP Facility Claims will be converted into Series A
                       Preferred Stock at a 22% discount to the Series A Offering purchase price
                       with any DIP Facility Claims in excess of such amount paid back in cash
                       with interest on the Effective Date; and

                      $10,000,000 to $15,000,000 of new capital will be raised through the
                       Series A Offering.

              To ensure that the offering is fair and equitable to all stakeholders, all existing
Noteholders and equity holders, that are accredited investors, will be provided an opportunity to
purchase Series A Preferred Stock on the same terms as the Lead Investor pursuant to the Rights
Offering.

H.     Transaction Documents

               Set forth below are summaries of material terms and conditions of the Transaction
Documents implementing the transactions contemplated by the Plan. To the extent of any
conflict between the summaries set forth below and the underlying Transaction Document to
which such summary relates, the respective Transaction Document controls. Capitalized terms
not defined in this Disclosure Statement or in the summaries shall have the meaning ascribed to
them in the respective Transaction Document.

              1.   Amended and Restated Certificate of Incorporation

              On the Effective Date, the Reorganized Debtor shall be deemed to have adopted
the Amended and Restated Articles of Incorporation and the Debtor will continue to exist after
the Effective Date as a Delaware corporation. The Amended and Restated Articles of

                                                 7
              Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 23 of 175



Incorporation shall include a provision to prohibit the Reorganized Debtor from issuing non-
voting equity securities to the extent necessary to comply with section 1123(a) of the Bankruptcy
Code. Except as otherwise explicitly provided in the Plan, on the Effective Date, all property
comprising the Estate shall revest in the Reorganized Debtor.

              2.   Rights Offering

                The Debtor will raise between $10 and $15 million pursuant to Rights Offering of
New Series A Preferred Stock. The Debtor currently has indications of interest aggregating $15
million of this targeted amount.

                The Rights Offering will be implemented by the New Series A Preferred Stock
Purchase Documents. The New Series A Preferred Stock Purchase Documents include,
collectively, the (i) New Series A Stock Purchase Agreement, (ii) New Investors’ Rights
Agreement, (iii) New Voting Agreement, and (iv) New Right of First Refusal and Co-Sale
Agreement, each on the terms set forth on Appendix F hereto and substantially in the form
contained in the Plan Supplement, pursuant to which the Reorganized Debtor will issue New
Series A Preferred Stock.

               All existing holders of Notes or Old Equity Interest that are “accredited
investors” as defined in Rule 501(a) of Regulation D under the Securities Act are eligible to
participate in the Rights Offering. A form indication of interest is attached hereto as
Appendix F. If you are an Eligible Participant entitled to vote on the Plan, a form
indication of interest and instructions is included in the Solicitation Package. Other
Eligible Participants may receive an indication of interest by contacting Debtor’s counsel.

              3.   New Common Stock

               Holder of 2012 Notes and 2014 Notes shall receive 100% of the New Common
stock in the Reorganized Debtor, subject to dilution by the Management Initiative Plan. All
shares of New Common Stock will have a par value of $.001 and will be issued by the
Reorganized Debtor under the Amended and Restated Articles of Incorporation. All shares of
New Common Stock issued under the Plan shall be, upon issuance, fully paid and non-
assessable, and the holders thereof shall have no preemptive or other rights to subscribe for
additional shares, except for awards issued under the Management Incentive Plan.

                The valuation of the equity securities to be issued under the Plan is uncertain.
Specifically, because the Debtor is pre-commercialization, there is no generally accepted
standard of valuation. Based on the Debtor’s extensive marketing efforts, discussed above, the
Debtor believes that the best indication of value is the value attributed to the Debtor by new-
investors after arm’s length negotiation. In other words, the purchase price of the New Series A
Preferred Stock under the Rights Offering is the best indication of value. Based on this valuation
methodology, the Debtor believes that the pre-new money valuation of the Reorganized Debtor
is approximately $8.6 million subject to exercise of option under the Management Incentive
Plan.




                                                8
              Case 18-12903-KG         Doc 5     Filed 12/31/18    Page 24 of 175



  II.     SUMMARY OF TREATMENT OF CLAIMS AND INTERESTS UNDER THE
                                PLAN

               The table set forth below summarizes the classification and treatment of the
prepetition Claims and Interests under the Plan.

               The Debtor intends to pursue consummation of the Plan and to cause the Effective
Date to occur immediately after all conditions to the Effective Date are satisfied or waived.
There can be no assurance, however, as to when or whether the Effective Date will occur. See
Section VI — “Risk Factors To Be Considered” for a further discussion of certain factors that
could delay or prevent the occurrence of the Effective Date.

               The Debtor believes that the distributions contemplated by the Plan reflect an
appropriate resolution of the Claims, taking into account the differing nature and priority of such
Claims.


   Description And Amount
                                                      Summary Of Treatment
    Of Claims Or Interests

Administrative Claims               Paid in full in cash.

Estimated Recovery: 100%

Priority Tax Claims                 Paid in full in cash in accordance with provisions of
                                    Section 1129(a)(9)(c) of the Bankruptcy Code.
Estimated Recovery: 100%

Class 1 – Non-Tax Priority          Paid in full in cash.
Claims

Estimated Recovery: 100%

Class 2 – Other Secured             At the Debtor’s option (a) paid in full in cash; (b) the
Claims                              holder of Claim will receive the collateral securing its
                                    Claim; or (c) the Claim will be Reinstated or otherwise
Estimated Recovery: 100%            treated in a manner to render it unimpaired.

Class 3 – 2012 Secured Notes        Each Holder will receive its pro rata share of the Junior
Claims                              Noteholder New Common Stock Allocation.

Estimated Recovery: 12%

Class 4 – 2014 Secured Notes        Each Holder will receive its pro rata share of the Junior


                                                 9
              Case 18-12903-KG         Doc 5   Filed 12/31/18     Page 25 of 175




     Description And Amount
                                                    Summary Of Treatment
      Of Claims Or Interests

Claims                             Noteholder New Common Stock Allocation.

Estimated Recovery: 12%

Class 5 – 2016 Secured Notes       Each Holder will receive its pro rata share of the Senior
Claims                             Noteholder New Series A Preferred Stock Allocation.

Estimated Recovery 100%

Class 6 – General Unsecured        Each Holder of an Allowed General Unsecured Claim shall
Claims                             receive its pro rata share of $500,000; provided, that, no
                                   Holder of a General Unsecured Claim shall be entitled to
Estimated Recovery: up to          receive more than the amount of its Allowed Claim.
100%, subject to dilution for
unknown unliquidated, disputed,
and contingent claims

Class 7 – Convenience Claims       Each Holder of an Allowed Convenience Claim shall be
                                   paid in full in Cash on the Effective Date up to $7,500.
Estimated Recovery: 100%

Class 8 – Old Equity Interests     On the Effective Date, all Old Equity Interests shall be
                                   cancelled and Holders of Old Equity Interests and Claims
Estimated Recovery: 0%             arising from or related to Old Equity Interests that are
                                   subject to subordination under section 510(b) of the
                                   Bankruptcy Code shall not receive or retain any property
                                   on account thereof.



               III.   PLAN VOTING INSTRUCTIONS AND PROCEDURES

A.       Notice To Holders Of Claims

               This Disclosure Statement will be transmitted to Holders of Claims that are
entitled under the Bankruptcy Code to vote on the Plan. Holders of Claims in Class 3, Class 4,
and Class 5 are the only Holders of Claims that are entitled to vote on the Plan. The purpose of
this Disclosure Statement is to provide adequate information to enable such Holders to make a
reasonably informed decision with respect to the Plan prior to exercising their right to vote to
accept or reject the Plan. With the exception of Class 6 General Unsecured Claims and Class 8



                                               10
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 26 of 175



Old Equity Interests, all other Classes are Unimpaired under the Plan and the Holders of Claims
and Interests in such classes are deemed to have accepted the Plan.

              ALL HOLDERS OF CLAIMS IN CLASS 3, CLASS 4, AND CLASS 5 ARE
ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND ITS APPENDICES
CAREFULLY AND IN THEIR ENTIRETY BEFORE DECIDING TO VOTE TO ACCEPT OR
REJECT THE PLAN. This Disclosure Statement contains important information about the Plan
and important considerations pertinent to acceptance or rejection of the Plan.

              THIS DISCLOSURE STATEMENT, THE PLAN, AND BALLOTS ARE THE
ONLY DOCUMENTS TO BE USED IN CONNECTION WITH THE SOLICITATION OF
VOTES ON THE PLAN. No person has been authorized to distribute any information
concerning the Debtor relating to the Solicitation other than the information contained herein.

B.     Solicitation Package

               In soliciting votes for the Plan pursuant to this Disclosure Statement from the
Holders of Claims in Class 3, Class 4, and Class 5, the Debtor also will send copies of the Plan
(attached hereto as Appendix A) and one or more Ballots to be used by Holders of Claims in
such Classes to vote to accept or reject the Plan.

C.     Voting Procedures And Ballots And Voting Deadline

               After carefully reviewing the Plan, this Disclosure Statement, and the detailed
instructions accompanying your Ballot, please indicate your acceptance or rejection of the Plan
by voting in favor of or against the Plan on the enclosed Ballot. Please complete and sign your
Ballot and return your Ballot to Morris James LLP at the address indicated below either by first
class mail, or by hand delivery, or overnight courier to the address set forth below, so that it is
received by the Voting Deadline.


          THE VOTING DEADLINE IS 4:00 P.M. PREVAILING EASTERN TIME ON
JANUARY 14, 2019 UNLESS EXTENDED BY THE DEBTOR.

               The Voting Record Date for determining whether a Holder of an Impaired
Claim is entitled to vote on the Plan is December 14, 2018.


           FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE
PROPERLY COMPLETED AS SET FORTH ABOVE AND IN ACCORDANCE WITH THE
VOTING INSTRUCTIONS ON THE BALLOT AND RECEIVED NO LATER THAN THE
VOTING DEADLINE BY THE VOTING AGENT BY FIRST CLASS MAIL, HAND
DELIVERY, OR OVERNIGHT COURIER AT THE ADDRESS SET FORTH BELOW.




                                                11
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 27 of 175



                                     Jeffrey R. Waxman
                                     Morris James LLP
                               500 Delaware Avenue, Suite 1500
                                 Wilmington, DE 19801-1494
                               DIRECT PHONE: (302) 888-5842

               If you have any questions about the procedure for voting your Claim, the packet
of materials that you have received or the amount of your Claim, or if you wish to obtain an
additional copy of the Plan, this Disclosure Statement, or any appendices or exhibits to such
documents, please contact Morris James LLP.

               Except as provided below, unless the Ballot is timely submitted before the Voting
Deadline or the Bankruptcy Court orders otherwise, the Debtor may, in its sole discretion, reject
such Ballot as invalid, and therefore decline to utilize it in connection with seeking confirmation
of the Plan.

               In the event of a dispute with respect to any Impaired Claim, any vote to accept or
reject the Plan cast with respect to such Claim will not be counted for purposes of determining
whether the Plan has been accepted or rejected, unless the Bankruptcy Court orders otherwise.

          FOR FURTHER INFORMATION AND INSTRUCTION ON VOTING TO
ACCEPT OR REJECT THE PLAN, SEE SECTION X — “THE SOLICITATION.”

D.     Confirmation Hearing And Deadline For Objections To Confirmation

               Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after
notice, to hold a Confirmation Hearing. Section 1128(b) of the Bankruptcy Code provides that
any party-in-interest may object to confirmation of the Plan.

               If and when the Debtor files a petition for relief under Chapter 11 of the
Bankruptcy Code, it will request that the Bankruptcy Court schedule a Confirmation Hearing to
consider the adequacy of this Disclosure Statement and to confirm the Plan. Notice of the
Confirmation Hearing will be provided to Holders of Claims and Interests or their
representatives (the “Confirmation Hearing Notice”) pursuant to an order of the Bankruptcy
Court. Objections to Confirmation must be filed with the Bankruptcy Court by the date
designated in the Confirmation Hearing Notice and are governed by Bankruptcy Rules 3020(b)
and 9014 and local rules of the Bankruptcy Court. UNLESS AN OBJECTION TO
CONFIRMATION IS TIMELY SERVED AND FILED, SUCH OBJECTION TO
CONFIRMATION MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AT THE
CONFIRMATION HEARING.

                     IV.     THE ANTICIPATED CHAPTER 11 CASE

              If the Debtor receives the requisite acceptances in response to the Solicitation
occurring pursuant to this Disclosure Statement, the Debtor intends promptly to commence the
Chapter 11 Case. From and after the Petition Date, the Debtor intends to continue operating its
business and managing its property as Debtor-in-Possession pursuant to sections 1107 and 1108
of the Bankruptcy Code.

                                                12
              Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 28 of 175



                The Debtor does not expect the Chapter 11 Case to be protracted. To ease its
transition into Chapter 11 and to expedite its emergence from Chapter 11, the Debtor intends to
seek from the Bankruptcy Court, among other things, the relief detailed below on the Petition
Date. If granted, this relief will facilitate the administration of the Chapter 11 Case. There can
be no assurance, however, that the Bankruptcy Court will grant the requested relief. The Debtor
may also seek various other forms of administrative and other relief in the early stages of the
Chapter 11 Case.

A.     Motions To Be Filed On The Petition Date

              1.   Motion To Approve Combined Disclosure Statement And Confirmation
                   Hearing

               The Debtor expects to seek an order (i) scheduling a combined Confirmation
Hearing and hearing on the adequacy of this Disclosure Statement on the earliest date which is
convenient for the Bankruptcy Court (the “Combined Hearing”); (ii) approving the objection
deadline and procedures with respect to the Combined Hearing; and (iii) approving the proposed
notice of the Combined Hearing. At the Combined Hearing, the Debtor would seek approval of
this Disclosure Statement and confirmation of the Plan pursuant to sections 1125, 1128, and
1129 of the Bankruptcy Code. At that time, the Debtor also expects to request the Bankruptcy
Court to approve the prepetition solicitation of votes on the Plan.

              2.   Motion To Use Cash Collateral And Obtain DIP Financing

                The Debtor intends to seek authority to obtain secured debtor-in-possession
financing (“DIP Facility”) on a superpriority priming basis in the amount of up to $2,500,000, at
least $600,000 of which would be available on an interim basis pending a final hearing. The
DIP Facility is being made available by a group of existing Noteholders, and new investors and
includes both insiders and non-insiders (collectively, the “DIP Lenders”). The DIP Facility will
serve as a bridge loan to ensure that the Debtor has sufficient liquidity to meet its financial
obligations pending confirmation and consummation of the Plan. As discussed above, under the
Plan, up to $2,000,000 of the obligations outstanding under the DIP Facility will be converted
into equity in the reorganized Debtor.

                Without the proposed post-petition DIP Facility and continued access to cash
collateral, the Debtor will have insufficient liquidity to operate its business, and it will be unable
to fund ordinary course expenditures or pay expenses necessary to administer the bankruptcy
case, the most significant of which are payroll expenses and payments to the vendors preparing
to manufacture the Guardian for the Debtor. Simply put, without access to financing, the Debtor
will be required to cease operations and liquidate, causing irreparable harm to the Debtor, its
estate and all other stakeholders. Further, absent financing, the Debtor will not be able to bring to
market a medical device that fills an unmet need for better diagnosis of a life-threatening
condition as the know how and expertise that resides in the Debtor's people could be lost.

                The Debtor has been actively seeking financing from both existing stakeholders
and third parties. The Debtor was unable to obtain alternative financing terms from other lenders
that were more favorable than the proposed DIP Facility. Further, the willingness of the DIP


                                                 13
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 29 of 175



Lenders to provide the DIP Facility is being provided in the context of a global restructuring
plan, whereby the DIP Lenders will convert the obligations under the DIP Facility into equity in
the Reorganized Debtor. The Debtor, in its business judgment, has determined that the DIP
Facility is the Debtor’s best available option for financing.

              3.    Motion For Authority To Pay Prepetition Employee Compensation And
                    Associated Benefits

               The Debtor has a valuable asset in its work force and believes that any delay in
paying prepetition compensation or benefits to its employees would destroy its relationships with
such employees and irreparably harm employee morale at a time when the continued dedication,
confidence and cooperation of its employees is most critical. Accordingly, the Debtor intends to
seek authority to pay compensation and benefits that were accrued but unpaid as of the Petition
Date up to the priority amount of $12,850, set forth in section 507(a)(4) and 507(a)(5) of the
Bankruptcy Code.

B.     Anticipated Timetable For The Chapter 11 Cases

               Following the Petition Date, the Debtor expects the Chapter 11 Case to proceed as
expeditiously as anticipated, subject to a timetable approved by the Bankruptcy Court.

                The Debtor intends to request that a hearing to consider the adequacy of this
Disclosure Statement and confirmation of the Plan will occur within 45 to 60 days after the
Petition Date. Assuming that the Plan is confirmed at that hearing, the Plan provides that the
Effective Date will be the first Business Day on which all conditions to the Plan's effectiveness
(as set forth in Article VIII of the Plan) have been satisfied or waived. See Section V.G.1 —
“Summary Of The Plan Of Reorganization – Confirmation And Consummation Of The
Plan – Condition To Entry of the Confirmation Order.” Based upon information currently
available, the Debtor believes that the Effective Date could occur shortly after the Confirmation
Date. There can be no assurance, however, that this projected timetable can be achieved.

               V.      SUMMARY OF THE PLAN OF REORGANIZATION

                 The primary objectives of the Plan are to (i) deleverage the Debtor’s balance
sheet, (ii) settle, compromise, or otherwise dispose of certain Claims on terms that the Debtor
believes to be fair and reasonable and in the best interests of its creditors and interest holders,
(iii) consummate the transaction contemplated by the New Series A Preferred Stock Purchase
Documents, and (iv) bring its lifesaving device to market.

               The statements contained in this Disclosure Statement include summaries of the
provisions contained in the Plan and in the documents referred to therein. The statements
contained in this Disclosure Statement do not purport to be precise or complete statements of all
the terms and provisions of the Plan or the documents referred to therein, and reference is made
to the Plan and to such documents for the full and complete statements of such terms and
provisions.

              The Plan itself and the documents referred to therein control the actual treatment
of Claims against and Interests in the Debtor under the Plan and will, upon the Effective Date, be

                                                14
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 30 of 175



binding upon all Holders of Claims against and Interests in the Debtor and its Estate, the
Reorganized Debtor, and other parties in interest. In the event of any conflict between this
Disclosure Statement, on the one hand, and the Plan or any other operative document, on the
other hand, the terms of the Plan and such other operative document are controlling.

A.     Overview Of Chapter 11

                Chapter 11 is the principal business reorganization Chapter of the Bankruptcy
Code. Under Chapter 11 of the Bankruptcy Code, a debtor is authorized to reorganize or
liquidate its business for the benefit of itself, its creditors, and its interest holders. Another goal
of Chapter 11 is to promote equality of treatment for similarly situated creditors and similarly
situated interest holders with respect to the distribution of a debtor's assets.

               The commencement of a Chapter 11 case creates an estate that is comprised of all
of the legal and equitable interests of the debtor as of the filing date. The Bankruptcy Code
provides that a debtor may continue to operate its business and remain in possession of its
property as a “debtor-in-possession.”

                The consummation of a plan of reorganization or liquidation is the principal
objective of a Chapter 11 case. The plan sets forth the means for satisfying claims against and
interests in a debtor. Confirmation of a plan by the Bankruptcy Court makes that plan binding
upon the debtor and any creditor of or equity security holder in the debtor, whether or not such
creditor or equity security holder (i) holds a claim or interest that is impaired under the plan;
(ii) has voted to accept or reject the plan; or (iii) receives or retains any property under the plan.

B.     Overall Structure Of The Plan

                Under the Plan, Claims against and Interests in the Debtor are divided into
different classes. The Classes of Claims against and Interests in the Debtor created under the
Plan, the treatment of those Classes under the Plan and distributions, if any, to be made under the
Plan are described below.

C.     Classification And Treatment Of Claims And Interests

                The Plan classifies Claims and Interests separately and provides different
treatment for different Classes of Claims and Interests in accordance with the Bankruptcy Code.
As described more fully below, the Plan provides, separately for each Class, that Holders of
Claims and Interests will receive types of consideration based on the different rights of the
Holders of Claims or Interests in each Class. A Claim or Interest is placed in a particular Class
only to the extent that the Claim or Interest falls within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes. A Claim is also placed in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim is an Allowed
Claim in that Class and such Claim has not been paid, released, or otherwise settled prior to the
Effective Date.

               Procedures for the distributions pursuant to the Plan, including matters that are
expected to affect the timing of the receipt of distributions by Holders of Claims, are described in

                                                  15
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 31 of 175



Section V.E — “Summary Of The Plan Of Reorganization – Provisions Governing
Distributions.”

              In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims (including Professional Fee Claims) and Priority Tax Claims have not been classified.

              1.   Treatment Of Unclassified Claims

              In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims are not classified and are not entitled to vote on the Plan.

                          (a) Administrative Claims. On, or as soon as reasonably practicable
after, the latest of (a) the Effective Date, (b) the date on which an Administrative Claim becomes
an Allowed Administrative Claim, or (c) the date on which an Allowed Administrative Claim
becomes payable under any agreement relating thereto, each Holder of such Allowed
Administrative Claim shall receive, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Administrative Claim, Cash equal to the unpaid
portion of such Allowed Administrative Claim. Notwithstanding the foregoing, (y) any Allowed
Administrative Claim based on a liability incurred by a Debtor in the ordinary course of business
during the Chapter 11 Case may be paid in the ordinary course of business in accordance with the
terms and conditions of any agreement relating thereto and (z) any Allowed Administrative Claim
may be paid on such other terms as may be agreed to between the Holder of such Claim and the
Debtor or the Reorganized Debtor.

                        (b) Priority Tax Claims. On, or as soon as reasonably practicable after,
the later of (a) the Effective Date or (b) the date on which a Priority Tax Claim becomes an
Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim shall receive, in full
and final satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed
Priority Tax Claim, in the sole discretion of the Reorganized Debtor, (a) Cash equal to the unpaid
portion of such Holder's Allowed Priority Tax Claim, (b) payment in accordance with the
provisions of section 1129(a)(9)(C) of the Bankruptcy Code over a period not ending later than
five years from the Petition Date, or (c) such other treatment as to which the Debtor, Reorganized
Debtor and such Holder shall have agreed upon in writing.

                      (c) DIP Facility Claims. On the Effective Date, the DIP Lenders shall
convert $2,000,000 of their Allowed DIP Facility Claims into New Series A Preferred Stock at a
22% discount under the New Series A Preferred Stock Purchase Documents. To the extent that
the purchase price under the New Series A Preferred Stock Purchase Documents is less than the
amount of Allowed DIP Facility Claims, the unconverted Allowed DIP Facility Claims shall be
paid in full in Cash on the Effective Date. To the extent that the purchase price under the New
Series A Preferred Stock Purchase Documents is greater than the amount of Allowed DIP Facility
Claims, the balance of the purchase price under the New Series A Preferred Stock Purchase
Documents shall be paid in full in Cash by the DIP Lenders to the Reorganized Debtor on the
Effective Date.

                     (d) Professional Fee Claims. Professional Fee Claims shall be paid in full
in Cash on, or as soon as reasonably practicable after, the allowance of such claims by Final


                                                16
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 32 of 175



Order of the Bankruptcy Court. Each Professional requesting compensation pursuant to sections
330, 331 or 503(b) of the Bankruptcy Code for services rendered in connection with the Chapter
11 Case prior to the Effective Date shall file with the Bankruptcy Court an application for
allowance of final compensation and reimbursement of expenses in the Chapter 11 Case on or
before the 45th day following the Effective Date. Without limiting the foregoing, the
Reorganized Debtor may pay the charges incurred by the Reorganized Debtor on and after the
Effective Date for any Professional's fees, disbursements, expenses or related support services,
without application to or approval by the Bankruptcy Court.

              2.   Classification And Treatment Of Claims And Interests

                       (a)   Introduction

               Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation
of Classes of Claims against and Interests in the Debtor. In accordance with section 1123(a)(1)
of the Bankruptcy Code, Administrative Claims, Professional Fee Claims, DIP Facility Claims,
and Priority Tax Claims have not been classified, and the respective treatment of such
Unclassified Claims is set forth in Article II of the Plan.

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim
or Interest falls within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest falls within the description of such other Classes. A
Claim is also placed in a particular Class for the purpose of receiving distributions pursuant to
the Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
not been paid, released, or otherwise settled prior to the Effective Date.

                        (b) Summary of Classes


               Class                                   Impaired/Unimpaired; Entitlement To Vote

Class 1 – Non-Tax Priority Claims                   Unimpaired – Deemed to have accepted the
                                                    Plan and not entitled to vote
Class 2 – Other Secured Claims                      Unimpaired – Deemed to have accepted the
                                                    Plan and not entitled to vote
Class 3 – 2012 Secured Notes Claims                 Impaired – Entitled to vote
Class 4 – 2014 Secured Notes Claims                 Impaired – Entitled to vote
Class 5 – 2016 Secured Notes Claims                 Impaired – Entitled to vote
Class 6 – General Unsecured Claims                  Impaired – Deemed to have rejected the Plan
                                                    and not entitled to vote
Class 7 – Convenience Claims                        Unimpaired – Deemed to have accepted the
                                                    Plan and not entitled to vote


                                                  17
              Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 33 of 175



Class 8 – Old Equity Interests                     Impaired – Deemed to have rejected the Plan
                                                   and not entitled to vote


                     (c)    Treatment Of Classes

                                 (i)    Class 1 – Non-Tax Priority Claims

                                     (A) Claims In Class: Class 1 consists of all Non-
       Tax Priority Claims against the Debtor.

                                     (B) Treatment: Except to the extent that the
       Holder of an Allowed Non-Tax Priority Claim has agreed to a less favorable
       treatment of such Claim, on, or as soon as reasonably practicable after the latest of
       (a) the Effective Date, (b) the date on which such Non-Tax Priority Claim
       becomes an Allowed Non-Tax Priority Claim, (c) the date on which such Allowed
       Non-Tax Priority Claim is otherwise due and payable, and (d) such other date as
       mutually may be agreed to by and between the Reorganized Debtor and the
       Holder of such Non-Tax Priority Claim, each Holder of an Allowed Non-Tax
       Priority Claim shall receive, in full and final satisfaction, release, and discharge
       of, and in exchange for, such Allowed Non-Tax Priority Claim, Cash equal to the
       unpaid portion of such Allowed Non-Tax Priority Claim.

                                 (ii)   Class 2 – Other Secured Claims

                                    (A) Claims In Class: Class 2 consists of all Other
       Secured Claims against the Debtor. (Each Other Secured Claim shall constitute a
       separate Class numbered 2.1, 2.2, 2.3, etc.)

                                       (B) Treatment: On the Effective Date, or as soon
       thereafter as is reasonably practicable, each Holder of an Allowed Class 2 Other
       Secured Claim shall, at the option of the Reorganized Debtor, in an exercise of its
       business judgment, and without need for further order of the Bankruptcy Court, be
       entitled to the treatment set forth below in option A, B, C, or D. The Reorganized
       Debtor specifically reserves the right to challenge the validity, nature and
       perfection of, and to avoid pursuant to the provisions of the Bankruptcy Code and
       other applicable law, any purported Liens relating to the Other Secured Claims.

                Option A: Allowed Other Secured Claims with respect to which the
       applicable Debtor elects option A shall be Reinstated. The failure of the Debtor
       to file an objection, prior to the Effective Date, with respect to any Other Secured
       Claim that is Reinstated hereunder shall be without prejudice to the rights of the
       Reorganized Debtor to contest or otherwise defend against such Claim in an
       appropriate forum when and if such Claim is sought to be enforced. Any Cure
       amount that the Debtor may be required to pay pursuant to section 1124(2) of the
       Bankruptcy Code on account of any such Reinstated Other Secured Claim shall be
       paid on, or as soon as practicable after, the latest of (a) the Effective Date, (b) the
       date on which such Other Secured Claim becomes Allowed, or (c) such other date

                                                 18
      Case 18-12903-KG         Doc 5     Filed 12/31/18    Page 34 of 175



as mutually may be agreed to by and between such Holder and the Debtor or
Reorganized Debtor.

        Option B: Allowed Other Secured Claims with respect to which the
Reorganized Debtor elects option B shall be paid in Cash, in full, including any
amounts owed under section 506 of the Bankruptcy Code, on, or as soon as
reasonably practicable after, the latest of (a) the Effective Date, (b) the date on
which such Other Secured Claim becomes an Allowed Other Secured Claim, (c)
the date on which such Other Secured Claim is otherwise due and payable and (d)
such other date as mutually may be agreed to by and between such Holder and the
Reorganized Debtor. The failure of the Debtor to file an objection, prior to the
Effective Date, with respect to any Other Secured Claim that is Reinstated
hereunder shall be without prejudice to the rights of the Reorganized Debtor to
contest or otherwise defend against such Claim in an appropriate forum when and
if such Claim is sought to be enforced.

       Option C: Allowed Other Secured Claims with respect to which the
Reorganized Debtor elects option C shall be satisfied by the surrender to the
Holder of the Claim of the collateral securing the applicable Other Secured Claim.

        Option D: Allowed Other Secured Claims with respect to which the
Reorganized Debtor elects option D shall be satisfied in accordance with such
other terms and conditions as may be agreed upon by the Reorganized Debtor and
the Holder of such Allowed Secured Claim.

        The Reorganized Debtor shall be deemed to have elected option A with
respect to all Allowed Other Secured Claims except those with respect to which
the applicable Debtor elects another option in writing prior to the Effective Date.

                      (iii)   Class 3 – 2012 Notes Claims

                              (A) Claims In Class: Class 3 consists of all 2012
Notes Claims.

                            (B) Treatment: On the Effective Date, each
Holder of a 2012 Notes Claim will receive, in full and final satisfaction of its
allowed 2012 Notes Claim, its pro rata share of the Junior Noteholder Allocation
of New Common Stock based on the principal amount of the 2012 Notes.

                      (iv)             Class 4 – 2014 Notes Claims

                              (A) Claims In Class: Class 4 consists of all 2014
Notes Claims.

                            (B) Treatment: On the Effective Date, each
Holder of a 2014 Notes Claim will receive, in full and final satisfaction of its
allowed 2014 Notes Claims, its pro rata share of the Junior Noteholder Allocation
of New Common Stock based on the principal amount of the 2014 Notes.

                                         19
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 35 of 175



                                (v)    Class 5 – 2016 Notes Claims

                                       (A) Claims In Class: Class 5 consists of all 2016
        Notes Claims.

                                     (B) Treatment: On the Effective Date, each holder
        of a 2016 Notes Claim will receive, in full and final satisfaction of its allowed
        2016 Notes Claims, its pro rata share of the Senior Noteholder Allocation of
        Series A Preferred Stock based on the principal amount of the 2016 Notes.

                               (vi)    Class 6 – General Unsecured Claims

                                       (A) Claims In Class:       Class 6 consists of all
        General Unsecured Claims.

                                     (B) Treatment: Each Holder of an Allowed
        General Unsecured Claim shall receive its pro rata share of $500,000; provided,
        that, no Holder of a General Unsecured Claim shall be entitled to receive more
        than the amount of its Allowed Claim.

                              (vii)    Class 7 – Convenience Claims

                                       (A) Claims In Class: Class 7 consists of all
        Convenience Claims.

                                  (B) Treatment:      Each holder of an Allowed
        Convenience Claim shall be paid in full in Cash on the Effective Date up to
        $7,500.

                              (viii)   Class 8 – Old Equity Interests

                                      (A) Claims In Class: Class 8 consists of Old
        Equity Interests and all Claims arising from or related to Old Equity Interests that
        are subject to subordination under section 510(b) of the Bankruptcy Code.

                                      (B) Treatment: On the Effective Date, all Old
        Equity Interest shall be cancelled and Holders of Old Equity Interests and Claims
        arising from or related to Old Equity Interests that are subject to subordination
        under section 510(b) of the Bankruptcy Code shall not receive or retain any
        property on account thereof.

                      (d) Alternative Treatment. Notwithstanding any provision in the Plan to
the contrary, any Holder of an Allowed Claim or Interest may receive, instead of the distribution
or treatment to which it is entitled under the Plan, any other distribution or treatment to which it
and the Reorganized Debtor agree.

                     (e) Special Provision Regarding Unimpaired Classes of Claims. Except
as otherwise provided in the Plan, nothing shall affect the Debtor's or the Reorganized Debtor's

                                                 20
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 36 of 175



rights and defenses, both legal and equitable, with respect to any Claims in Unimpaired Classes,
including, but not limited to, all rights with respect to legal and equitable defenses to setoffs
against or recoupments of Claims in Unimpaired Classes.

               3.   Acceptance Or Rejection Of The Plan

                        (a) Classes Entitled To Vote. Classes 3, 4 and 5 are entitled to vote to
accept or reject the Plan. By operation of law, Classes 1, 2 and 7 are deemed to have accepted the
Plan and are not entitled to vote. Classes 6 and 8 are deemed to have rejected the Plan and are not
entitled to vote.

                       (b) Acceptance By Impaired Classes. An Impaired Class of Claims shall
have accepted the Plan if, not counting the vote of any holder designated under section 1126(e) of
the Bankruptcy Code, (a) the Holders of at least two-thirds in amount of the Allowed Claims
actually voting in the Class have voted to accept the Plan and (b) the Holders of more than one-
half in number of the Allowed Claims actually voting in the Class have voted to accept the Plan.

                     (c) Elimination Of Classes. To the extent applicable, any Class that does
not contain any Allowed Claims or any Claims temporarily allowed for voting purposes under
Bankruptcy Rule 3018, as of the date of the commencement of the Confirmation Hearing, shall be
deemed to have been deleted from the Plan for purposes of (a) voting to accept or reject the Plan
and (b) determining whether it has accepted or rejected the Plan under section 1129(a)(8) of the
Bankruptcy Code.

                      (d) Cramdown. To the extent necessary, the Debtor shall request
confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the
Bankruptcy Code. The Debtor reserves the right to modify the Plan to the extent, if any, that
confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification.

               4.   Means For Implementation Of The Plan

                       (a) Continued Legal Existence and Revesting of Assets. On the
Effective Date, the Reorganized Debtor shall be deemed to have adopted the Amended and
Restated Articles of Incorporation and the Debtor will continue to exist after the Effective Date as
a Delaware corporation. The Amended and Restated Articles of Incorporation shall include a
provision to prohibit the Reorganized Debtor from issuing non-voting equity securities to the
extent necessary to comply with section 1123(a) of the Bankruptcy Code. Except as otherwise
explicitly provided in the Plan, on the Effective Date, all property comprising the Estate shall
revest in the Reorganized Debtor.

                      (b) Sources Of Cash For Distribution. All Cash necessary for the
Reorganized Debtor to make payments required by the Plan shall be obtained from (a) existing
Cash balances, (b) the DIP Facility, and (c) sale and issuance of New Series A Preferred Stock
under the New Series A Preferred Stock Purchase Documents.

                       (c) Issuance of New Equity Interests. On the Effective Date, upon the
terms and subject to the conditions set forth in the Plan and the Amended and Restated Articles of
Incorporation, the Reorganized Debtor shall issue, sell and deliver the New Common Stock to

                                                 21
               Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 37 of 175



holders of 2012 New Note Claims and 2014 Note Claims. On the Effective Date, upon the terms
and subject to the conditions set forth in the Plan and the Amended and Restated Articles of
Incorporation, the Reorganized Debtor shall issue, sell and deliver the Senior Noteholder
Allocation of Series A Preferred Stock to the holders of the 2016 Note Claims. On the Effective
Date, upon the terms and subject to the conditions set forth in the Plan, the Amended and Restated
Articles of Incorporation, and the New Series A Preferred Stock Purchase Documents, the
Reorganized Debtor shall issue, sell and deliver the Series A Preferred Stock to the investors
party to the New Series A Preferred Stock Purchase Documents. The New Equity Interest issued
under the Plan shall be subject to dilution by the Management Incentive Plan. All shares of New
Equity Interests issued under the Plan shall be, upon issuance, fully paid and non-assessable, and
the holders thereof shall have no preemptive or other rights to subscribe for additional shares,
except for awards issued under the Management Incentive Plan.

                     (d) Rights Offering. Eligible Participants will be eligible to participate in
the Rights Offering of New Series A Preferred Stock to be issued under the New Series A
Preferred Stock Purchase Documents.

                      (e) Section 1145 Exemption. Pursuant to section 1145 of the Bankruptcy
Code, the issuance of shares of the New Equity Interests to the holders of 2012 New Note Claims,
2014 Note Claims and 2016 Note Claims pursuant to the Plan shall be exempt from registration
under the Securities Act of 1933 and any state or local law requiring registration for offer or sale
of a security.

                        (f) Company Action. Each of the matters provided for under the Plan or
the Transaction Documents involving the company structure of the Debtor or Reorganized Debtor
or any company action to be taken by, or required of, the Debtor or Reorganized Debtor shall be
deemed to have occurred and be effective as provided herein, and shall be authorized, approved
and, to the extent taken prior to the Effective Date, ratified in all respects without any requirement
of further action by directors, officers or shareholders of the Debtor or the Reorganized Debtor.

                       (g) Preservation of Causes of Action. In accordance with section
1123(b)(3) of the Bankruptcy Code, the Reorganized Debtor will retain and may (but is not
required to) enforce all Retained Actions. After the Effective Date, the Reorganized Debtor, in its
sole and absolute discretion, shall have the right to bring, settle, release, compromise, or enforce
such Retained Actions (or decline to do any of the foregoing), without further approval of the
Bankruptcy Court. The Reorganized Debtor or any successors, in the exercise of its sole
discretion, may pursue such Retained Actions so long as it is determined in the exercise of the
Reorganized Debtor or any successors holding such rights of action to be in its best interest. The
failure of the Debtor to specifically list any claim, right of action, suit, proceeding, or other
Retained Action in the Plan or this Disclosure Statement does not, and will not be deemed to,
constitute a waiver or release by the Debtor or the Reorganized Debtor of such claim, right of
action, suit, proceeding or other Retained Action, and the Reorganized Debtor will retain the right
to pursue such claims, rights of action, suits, proceedings, and other Retained Actions in its sole
discretion and, therefore, no preclusion doctrine, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches will apply to such claim, right of
action, suit, proceeding, or other Retained Action upon or after the Confirmation or
consummation of the Plan.

                                                  22
               Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 38 of 175



                         (h) Effectuating Documents; Further Transactions. The Debtor and
Reorganized Debtor, and their respective officers and designees, are authorized to execute,
deliver, file, or record the Transaction Documents and such other contracts, instruments, releases,
indentures, and other agreements or documents, and take such actions, as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan, or to otherwise
comply with applicable law.

                       (i) Exemption from Certain Transfer Taxes and Recording Fees.
Pursuant to section 1146(a) of the Bankruptcy Code, any transfers from the Debtor to the
Reorganized Debtor or to any other Person or entity pursuant to the Plan, or any agreement
regarding the transfer of title to or ownership of any of the Debtor's real or personal property, will
not be subject to any document recording tax, stamp tax, conveyance fee, sales tax, intangibles or
similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform
Commercial Code filing or recording fee, or other similar tax or governmental assessment, and
the Confirmation Order will direct the appropriate state or local governmental officials or agents
to forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the foregoing instruments or other documents without the payment of any such
tax or governmental assessment.

                      (j) Further Authorization. The Reorganized Debtor shall be entitled to
seek such orders, judgments, injunctions, and rulings as they deem necessary to carry out the
intentions and purposes, and to give full effect to the provisions, of the Plan.

                       (k) Dissolution of Creditors' Committee. The Creditors' Committee, if
any, shall continue in existence until the Effective Date to exercise those powers and perform
those duties specified in section 1103 of the Bankruptcy Code. On the Effective Date, the
Creditors' Committee, shall be dissolved and the Creditors' Committees members, in their
capacity as such, shall be deemed released of all their duties, responsibilities, and obligations in
connection with the Chapter 11 Case or the Plan and its implementation, and the retention or
employment of the Creditors' Committee's attorneys, accountants, professionals, and other agents
shall terminate, except with respect to (i) all Professional Fee Claims and (ii) any appeals of the
Confirmation Order.

                       (l) Cancellation of Existing Securities and Agreements. Except as
provided in the Plan or in the Confirmation Order or for the purpose of evidencing a right to
distribution hereunder on the Effective Date, all notes, stock, instruments, certificates,
agreements, side letters, fee letters and other documents evidencing or giving rise to Claims and
Interests in the Debtor shall be canceled, and the obligations of the Debtor thereunder or in any
way related thereto shall be fully released, terminated, extinguished and discharged, in each case
without further notice to or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or any requirement of further action, vote, or other approval or
authorization by any Person. The Holders of or parties to such notes, stock, instruments,
certificates, agreements, side letters, fee letters, and other documents shall have no rights arising
from or relating to such notes, stock, instruments, certificates, agreements, side letters, fee letters,
and other documents or the cancellation thereof, except the rights provided pursuant to the Plan
and the Confirmation Order.


                                                   23
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 39 of 175



                        (m) Officers and Directors of Reorganized Debtor. On the Effective
Date, each of the members of the existing board of directors of the Debtor shall be deemed to
have resigned in such capacity, and the members of the existing board of directors shall return all
property of the Debtor in their possession to the Debtor or Reorganized Debtor on or before such
date. On the Effective Date under the Amended and Restated Articles of Incorporation, the Board
will consist of five (5) individuals. The holders of the New Series A Preferred, voting as a
separate class, will be entitled to appoint two members of the board as designated by the holders
of a majority in interest of the New Series A Preferred (each a “Series A Director”). The holders
of the New Common Stock and the New Series A Preferred, voting as a single class on an as
converted to shares of the New Common Stock basis, will be entitled to elect the remaining
members of the board, (i) one (1) of whom would be the Reorganized Debtor’s CEO, (ii) one (1)
of whom would be mutually acceptable to the other members of the Board who would initially be
Andrew Taylor and (iii) one of (1) of whom is designated by a the holders of the Common Stock
and the Series A Preferred, voting as a single class on an as converted to shares of the Common
Stock basis. Unless disclosed in the Plan Supplement to the contrary, the initial board will consist
of (i) David Fischell, (ii) Andrew Taylor, (iii) the member designated by a the holders of the
Common Stock and the Series A Preferred, (iv) Victor Whitman, and (v) the second Series A
Director. Such composition of the board would be prescribed by the New Voting Agreement
entered into by and among the Reorganized Debtor and the holders of the Debtor’s capital stock.
The Reorganized Debtor shall pay all reasonable expenses of the board members, including costs
relating to service on a Board committee. The Plan Supplement will include the biographical
information of the directors to be appointed on the Effective Date. It is anticipated that the
Debtor's businesses will continue to be managed, as of the Effective Date, by existing
management, subject to replacement by the new board of directors after the Effective Date. On
the Effective Date, the officers and directors of the Reorganized Debtor will be appointed
automatically without any requirement of further action by the shareholders, officers or directors
of the Debtor or the Reorganized Debtor.

D.      Allowance and Resolution of Claims.

               1.   Allowed Claims and Interests

                Notwithstanding any provision in the Plan to the contrary, the Reorganized
Debtor shall make distributions only to Holders of Allowed Claims. A Holder of a Disputed
Claim shall only receive a distribution on account thereof when and to the extent that such
Holder's Disputed Claim becomes an Allowed Claim. The Reorganized Debtor shall withhold
distributions otherwise due hereunder to the holder of a Claim for a reasonable period of time to
enable the Reorganized Debtor to determine whether to object to the Claim. The presence of a
Disputed Claim in any class will not be a cause to delay distribution to Allowed Claims in that
Class or in other Classes. A holder of a Convenience Claim that becomes an Allowed Claim
after the Effective Date will receive its distribution as soon as practicable after Allowance.

               2.   Full Satisfaction

                The Reorganized Debtor shall make, and each holder of an Allowed Claim shall
receive, the distributions provided for in the Plan in full satisfaction and discharge of the Claim.


                                                 24
               Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 40 of 175



               3.   Interest And Penalties On Claims

                Unless otherwise specifically provided for in the Plan or the Confirmation Order,
required by applicable bankruptcy law, or necessary to render a Claim Unimpaired, postpetition
interest and penalties shall not accrue or be paid on any Claims, including Priority Tax Claims,
Non-Tax Priority Claims, and Convenience Claims, and no Holder of a Claim shall be entitled to
interest and penalties accruing on or after the Petition Date through the date such Claim is
satisfied in accordance with the terms of the Plan.

               4.   Post Confirmation Claim and Asset Resolution

             After the Effective Date, the Reorganized Debtor may defend, pursue or settle,
without Bankruptcy Court approval, any Disputed Claim or Claim or Cause of Action of the
Estate.

               5.   Deadline to Object to Claims

               No later than 150 days after the Effective Date (the “Claims Objection
Deadline”) (unless extended by an order of the Bankruptcy Court upon motion of the
Reorganized Debtor), the Reorganized Debtor may file objections to Claims with the Bankruptcy
Court and serve such objections upon the holders of each of the Claims to which objections are
made. Nothing contained herein, however, shall limit the Reorganized Debtor’s right to object to
Claims, if any, filed or amended after the Claims Objection Deadline and unless subsequently
ordered for good cause the Reorganized Debtor shall continue to have the right to amend any
objections and to file and prosecute supplemental objections and counterclaims to a Disputed
Claim until such Disputed Claim is Allowed. Further, nothing herein shall require approval of
the Bankruptcy Court for the settlement of any Claims.

E.      Provisions Governing Distributions

               1.   Delivery of Distributions

                Distributions shall be made by the Reorganized Debtor to each holder of an
Allowed Claim (a) at the address shown on the list of creditors filed with the petitions
commencing the Chapter 11 Case, (b) at the address listed in the Schedules if different from the
address shown on the list creditors filed with the petitions commencing the Chapter 11 Case, or
(c) if a proof of claim is filed, and the address is different from that listed in the Schedules, at the
address set forth in the proof of claim.

               2.   Distributions Relating to Allowed Insured Claims

               If any Claim otherwise payable under the Plan is covered by an insurance policy
held by the Debtor or Reorganized Debtor, the Claim may be satisfied, in whole or in part, with
the proceeds of the policy, if any.




                                                  25
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 41 of 175



              3.   Defenses; Setoff

                Any defenses, counterclaims, rights of set off or recoupment of the Debtor with
respect to a claim shall vest in and inure to the benefit of the Reorganized Debtor. To the extent
permitted by law, the Reorganized Debtor may, but shall not be required to, set off against any
claim, the payments or other distributions to be made in respect thereof, and claims of any nature
whatsoever that the Debtor or Reorganized Debtor may have against the Claim's holder, but
neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or
release of a claim or Cause of Action of the Reorganized Debtor.

              4.   Distributions for Claims Allowed as of the Effective Date

                Except as otherwise provided herein or as ordered by the Bankruptcy Court,
distributions to be made by the Reorganized Debtor on account of Claims that are Allowed
Claims as of the Effective Date shall be made on the Effective Date or as soon thereafter as is
practicable. Any distribution to be made on the Effective Date pursuant to the Plan shall be
deemed as having been made on the Effective Date if such distribution is made on the Effective
Date or as soon thereafter as is practicable. Any payment or distribution required to be made
under the Plan on a day other than a Business Day shall be made on the next succeeding
Business Day. New Equity Interests shall not be certificated. Equity Interests shall be evidenced
by the official registry maintained by the Reorganized Debtor under the Amended and Restated
Articles of Incorporation.

              5.   Distribution Reserve

                 On the Effective Date, the Reorganized Debtor shall establish a distribution
reserve (“Distribution Reserve,”) on account of Disputed General Unsecured Claims. The
Distribution Reserve shall initially include Cash sufficient to distribute to each holder of a
Disputed Claim in the full amount that it would receive hereunder if its Claim is ultimately
allowed in its full face amount. Any surplus remaining from the disallowance of all or part of a
Disputed Claim shall be distributed to Holder of Allowed General Unsecured Claims under the
terms of the Plan until all such Claims are paid in full. In the event that all such Claims are paid
in full, any amounts remaining after the satisfaction of all Allowed General Unsecured Claims
shall revert to the Reorganized Debtor.

              6.   Means Of Cash Payment

               Payments of Cash made pursuant to the Plan shall be made, at the option and in
the sole discretion of the Reorganized Debtor, by checks drawn on, or wire transfer from, a
domestic bank selected by the Reorganized Debtor. Cash payments to foreign creditors may be
made, at the option of the Reorganized Debtor, in such funds and by such means as are necessary
or customary in a particular foreign jurisdiction.

              7.   Withholding And Reporting Requirements

                In connection with the Plan and all distributions thereunder, the Reorganized
Debtor shall comply with all withholding and reporting requirements imposed by any federal,
state, local, or foreign taxing authority, and all distributions hereunder shall be subject to any

                                                26
             Case 18-12903-KG         Doc 5    Filed 12/31/18    Page 42 of 175



such withholding and reporting requirements. The Reorganized Debtor shall be authorized to
take any and all actions that may be necessary or appropriate to comply with such withholding
and reporting requirements.

F.     Treatment Of Executory Contracts And Unexpired Leases

             1.   Assumption/Rejection of Executory Contracts and Unexpired Leases

               On the Effective Date, the Reorganized Debtor shall (a) assume the Executory
Contracts and Leases on the Assumed Contract List and (b) reject the Executory Contracts and
Leases on the Rejected Contract List. The Debtor reserves the right to amend the Assumed
Contract List and Rejected Contract List at any time prior to the Effective Date. Any Executory
Contract and Unexpired Lease not listed on either the Assumed Contract List or Rejected
Contract List shall be deemed automatically assumed in accordance with the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code as of the Effective Date, unless
such Executory Contract or Unexpired Lease:

                     (a)   has been previously rejected by the Debtor by Final Order of the
                           Bankruptcy Court;

                     (b)   has been rejected by the Debtor by order of the Bankruptcy Court in
                           effect as of the Effective Date (which order may be the Confirmation
                           Order); or

                     (c)   is the subject of a motion to reject filed by the Debtor under section
                           365 of the Bankruptcy Code pending as of the Effective Date.

                An Executory Contract or Unexpired Lease that is assumed pursuant to the
foregoing sentence shall be referred to as an “Assumed Contract.” An Executory Contract or
Unexpired Lease that is rejected as described above shall be referred to as a “Rejected
Contract.” Each non-debtor party to an Assumed Contract or Rejected Contract shall receive at
least twenty–one days’ notice of the deadline to object to assumption or rejection, as the case
may be, of the identified Executory Contract or Unexpired Lease, which date will be the deadline
set by the Bankruptcy Court to object to Confirmation of the Plan (the “Executory Contract
Objection Deadline”). If the Assumed Contract List or Rejected Contract List is modified less
than twenty-one days prior to the Executory Contract Objection Deadline, the affected party will
be provided at least twenty-one days’ notice of the time to object to assumption or rejection of
the identified Assumed Contract or Rejected Contract.

              Entry of the Confirmation Order by the Bankruptcy Court shall constitute findings
by the Bankruptcy Court that (a) the Reorganized Debtor has properly provided for adequate
assurance of payment of the cure of any defaults that might have existed consistent with the
requirements of section 365(b)(1) of the Bankruptcy Code, (b) each assumption (or rejection, as
the case may be) is in the best interest of the Debtor and its Estate and that each Assumed
Contract is assumed as of the Effective Date and each Rejected Contract rejected as of the
Effective Date or such other date identified in the Rejected Contract List, and (c) the
requirements for assumption, or rejection, as the case may be, of any Executory Contract or
Unexpired Lease to be assumed or rejected, as the case may be, have been satisfied. No

                                               27
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 43 of 175



provision of any agreement or other document that permits a person to terminate or modify an
agreement or to otherwise modify the rights of the Debtor based on the filing of the Chapter 11
Case or the financial condition of the Debtor or which would restrict the assumption of any
Assumed Contract under a “change in control” prohibition or similar restriction shall be
enforceable.

                Unless otherwise provided by an order of the Bankruptcy Court, any asserted
Claims arising from the rejection of an Executory Contract or Unexpired Lease must be filed by
Holders of such Claims with the Bankruptcy Court and served on the parties entitled to notice
under the Plan no later than sixty (60) days after the later of (1) the Effective Date or (2) the
effective date of such rejection, subject to the Debtor's and Reorganized Debtor's right to object
thereto. In the event of such objection, the Debtor shall not be obligated to make any distribution
in respect of such Claim until such dispute is resolved by Final Order of the Bankruptcy Court or
the agreement of the parties.

              2.   Cure Amounts

                Any monetary amounts by which any Executory Contract and Unexpired Lease to
be assumed under the Plan is in default shall be satisfied, under Section 365(b)(l) of the
Bankruptcy Code, by Cure. If the Assumed Contract List indicates a specific Cure amount for a
contract or lease, the payment of the amount so specified shall be conclusively deemed to
constitute Cure with respect to that contract or lease, and no other payment or performance on
account of a prepetition default thereunder shall be required. If the amount so specified is zero,
no payment shall be required. Notwithstanding the foregoing, if the other party to a contract or
lease on the Assumed Contract List files, no later than the Executory Contract Objection
Deadline, an objection disputing the Cure amount so specified with respect to its contract or
lease, or otherwise raising an objection as to the nature or amount of any Cure, (a) except as
provided in Section 7.1, any other matter relating to assumption, Cure shall occur following the
entry of a Final Order by the Bankruptcy Court resolving the dispute and approving the
assumption; if an objection to Cure is sustained by the Bankruptcy Court, the Reorganized
Debtor, in its sole option, may elect to reject such Executory Contract or Unexpired Lease in lieu
of assuming it.

              3.   Compensation and Benefit Programs

               All of the Debtor's existing programs, plans, agreements, and arrangements
relating to employee compensation and benefits (other than as set forth in or related to any
Rejected Contract), including, without limitation, all medical, dental, pharmacy, vision, dental,
and disability plans entered into before the Petition Date, as amended from time to time and to
the extent and as in effect immediately prior to the Effective Date (“Benefit Plans”), will be
deemed to be, and will be treated as executory contracts that are assumed under Section 7.1 of
the Plan, and the Debtor's and Reorganized Debtor's obligations and rights under such programs,
plans, agreements, and arrangements will survive Confirmation of the Plan, subject to the terms
and conditions of such Benefit Plans. The Debtor does not have any retiree plans (as defined in
Section 1114 of the Bankruptcy Code). Nothing contained herein shall be deemed to modify the
existing terms of the Benefit Plans, including, without limitation, the Debtor's and the
Reorganized Debtor's rights of termination and amendment thereunder.

                                                28
              Case 18-12903-KG         Doc 5    Filed 12/31/18    Page 44 of 175



              4.   Employment Contracts

               Unless included in the Assumed Contract List, all employment and management
consulting agreements with the Debtor, whether in writing or not, such employment or
consulting agreement shall be deemed rejected as of the Effective Date. Subject to approval by
the board of directors of the Reorganized Debtor without need for Bankruptcy Court approval,
the Reorganized Debtor shall enter into new employment and/or consulting agreements with
members of existing management that remain with the Reorganized Debtor after the Effective
Date.

              5.   Indemnification

               The Debtor’s obligation to indemnify any former director or officer under its
Articles of Incorporation, bylaws, employee indemnification policy, or any other agreement shall
be deemed assumed as of the Effective Date.

              6.   Right of First Refusal

               On the Effective Date, that certain Right of Refusal Agreement between St. Jude
Medical, Inc. and the Debtor shall be rejected. If the Bankruptcy Court allows rejection damage
claims with respect to such rejection, the Reorganized Debtor, in its sole option, may elect to
assume such Executory Contract or Unexpired Lease in lieu of rejecting it.

G.      Confirmation And Consummation Of The Plan

              1.   Condition To Entry Of The Confirmation Order

              The following are conditions precedent to the entry of the Confirmation Order,
each of which must be satisfied or waived by the Debtor in accordance with the terms hereof:

                        (a) The Plan and all schedules, documents, supplements and exhibits
relating to the Plan shall have been filed in form and substance acceptable to the Debtor; and

                      (b)   The proposed Confirmation Order shall be in form and substance
acceptable to the Debtor.

              2.   Conditions To Effective Date

               The Debtor shall request that the Confirmation Order include a finding by the
Bankruptcy Court that, notwithstanding Bankruptcy Rule 3020(e), the Confirmation Order shall
take effect immediately upon its entry. The following are conditions precedent to the occurrence
of the Effective Date, each of which must be satisfied or waived by the Debtor in accordance
with the terms hereof:

                       (a) The Confirmation Order, in form and substance satisfactory to the
Debtor shall have been entered by the Bankruptcy Court and be in full force and effect and not
subject to any stay and shall, among other things, provide that the Debtor and Reorganized Debtor
are authorized without further board or member approval or consent to take all actions necessary

                                               29
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 45 of 175



to enter into the Transaction Documents and other agreements or documents created in connection
with the Plan. Without limiting the foregoing, the board of directors, chief executive officer, or
other appropriate officer of the Debtor shall be authorized to execute, deliver, file or record such
contracts, instruments, releases, indentures and other agreements or documents, and take such
actions, as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan and the Transaction Documents.

                      (b) All Transaction Documents shall have been executed and delivered,
and all conditions precedent thereto shall have been satisfied (other than the occurrence of the
Effective Date).

                      (c) All authorizations, consents, and regulatory approvals required, if
any, in connection with the consummation of the Plan shall have been obtained.

                       (d) All other actions, documents, and agreements necessary to implement
the Plan shall have been effected or executed.

                      (e) The Debtor shall have sufficient Cash, whether on hand or from
funds received under the New Series A Preferred Stock Purchase Documents to make all required
payments to be made on the Effective Date.

               3.   Waiver Of Conditions

                The Debtor may waive, in its sole discretion, in whole or in part, the conditions to
the occurrence of the Effective Date, without any notice to parties in interest or the Bankruptcy
Court and without a hearing. The failure to satisfy or waive any condition to the Effective Date
shall preclude the occurrence of the Effective Date, regardless of the circumstances giving rise to
the failure of such condition to be satisfied. The waiver of a condition to the occurrence of the
Effective Date shall not be deemed a waiver of any other rights, and each such right shall be
deemed an ongoing right that may be asserted at any time.

               4.   Notice of Effective Date

                The Reorganized Debtor will file with the Bankruptcy Court a notice of the
occurrence of Effective Date on the date thereof or as soon thereafter or is practicable, and such
notice shall be served upon all known Holders of Claims and Interests.

H.      Effect Of Plan Confirmation

               1.   Binding Effect

               The Plan shall be binding upon and inure to the benefit of the Debtor, its Estates,
all current and former Holders of Claims and Interests, and their respective successors and
assigns, including, but not limited to, the Reorganized Debtor.




                                                 30
              Case 18-12903-KG           Doc 5   Filed 12/31/18   Page 46 of 175



              2.   Revesting Of Assets

               Except as otherwise explicitly provided in the Plan, on the Effective Date, all
property comprising the Estate (including Retained Actions) shall revest in the Reorganized
Debtor, free and clear of all Claims, Liens, charges, encumbrances, rights, and Interests of
creditors and equity security holders. As of the Effective Date, the Reorganized Debtor may
operate its businesses and use, acquire, and dispose of property and settle and compromise
Claims or Interests without supervision of the Bankruptcy Court, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the
Plan or the Confirmation Order.

              3.   Releases And Related Matters

                     (a) Releases by the Debtor. Pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, on and after the Effective Date, each Released Party is, and is deemed to be,
hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged by the Debtor, the Reorganized Debtor, and its Estate, from any and all Causes
of Action, including any derivative claims asserted on behalf of the Debtor, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising,
in law, equity, contract, tort, or otherwise, that the Debtor, Reorganized Debtor, or its
Estate would have been legally entitled to assert in its own right or on behalf of the Holder
of any Claim against, or Interest in, a Debtor or other Person, based on or relating to, or in
any manner arising from, in whole or in part, the Debtor, the Debtor’s capital structure, the
assertion or enforcement of rights and remedies against the Debtor, the Debtor’s in- or out-
of-court restructuring efforts, the Chapter 11 Case, the formulation, preparation,
dissemination, negotiation, or filing of the Plan, this Disclosure Statement, the Plan, the Plan
Supplement or any Transaction Documents, contract, instrument, release, or other
agreement or document created or entered into before or during the Chapter 11 Case, any
preference, fraudulent transfer, or other Avoidance Action arising pursuant to Chapter 5 of
the Bankruptcy Code or other applicable law, the filing of the Chapter 11 Case, the pursuit
of Confirmation, the pursuit of consummation, the administration and implementation of
the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other
act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to any of the foregoing. Notwithstanding
anything to the contrary in the foregoing, the releases set forth above do not release any
post-Effective Date obligations of any party or Person under the Plan, any Transaction
Documents, or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan.

                       (b) Releases by Holders of Claims and Interests. Except as otherwise
expressly set forth in the Plan or the Confirmation Order, on and after the Effective Date, in
exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged by the Debtor, the
Reorganized Debtor, the Debtor’s Estate and each Releasing Party from any and all Causes

                                                 31
              Case 18-12903-KG        Doc 5    Filed 12/31/18    Page 47 of 175



of Action, whether known or unknown, foreseen or unforeseen, matured or unmatured,
existing or hereafter arising in law, equity, contract, tort, or otherwise, including any
derivative claims asserted on behalf of the Debtor, that such Person would have been legally
entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtor, the Debtor’s in- or out-of-court
restructuring efforts, the Chapter 11 Case, the formulation, preparation, dissemination,
negotiation, or filing of this Disclosure Statement, the Plan, the Plan Supplement or any
Transaction Documents, contract, instrument, release, or other agreement or document
relating to any of the foregoing, created or entered into before or during the Chapter 11
Case, any preference, fraudulent transfer, or other Avoidance Action arising pursuant to
Chapter 5 of the Bankruptcy Code or other applicable law, the filing of the Chapter 11
Case, the pursuit of Confirmation, the pursuit of consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to any of the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth above do
not release any post-Effective Date obligations of any party or Person under the Plan, any
Transaction Documents, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, or any Claim or obligation
arising under the Plan. For the avoidance of doubt, nothing in the Plan shall be deemed to
be, or construed as, a release, waiver, or discharge of any Indemnification Obligation.

              4.   Discharge Of The Debtor

                       (a) Other than Claims arising from or related to the Transaction
Documents and except as otherwise provided herein or in the Confirmation Order, all
consideration distributed under the Plan shall be in exchange for, and in complete
satisfaction, settlement, discharge, and release of, all Claims of any nature whatsoever
against the Debtor or Estate and, regardless of whether any property shall have been
abandoned by order of the Bankruptcy Court, retained, or distributed pursuant to the Plan
on account of such Claims, upon the Effective Date, the Debtor, the Estate, and Reorganized
Debtor shall be deemed discharged and released under section 1141(d)(1)(A) of the
Bankruptcy Code from any and all Claims, including, but not limited to, demands and
liabilities that arose before the Effective Date, and all debts of the kind specified in section
502 of the Bankruptcy Code, whether or not (i) a proof of claim based upon such debt is
filed or deemed filed under section 501 of the Bankruptcy Code, (ii) a Claim based upon
such debt is Allowed under section 502 of the Bankruptcy Code, (iii) a Claim based upon
such debt is or has been disallowed by order of the Bankruptcy Court, or (iv) the holder of a
Claim based upon such debt accepted the Plan.

                         (b) As of the Effective Date, other than Claims arising from or
related to the Transaction Documents and except as provided in the Plan or the
Confirmation Order, all Persons shall be precluded from asserting against the Debtor or the
Reorganized Debtor, any other or further Claims, debts, rights, causes of action, claims for
relief, or liabilities relating to the Debtor or any Interest in the Debtor based upon any act,
omission, transaction, occurrence, or other activity of any nature that occurred prior to the

                                               32
              Case 18-12903-KG       Doc 5    Filed 12/31/18   Page 48 of 175



Effective Date. In accordance with the foregoing, other than with respect to Claims arising
from or related to the Transaction Documents and except as provided in the Plan or the
Confirmation Order, the Confirmation Order shall be a judicial determination of discharge
of all such Claims and other debts and liabilities against the Debtor, and the termination of
all such Interests, pursuant to sections 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtor at any time, to the extent
that such judgment relates to a discharged Claim or a terminated Interest.

              5.   Injunction

                       (a) Except as provided in the Plan or the Confirmation Order, from
and after the Effective Date, all Persons that have held, currently hold, may hold, or allege
that they hold, a Claim, Interest, obligation, suit, judgment, damage, demand, debt, right,
cause of action, or liability that is released, terminated, exculpated, or discharged under
Article XV of the Plan, along with their respective current and former employees, agents,
officers, directors, managers, principals, affiliates, shareholders, and members are
permanently enjoined from taking any of the following actions against the Debtor, the
Reorganized Debtor, the Released Parties and the Exculpated Parties, and their respective
agents, officers, directors, managers, employees, representatives, advisors, attorneys,
affiliates, shareholders, or members, or any of their successors or assigns or any of their
respective property on account of any such released, terminated or discharged Claim,
obligation, suit, judgment, damage, demand, debt, right, cause of action, liability or
Interest: (a) commencing or continuing, in any manner or in any place, any action or other
proceeding; (b) enforcing, attaching, collecting, or recovering in any manner any judgment,
award, decree, or order; (b) creating, perfecting, or enforcing any Lien or encumbrance; (d)
asserting a setoff, right of subrogation, or recoupment of any kind against any debt,
liability, or obligation due to any released Person; or (e) commencing or continuing any
action, in each such case in any manner, in any place, or against any Person that does not
comply with or is inconsistent with the provisions of this the or the Confirmation Order.

              6.   Exculpation And Limitation Of Liability

                      (a) None of the Exculpated Parties shall have or incur any liability to
any Person for any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Case, Disclosure Statement and Plan, the transactions contemplated by or
described in the Transaction Documents, the formulation, negotiation, or implementation of
the Plan or the Transaction Documents, the pursuit of Confirmation of the Plan, the
operation of the Debtor during the Chapter 11 Case, the Confirmation of the Plan, the
consummation of the Plan or the Transaction Documents, or the administration of Chapter
11 Case or the Plan or the property to be distributed under the Plan, except for acts or
omissions that are the result of fraud, willful misconduct, or gross negligence; provided,
however, that the foregoing exculpation and limitation of liability shall not apply to and
shall not operate to waive, release, or exculpate any Claims or causes of action arising from
or related to the rights and obligations under the Plan, the Transaction Documents, and the
contracts, instruments, releases, and other agreements or documents delivered hereunder or
contemplated hereby and thereby. Without limiting the generality of the foregoing,


                                              33
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 49 of 175



Exculpated Parties shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities under the Plan.

              7.   Term Of Bankruptcy Injunction Or Stays

              Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays provided for in the Chapter 11 Cases under sections 105 or 362 of the
Bankruptcy Code or otherwise, and extant on the Confirmation Date (excluding any
injunctions or stays contained in the Plan or the Confirmation Order), shall remain in full
force and effect until the Effective Date.

              8.   Post-Effective Date Retention Of Professionals

             Upon the Effective Date, other than filing final applications for compensation in
connection with work done prior to the Effective Date, any requirement that Professionals
comply with sections 327 through 331 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date will terminate and the Reorganized Debtor
may employ and pay professionals in the ordinary course of business.

I.     Retention Of Jurisdiction

                Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and
notwithstanding entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction (unless otherwise indicated) over all matters
arising out of, and related to, the Chapter 11 Case and the Plan to the fullest extent permitted by
law, including, among other things, jurisdiction to:

               1.      Resolve any matters related to the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease with respect to which the
Debtor or Reorganized Debtor may be liable, and to hear, determine, and, if necessary, liquidate
any Claims arising therefrom;

                2.      Decide or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications, involving the Debtor
that may be pending on the Effective Date;

              3.    Enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with the Plan, this Disclosure Statement, or the
Confirmation Order;

                4.      Resolve any cases, controversies, suits, or disputes that may arise in
connection with the consummation, interpretation, or enforcement of the Plan or any contract,
instrument, release, or other agreement or document that is executed or created pursuant to the
Plan, or any entity's rights arising from, or obligations incurred in connection with, the Plan or
such documents (other than a dispute arising after the Effective Date under, or directly with
respect to, the Transaction Documents, which such disputes shall be adjudicated in accordance
with the terms of the Transaction Documents);

                                                34
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 50 of 175



                5.     Modify the Plan before or after the Effective Date pursuant to section
1127 of the Bankruptcy Code or modify this Disclosure Statement, the Confirmation Order, or
any contract, instrument, release, or other agreement or document created in connection with the
Plan, this Disclosure Statement, or the Confirmation Order, or remedy any defect or omission, or
reconcile any inconsistency, in any Bankruptcy Court order, the Plan, this Disclosure Statement,
the Confirmation Order, or any contract, instrument, release, or other agreement or document
created in connection with the Plan, this Disclosure Statement, or the Confirmation Order, in
such manner as may be necessary or appropriate to consummate the Plan;

               6.     Hear and determine all applications for compensation and reimbursement
of expenses of Professionals under the Plan or under sections 330, 331, 503(b) and 1129(a)(4) of
the Bankruptcy Code; provided, however, that from and after the Effective Date any fees and
expenses of the Reorganized Debtor, including professional fees arising after the Effective Date,
shall be made in the ordinary course of business and shall not be subject to the approval of the
Bankruptcy Court;

             7.    Issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any entity with
consummation, implementation, or enforcement of the Plan or the Confirmation Order;

              8.      Adjudicate controversies arising out of the administration of the Estates or
the implementation of the Plan;

               9.     Recover all assets of the Debtor and property of the Estates, wherever
located;

             10.    Hear and determine causes of action by or on behalf of the Debtor or the
Reorganized Debtor;

                11.     Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason, or in any respect, modified, stayed, reversed, revoked, or
vacated, or distributions pursuant to the Plan are enjoined or stayed;

                12.    Determine any other matters that may arise in connection with or relate to
the Plan, this Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
or other agreement or document created in connection with the Plan, this Disclosure Statement,
or the Confirmation Order (other than a dispute arising after the Effective Date under, or directly
with respect to, the Transaction Documents, which such disputes shall be adjudicated in
accordance with the terms of the Transaction Documents);

              13.     Hear and resolve all matters concerning state, local, and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

              14.     Enforce all orders, judgments, injunctions, releases, exculpations,
indemnifications, and rulings entered in connection with the Chapter 11 Cases;

               15.     Hear and determine such other matters related hereto that are not
inconsistent with the Bankruptcy Code or Title 28 of the United States Code; and

                                                35
              Case 18-12903-KG          Doc 5    Filed 12/31/18       Page 51 of 175



               16.      Enter an order closing the Chapter 11 Case.

J.     Failure of Bankruptcy Court to Exercise Jurisdiction

                If the Bankruptcy Court abstains from exercising, or declines to exercise,
jurisdiction or is otherwise without jurisdiction over any matter, including the matters set forth in
Section 10.1 of the Plan, the provisions of Article X of the Plan will have no effect upon and
shall not control, prohibit, or limit the exercise of jurisdiction by any other court having
jurisdiction with respect to such matter.

K.     Miscellaneous Provisions

              1.     Effectuating Documents And Further Transactions

                The Debtor and the Reorganized Debtor shall be authorized to execute, deliver,
file, or record the Transaction Documents and such contracts, instruments, releases, and other
agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan.

              2.     Company Action

               Prior to, on, or after the Effective Date (as appropriate), all matters expressly
provided for under the Plan or the Transaction Documents that would otherwise require approval
of the shareholders or directors of the Debtor or the Reorganized Debtor shall be deemed to have
occurred and shall be in effect prior to, on, or after the Effective Date (as appropriate) without
any requirement of further action by the shareholders or directors of the Debtor or the
Reorganized Debtor.

              3.     Indemnification Of Directors And Officers

               The Debtor’s obligation to indemnify any former director or officer under its
Articles of Incorporation, bylaws, employee indemnification policy, or any other agreement
(“Indemnification Obligation”) shall be deemed assumed as of the Effective Date.

              4.     Payment Of Statutory Fees

                All fees payable pursuant to section 1930 of title 28 of the United States Code
(“UST Fees”), as determined by the Bankruptcy Court at the Confirmation Hearing, shall be
paid on the Effective Date. The Reorganized Debtor shall pay any UST fees that become
payable after the Effective Date.

              5.     Amendment Or Modification Of The Plan

               Subject to section 1127 of the Bankruptcy Code and, to the extent applicable,
sections 1122, 1123, and 1125 of the Bankruptcy Code, the Debtor reserves the right to alter,
amend, or modify the Plan at any time prior to or after the Confirmation Date. A Holder of a
Claim that has accepted the Plan shall be deemed to have accepted the Plan, as altered, amended



                                                 36
               Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 52 of 175



or modified, if the proposed alteration, amendment or modification does not materially and
adversely change the treatment of the Claim of such Holder.

               6.   Severability Of Plan Provisions

                If, prior to the Confirmation Date, any term or provision of the Plan is determined
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have
the power, upon the request of the Debtor to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination that each term
and provision of the Plan, as it may have been altered or interpreted in accordance with the
foregoing, is valid and enforceable pursuant to its terms.

               7.   Successors And Assigns

                 The Plan shall be binding upon and inure to the benefit of the Debtor, and its
successors and assigns, including, without limitation, the Reorganized Debtor. The rights,
benefits, and obligations of any entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of, any heir, executor, administrator, successor, or assign of such entity.

               8.   Revocation, Withdrawal, Or Non-Consummation

                The Debtor reserves the right to revoke or withdraw the Plan at any time prior to
the Confirmation Date and to file a different plan of reorganization. If the Debtor revokes or
withdraws the Plan, or if Confirmation or consummation of the Plan does not occur, then (a) the
Plan shall be null and void in all respects, (b) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount any Claim or Class of Claims or any release
contemplated hereby), assumption or rejection of executory contracts or leases effected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and
void, and (c) nothing contained in the Plan, and no acts taken in preparation for consummation of
the Plan, shall (A) constitute or be deemed to constitute a waiver or release of any Claims by or
against, or any Interests in, the Debtor or any other Person, (B) prejudice in any manner the
rights of the Debtor or any Person in any further proceedings involving the Debtor, or (C)
constitute an admission of any sort by the Debtor or any other Person.

                       (a) All notices, requests, and demands to or upon the Reorganized
Debtor to be effective shall be in writing and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

                      If to the Debtor, to:

                      Joseph R. Sgroi, Esq.
                      Glenn S. Walter, Esq.

                                                 37
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 53 of 175



                      Honigman Miller Schwartz and Cohn LLP
                      2290 First National Building
                      660 Woodward Avenue
                      Detroit, MI 48226-3506

                      and

                      Jeffrey R. Waxman, Esq.
                      Morris James LLP
                      500 Delaware Avenue, Suite 1500
                      Wilmington, DE 19801-1494
                      Telephone: (302) 888-5842
                      Facsimile: (302) 504-3942
                      Email: jwaxman@morrisjames.com

              9.   Governing Law

                Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other
federal law is applicable, or to the extent that an exhibit or schedule to the Plan provides
otherwise, the rights and obligations arising under the Plan shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware without giving effect to the
principles of conflicts of law of such jurisdiction.

             10. Tax Reporting and Compliance

               The Reorganized Debtor is hereby authorized, on behalf of the Debtor, to request
an expedited determination under section 505(b) of the Bankruptcy Code of the tax liability of
the Debtor for all taxable periods ending after the Petition Date through, and including, the
Effective Date.

             11. Conflicts

                In the event that provisions of this Disclosure Statement and provisions of the
Plan conflict, the terms of the Plan shall govern.

                       VI.     RISK FACTORS TO BE CONSIDERED

                Parties in interest should read and carefully consider the following factors, as well
as the other information set forth in this Disclosure Statement (and the documents delivered
together herewith and/or incorporated by reference herein), before deciding whether to vote to
accept or to reject the Plan. This information, however, does not describe the only risks involved
in connection with the Plan and its implementation.

A.     Failure to Confirm the Plan

            If the Plan is not confirmed and consummated, there can be no assurance that the
Chapter 11 Case will continue rather than be converted to Chapter 7 liquidations. The
Bankruptcy Court, which sits as a court of equity, may exercise substantial discretion with

                                                 38
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 54 of 175



respect to the affairs of the Debtor during the Chapter 11 Case. Section 1129 of the Bankruptcy
Code sets forth the requirements for confirmation of a plan and requires, among other things, that
the value of distributions to dissenting creditors and shareholders not be less than the value of
distributions such creditors and shareholders would receive if the Debtor was liquidated under
Chapter 7 of the Bankruptcy Code. Although the Debtor believes that the Plan will meet such
tests, there can be no assurance that the Bankruptcy Court will reach the same conclusion.
Furthermore, although the Debtor believes that the Effective Date will occur shortly after the
Confirmation Date, there can be no assurance as to such timing. In addition, the Debtor could
experience material adverse changes in their liquidity as a result of such delay.

B.     Potential Adverse Effects of Chapter 11

               Although the Debtor will seek to make its stay in Chapter 11 as brief as possible
and to obtain relief from the Bankruptcy Court so as to minimize any potential disruption to their
business operations, it is possible that the commencement of the Chapter 11 Case could
materially adversely affect the relationship among the Debtor and its customers, employees,
talent, vendors, and joint venture partners.

C.     Dependence on Key Personnel

                The success of the Reorganized Debtor's business is materially dependent upon
the services of their key officers and employees. The loss of these key personnel due to death,
disability or termination of employment could have a material adverse effect on the results of
operations or financial conditions, or both, of the Reorganized Debtor.

D.     Business Risks

              1.   Operating Losses and No Assurance Of Future Profitability

                The Debtor has never been profitable. The extent of the Debtor’s future operating
losses and the timing of profitability are highly uncertain, and the Debtor expects to continue
incurring significant expenses and operating losses over the next several years. Any additional
operating losses may have an adverse effect on the Debtor’s equity, and the Debtor is not certain
that it will ever be able to achieve profitability. Even if the Debtor achieves profitability, it may
not be able to sustain or increase profitability on a quarterly or annual basis. The Debtor’s failure
to become and remain profitable would depress the value of the Debtor and could impair its
ability to raise capital, expand its business, maintain its development efforts, obtain regulatory
approvals or continue our operations.

              2.   Limited Operating History

                Although the Debtor was incorporated in Delaware on November 29, 2001, the
Debtor’s operations are subject to all of the risks inherent in the establishment of a new business
enterprise, including but not limited to the absence of an operating history, and lack of fully-
commercialized products.

              Investors are subject to all the risks incident to the creation and development of a
new business and each investor should be prepared to withstand a complete loss of his, her or its

                                                 39
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 55 of 175



investment. The Debtor has not emerged from the development stage, and may be unable to
raise further equity.

              3.   Single Product Company

                The Debtor is organized solely to develop and market the AngelMed Guardian
System. Accordingly, this limited focus may affect the eventual success or lack of success of the
undertaking. An inability to successfully manufacture and market the AngelMed Guardian
System, or, if the Debtor successfully markets such technology, an inability to generate sufficient
or sustainable revenue to achieve or sustain profitability, could cause the Debtor to cease
operations and cause you to lose all of your investment.

              4.   Inherent Uncertainty Of Debtor's Financial Projections

               The Financial Projections attached hereto as Appendix C include projections
covering the Reorganized Debtor's operations through 2023. These projections are based on
assumptions that are an integral part of the projections, including confirmation and
consummation of the Plan in accordance with its terms, the anticipated future performance of the
Debtor, industry performance, general business and economic conditions and other matters,
many of which are beyond the control of the Reorganized Debtor and some or all of which may
not materialize.

               In addition, unanticipated events and circumstances occurring after the date
hereof may affect the actual financial results of the Reorganized Debtor's operations. These
variations may be material and may adversely affect the value of the New Common Stock and
New Series A Preferred Stock. Because the actual results achieved may vary from projected
results, perhaps significantly, the projections should not be relied upon as a guaranty or other
assurance of the actual results that will occur.

                Furthermore, the business plan was developed by the Debtor with the assistance
of its advisors. Any deviations from the Debtor’s existing business plan would necessarily cause
a deviation from the attached projections, and could result in materially different outcomes from
those projected.

              5.   Lack of Audited and Recent Financial Reports

               Attached hereto as Appendices D and E, respectively, is the independent
accountant’s compilation report of the Debtor’s financial statement for the fiscal years ending
December, 2016 and December, 2017, and unaudited consolidated financial statements for the
third quarter of 2018. The Debtor has not undergone a complete financial audit of its financial
statement for this period. Until an audit is completed, there cannot be any assurances as to
whether, how, or to what degree those results may be restated in the future.

E.     Methods of Solicitation

               Section 1126(b) of the Bankruptcy Code provides that the holder of a claim or
interest that has accepted or rejected a plan before the commencement of a case under the
Bankruptcy Code is deemed to have accepted or rejected the plan if (i) the solicitation of such

                                                40
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 56 of 175



acceptance or rejection was in compliance with applicable nonbankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation or (ii) there is no such
law, rule, or regulation, and such acceptance or rejection was solicited after disclosure to such
holder of “adequate information” (as defined by section 1125(a) of the Bankruptcy Code).

                In addition, Bankruptcy Rule 3018(b) provides that a holder of a claim or interest
who has accepted or rejected a plan before the commencement of the case under the Bankruptcy
Code will not be deemed to have accepted or rejected the plan if the court finds after notice and a
hearing that the plan was not transmitted in accordance with reasonable solicitation procedures.

                The Debtor believes that its Solicitation of votes to accept or reject the Plan from
the Holders of Impaired Claims is proper under applicable nonbankruptcy law, rules, and
regulations, and that this Disclosure Statement contains “adequate information” as defined by
section 1125(a) of the Bankruptcy Code. The Debtor also believes that they are not required to
solicit any other class under the Bankruptcy Code or applicable nonbankruptcy law, rules, or
regulations. The Debtor cannot be certain, however, that its Solicitation of acceptances or
rejections will be approved by the Bankruptcy Court. There is also a risk that confirmation of
the Plan could be denied by the Bankruptcy Court.

               The Debtor believes that the Solicitation, including the use of this Disclosure
Statement and the Ballots for the purpose of obtaining acceptances of the Plan complies with the
Bankruptcy Code. The Bankruptcy Court may decide, however, that the Solicitation failed to
meet the requirements of section 1126(b) of the Bankruptcy Code. If the Bankruptcy Court
determines that the Solicitation did not comply with the requirements of section 1126(b) of the
Bankruptcy Code, the Debtor may seek to resolicit acceptances, and, in that event, confirmation
of the Plan could be delayed and possibly jeopardized.

F.     Classification And Treatment Of Claims And Equity Interests

               Section 1122 of the Bankruptcy Code requires that the Plan classify Claims
against and Interests in the Debtor. The Bankruptcy Code also provides that, except for certain
Claims classified for administrative convenience, the Plan may place a Claim or Interest in a
particular Class only if such Claim or Interest is substantially similar to the other Claims or
Interests of such Class. The Debtor believes that all Claims and Interests have been
appropriately classified in the Plan.

               To the extent that the Bankruptcy Court finds that a different classification is
required for the Plan to be confirmed, the Debtor would likely seek to (i) modify the Plan to
provide for whatever classification might be required for confirmation and (ii) use the
acceptances received from any creditor pursuant to the Solicitation for the purpose of obtaining
the approval of the Class or Classes of which such creditor ultimately is deemed to be a member.
Any such reclassification of creditors, although subject to the notice and hearing requirements of
the Bankruptcy Code, could adversely affect the Class in which such creditor was initially a
member, or any other Class under the Plan, by changing the composition of such Class and the
vote required for approval of the Plan. There can be no assurance that the Bankruptcy Court,
after finding that a classification was inappropriate and requiring a reclassification, would
approve the Plan based upon such reclassification without requiring that the Debtor resolicit

                                                41
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 57 of 175



votes. Except to the extent that modification of classification in the Plan requires resolicitation,
the Debtor will, in accordance with the Bankruptcy Code and the Bankruptcy Rules, seek a
determination by the Bankruptcy Court that acceptance of the Plan by any Holder of Claims
pursuant to the Solicitation will constitute a consent to the Plan's treatment of such Holder
regardless of the Class as to which such Holder is ultimately deemed to be a member. The
Debtor believes that, under the Bankruptcy Rules, the Debtor would be required to resolicit votes
for or against the Plan only when a modification adversely affects the treatment of the Claim of
any creditor or equity holder.

                The Bankruptcy Code also requires that the Plan provide the same treatment for
each Claim or Interest of a particular Class unless the Holder of a particular Claim or Interest
agrees to a less favorable treatment of its Claim or Interest. The Debtor believes that they have
complied with this requirement. To the extent that the Bankruptcy Court finds that the Plan does
not satisfy such requirement, the Bankruptcy Court could deny confirmation of the Plan or the
Debtor could be required to modify the Plan.

               Issues or disputes relating to classification and/or treatment could result in a delay
in the confirmation and consummation of the Plan and could increase the risk that the Plan will
not be consummated.

       VII.    APPLICABILITY OF FEDERAL AND OTHER SECURITIES LAWS

A.     Plan Securities

               The Plan provides for the Debtor to issue New Common Stock and New Series A
Preferred Stock to holders of the Notes (the “Plan Securities”).

               The Debtor believes that the Plan Securities constitutes “securities,” as defined in
Section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and applicable Blue
Sky Law. The Debtor further believes that the offer and sale of the Plan Securities pursuant to
the Plan are, and subsequent transfers of the Plan Securities by the Holders thereof that are not
“underwriters,” as defined in Section 2(a)(1) of the Securities Act and in the Bankruptcy Code,
will be exempt from federal and state securities registration requirements under various
provisions of the Securities Act, the Bankruptcy Code, and state securities laws.

B.     Issuance and Resale of Plan Securities Under the Plan

              1.   Exemption From Registration

                Section 4(2) of the Securities Act provides that the registration requirements of
section 5 of the Securities Act shall not apply to the offer and sale of a security in connection
with transactions not involving any public offering. By virtue of section 18 of the Securities Act,
section 4(2) also provides that any state Blue Sky Law requirements shall not apply to such offer
or sale.

                Section 1145 of the Bankruptcy Code provides that the registration requirements
of section 5 of the Securities Act (and any state Blue Sky Law requirements) shall not apply to
the offer or sale of stock, options, warrants, or other securities by a debtor if (a) the offer or sale

                                                  42
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 58 of 175



occurs under a plan of reorganization; (b) the recipients of the securities hold a claim against, an
interest in, or claim for administrative expense against, the debtor; and (c) the securities are
issued in exchange for a claim against or interest in a debtor or are issued principally in such
exchange and partly for cash and property.

                In reliance upon these exemptions, the offer and sale of the Plan Securities will
not be registered under the Securities Act or any state Blue Sky Law.

               The issuance of the Plan Securities is covered by section 1145 of the Bankruptcy
Code. Accordingly, the Plan Securities may be resold without registration under the Securities
Act or other federal securities laws, unless the holder is an “underwriter” (as discussed below)
with respect to such securities, as that term is defined in section 2(a)(11) of the Securities Act
and in the Bankruptcy Code. In addition, the Plan Securities generally may be able to be resold
without registration under state securities laws pursuant to various exemptions provided by the
respective Blue Sky Law of those states; however, the availability of such exemptions cannot be
known unless individual state Blue Sky Laws are examined. Therefore, recipients of the Plan
Securities are advised to consult with their own legal advisors as to the availability of any such
exemption from registration under state Blue Sky Law in any given instance and as to any
applicable requirements or conditions to such availability.

              2.   Resales Of Plan Securities; Definition Of Underwriter

                If the holder of the Plan Securities is an underwriter, the Plan Securities will be
“restricted securities” and may not be resold under the Securities Act and applicable state Blue
Sky Law absent an effective registration statement under the Securities Act or pursuant to an
applicable exemption from registration, including Rule 144 promulgated under the Securities
Act. Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except
with respect to “ordinary trading transactions” of an entity that is not an “issuer,” (a) purchases a
claim against, interest in, or claim for an administrative expense in the case concerning, the
debtor, if such purchase is with a view to distribution of any security received or to be received
in exchange for such claim or interest; or (b) offers to sell securities offered or sold under a plan
for the holders of such securities; or (c) offers to buy securities offered or sold under a plan from
the holders of such securities, if such offer to buy is (i) with a view to distribution of such
securities and (ii) under an agreement made in connection with the plan, with the consummation
of the plan, or with the offer or sale of securities under the plan; or (d) is an issuer of the
securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a Person who
receives a fee in exchange for purchasing an issuer's securities could also be considered an
underwriter within the meaning of section 2(a)(11) of the Securities Act.

                The definition of an “issuer” for purposes of whether a Person is an underwriter
under Section 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the
Securities Act, includes as “statutory underwriters” all persons who, directly or indirectly,
through one or more intermediaries, control, are controlled by, or are under common control
with, an issuer of securities. The reference to “issuer,” as used in the definition of “underwriter”
contained in section 2(a)(11), is intended to cover “controlling persons” of the issuer of the
securities. “Control,” as defined in Rule 405 of the Securities Act, means the possession,
directly or indirectly, of the power to direct or cause the direction of the management and

                                                 43
              Case 18-12903-KG        Doc 5     Filed 12/31/18    Page 59 of 175



policies of a Person, whether through the ownership of voting securities, by contract, or
otherwise. Accordingly, an officer or director of a reorganized debtor or its successor under a
plan of reorganization may be deemed to be a “controlling Person” of such debtor or successor,
particularly if the management position or directorship is coupled with ownership of a significant
percentage of the reorganized debtor's or its successor's voting securities. Moreover, the
legislative history of section 1145 of the Bankruptcy Code suggests that a creditor who owns ten
percent (10%) or more of a class of securities of a reorganized debtor may be presumed to be a
“controlling Person” and, therefore, an underwriter.

                Resales of the Plan Securities by Persons deemed to be “underwriters” (which
definition includes “controlling Persons”) are not exempted by section 1145 of the Bankruptcy
Code from registration under the Securities Act or other applicable law. Under certain
circumstances, holders of Plan Securities who are deemed to be “underwriters” may be entitled
to resell their Plan Securities pursuant to the limited safe harbor resale provisions of Rule 144.
Generally, Rule 144 would permit the public sale of securities received by such person if current
information regarding the issuer is publicly available and if volume limitations, manner of sale
requirements and certain other conditions are met. However, the Debtor does not presently
intend to make publicly available the requisite current information regarding the Debtor, and as a
result, Rule 144 will not be available for resales of Plan Securities by persons deemed to be
underwriters. Whether any particular Person would be deemed to be an “underwriter” (including
whether such Person is a “controlling Person”) with respect to the Plan Securities would depend
upon various facts and circumstances applicable to that Person. Accordingly, the Debtor
expresses no view whether any Person would be deemed an “underwriter” with respect to the
Plan Securities. In view of the complex nature of the question of whether a particular Person
may be an “underwriter,” the Debtor makes no representations concerning the right of any
Person to freely resell Plan Securities. Accordingly, the Debtor recommends that potential
recipients of Plan Securities consult their own counsel concerning their ability to freely trade
such securities without compliance with the federal and state securities laws.

C.     Rights Offering

                The New Series A Preferred Stock to be issued pursuant to the Rights Offering
shall be issued under Section 4(2) of the Securities Act. This issuance will not be exempt under
section 1145 of the Bankruptcy Code because these securities are not being issued in exchange
for an existing claim against the Debtor. Therefore, the New Series A Preferred Stock will be
considered “restricted securities” as defined by Rule 144 promulgated under the Securities Act
and may not be resold under the Securities Act and applicable state Blue Sky Law absent an
effective registration statement under the Securities Act or pursuant to an applicable exemption
from registration.

                       VIII. TAX CONSEQUENCES OF THE PLAN

A.     Introduction Federal Tax Consequences

             Set forth below is a very general discussion of certain U.S. federal income tax
consequences of the Plan to the Debtor and to certain Holders of Claims and Interests that are
Impaired under the Plan. Unless otherwise noted, the following summary does not discuss the

                                               44
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 60 of 175



U.S. federal income tax consequences to Holders whose Claims are entitled to payment in full in
cash or are otherwise Unimpaired under the Plan.

               This discussion is based on current provisions of the Internal Revenue Code of
1986, as amended (the “IRC”), final, temporary or proposed Treasury regulations promulgated
thereunder, judicial opinions, published positions of the Internal Revenue Service (the
“Service”) and all other applicable authorities, as in effect on the date hereof and all of which are
subject to change (possibly with retroactive effect). Any such change could significantly affect
the federal income tax consequences described below. The federal income tax consequences of
the Plan are complex and are subject to significant uncertainties. There can be no assurance that
the Service will not take a contrary view. No ruling from the Service has been or will be sought
nor will any counsel provide a legal opinion as to any of the expected U.S. federal income tax
consequences set forth below.

               Legislative, judicial or administrative changes or interpretations may be
forthcoming that could alter or modify the statements and conclusions set forth herein. Any such
changes may or may not be retroactive and could affect the tax consequences to the Holders, the
Debtor and the Reorganized Debtor. It cannot be predicted whether any tax legislation will be
enacted or, if enacted, whether any tax law changes contained therein would affect the tax
consequences to the Debtor, Reorganized Debtor, or Holders.

               The following discussion assumes that a Holder of an Allowed Claim holds such
Claim as a “capital asset” within the meaning of IRC Section 1221 (generally, property held for
investment). It also assumes that Debtor’s debt obligations constitute indebtedness for U.S.
federal income tax purposes.

                 This discussion is for general information only and addresses only certain U.S.
federal income tax consequences and does not address all of the tax consequences that may be
relevant to a Holder, such as the potential application of the alternative minimum tax or any
state, local or foreign tax. This discussion does not purport to address all U.S. federal income tax
consequences or any facts or limitations applicable to any particular Holder in light of that
Holder's particular circumstances or to any Holder subject to special rules under the U.S. federal
income tax laws, such as financial institutions, banks, thrifts, mutual funds, insurance companies,
brokers, dealers or traders in securities, commodities or currencies, tax-qualified retirement
plans, partnerships and other pass-through entities, investors in such pass-through entities, small
business investment companies, regulated investment companies, real estate investment trusts,
foreign corporations, foreign trusts, foreign estates, Holders who are not citizens or residents of
the United States, Holders holding Claims or Interests as part of a hedge, straddle or other risk
reduction strategy or as part of a conversion transaction or other integrated investment, Holders
who are citizens or residents of the United States with a “functional currency” other than the U.S.
dollar, Holders that acquired Interests in connection with the performance of services, or tax-
exempt organizations. All Holders should consult their tax advisors regarding the tax
consequences to them of the Plan.

              The potential U.S. federal income tax consequences with respect to the Plan to a
Holder of a Claim will depend, among other things, upon the origin of the Holder’s Claim,
whether or not the Holder holds the Claim as a capital asset, whether the Holder reports income

                                                 45
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 61 of 175



using the accrual or cash method (or other method) of accounting, the manner in which the
Holder acquired the Claim and its timing in acquiring the Claim, whether the Claim constitutes a
“security” for U.S. federal income tax purposes, whether the Holder has taken a bad debt
deduction or worthless security deduction, if applicable, with respect to such Claim (or portion of
its Claim) in the current year or any prior year, the length of time the Claim has been held,
whether the Claim was acquired at a discount, whether the Holder has previously included in its
taxable income accrued but unpaid interest with respect to the Claim, whether the Holder's Claim
is modified such that it constitutes a “significant modification” or “retirement of debt” for U.S.
federal income tax purposes, and whether the Claim is an installment obligation for U.S. federal
income tax purposes.


EACH HOLDER SHOULD CONSULT HIS, HER OR ITS OWN TAX ADVISER WITH
RESPECT TO THE PARTICULAR TAX CONSEQUENCES TO IT UNDER THE PLAN,
INCLUDING THE APPLICABILITY AND EFFECT OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX LAWS.

B.     Certain U.S. Federal Income Tax Consequences to the Debtor

              1.   COD Income

               Under the cancellation of indebtedness rules of the IRC, debts discharged in the
context of a bankruptcy proceeding will not result in taxable income, although they will cause
the reduction in certain tax attributes of the Reorganized Debtor, including net operating losses
(“NOLs”) and NOL carryforwards.

                 The Debtor estimates that it has approximately $116 million of NOL
carryforwards for U.S. federal income tax purposes. A substantial amount of such NOLs may be
eliminated following implementation of the Plan as a result of the satisfaction of certain Claims
at a discount, for which the Debtor will generally be required to reduce its NOLs and NOL
carryforwards. In addition, if the amount of cancellation of indebtedness (i.e., the excess of the
amount of debt cancelled over the amount of any Cash, the issue price of any debt instruments
and the fair market value of any other property given in cancellation of such debt) exceeds the
amount of the Debtor’s NOLs and NOL carryforwards, the excess will be applied to reduce the
Debtor’s tax basis in its assets (to the extent the tax basis exceeds the amount of the Debtor’s
liabilities following implementation of the Plan).

              2.   Net Operating Losses – Section 382

                With respect to any NOLs and NOL carryforwards of the Debtor remaining after
confirmation of the Plan and any required attribute reduction, IRC Section 382 contains certain
rules limiting the amount of such NOLs and NOL carryforwards a corporate taxpayer can utilize
in each taxable year following an “ownership change” (the “Annual Section 382 Limitation”).
In general, an “ownership change” occurs whenever the percentage of the stock of a corporation
owned, directly or indirectly, by “5-percent stockholders” (within the meaning of IRC Section
382) increases by more than fifty (50) percentage points over the lowest percentage of the stock
of such corporation owned, directly or indirectly, by such 5-percent stockholders at any time


                                                46
              Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 62 of 175



over the preceding three year period. It is possible that the Debtor will undergo an ownership
change on the Effective Date.

                 As a general rule, a loss corporation’s Annual Section 382 Limitation equals the
product of the value of the stock of the corporation (with certain adjustments) immediately
before the ownership change and the applicable “long-term tax-exempt rate,” which is a rate
published monthly by the Treasury Department. Any unused portion of the Annual Section 382
Limitation generally is available for use in subsequent taxable years. If a loss corporation does
not continue its historic business or use a significant portion of its historic assets in a new
business for at least two years after the ownership change, the corporation’s Annual Section 382
Limitation is zero. The Section 382 Annual Limitation will also apply to any net unrealized built
in-losses (i.e., losses economically accrued but unrecognized as of the date of the ownership
change in excess of a threshold amount), to the extent such losses are recognized during the five
year period immediately after the ownership change.

               IRC Section 382(l)(5) provides an exception to the application of the Annual
Section 382 Limitation where a corporation is under the jurisdiction of a court in a Title 11 or
similar case (the “382(l)(5) Exception”). The 382(l)(5) Exception provides that where an
ownership change occurs pursuant to a bankruptcy reorganization or similar proceedings, the
Annual 382 Limitation will not apply if the pre-change shareholders and/or “qualified creditors”
(as defined by applicable Treasury regulations) own at least fifty (50) percent of the stock of the
reorganized corporation. However, under the 382(l)(5) Exception, a corporation’s pre-change
NOLs and NOL carryforwards that may be carried over to a post-change year generally must be
reduced to the extent attributable to any interest paid or accrued to qualified creditors during the
three taxable years preceding the Effective Date of the Plan, and during the part of the current
taxable year prior to and including the Effective Date. If the 382(l)(5) Exception applies, a
second ownership change of the corporation within a two year period following the Effective
Date of the Plan will cause the corporation to forfeit all of its unused NOLs and NOL
carryforwards that were incurred prior to the date of the second ownership change.

               If a corporation in bankruptcy elects out of the rules under Section 382(l)(5), a
special rule under IRC Section 382(l)(6) will apply in calculating the Annual Section 382
Limitation. Under this special rule, the Annual Section 382 Limitation will be calculated by
reference to the lesser of the value of the corporation’s stock (with certain adjustments, including
any increase in value resulting from any surrender or cancellation of any Claims in the
bankruptcy) immediately after the ownership change (as opposed to immediately before the
ownership change, as discussed above) or the value of the corporation’s assets (determined
without regard to liabilities) immediately before the ownership change. The Debtor is continuing
to analyze whether the Section 382(l)(5) Exception is available and if it is advisable to avail itself
of the 382(l)(5) Exception. Finally, even if the benefits of IRC Section 382(l)(5) are available
upon consummation of the Plan, such benefits will be lost if the Reorganized Debtor experiences
another ownership change within the subsequent two (2) year period. The Debtor makes no
representations and gives no assurance that such an ownership change will not occur (as a result
of redemptions or other transfers of the Reorganized Debtor’s stock or otherwise).




                                                 47
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 63 of 175



C.     Certain U.S. Federal Income Tax Consequences to U.S. Holders

                 The following discussion applies to a Holder who (or that) is (i) an individual that
is a citizen or resident of the United States, (ii) a corporation or other entity taxable as a
corporation created or organized under the laws of the United States or a political subdivision
thereof, (iii) an estate, the income of which is subject to U.S. federal income tax regardless of its
source, or (iv) a trust, if a U.S. court can exercise primary supervision over the administration of
the trust and one or more U.S. persons can control all substantial trust decisions or, if the trust
was in existence on August 20, 1996, and it has elected to continue to be treated as a U.S. person.
As noted above, this discussion is further limited to Holders of Impaired Claims that are not
subject to special U.S. federal income tax rules. Accordingly, the discussion below does not
address any U.S. federal income tax consequences to certain Holders of Claims.

              1.   Certain U.S. Holders of Claims and Interests

                      (a)   Class 3 – 2012 Secured Notes Claims

               Under the Plan, each Holder in Class 3 will receive its pro rata share of the Junior
Noteholder New Common Stock Allocation. Holders of Claims in Class 3 should consult their
tax advisors as to the particular tax consequences resulting to them as a consequence of the Plan.

                      (b)   Class 4 – 2014 Secured Notes Claims

               Under the Plan, each Holder in Class 4 will receive its pro rata share of the Junior
Noteholder New Common Stock Allocation. Holders of Claims in Class 4 should consult their
tax advisors as to the particular tax consequences resulting to them as a consequence of the Plan.

                      (c)   Class 5 – 2016 Secured Notes Claims

              Under the Plan, each Holder in Class 5 will receive its pro rata share of the Senior
Noteholder New Series A Preferred Stock Allocation. Holders of Claims in Class 5 should
consult their tax advisors as to the particular tax consequences resulting to them as a
consequence of the Plan.

                      (d)   Class 6 – General Unsecured Claims

               Under the Plan, each Holder of an Allowed Claim in Class 6 will receive its pro
rata share of $500,000; provided, that, no Holder of a General Unsecured Claim shall be entitled
to receive more than the amount of its Allowed Claim. The U.S. federal income tax
consequences of the Plan to a Holder of an Allowed Claim in Class 6 will depend upon the
factors mentioned above, including in particular the nature of the Claim held by such Holder.
Holders of such Claims should therefore consult their tax advisors as to the particular tax
consequences resulting to them as a consequence of the Plan

                      (e)   Class 8 – Old Equity Interests

               Under the Plan, all Old Equity Interests shall be cancelled and Holders of Old
Equity Interests and Claims arising from or related to Old Equity Interests that are subject to

                                                 48
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 64 of 175



subordination under section 510(b) of the Bankruptcy Code shall not receive or retain any
property on account thereof. Holders of such Old Equity Interests or Claims should consult their
tax advisors as to the particular tax consequences resulting to them as a consequence of the Plan.

              2.   Accrued but Unpaid Interest

                A portion of the consideration received by a Holder of a Claim may be
attributable to accrued but unpaid interest on account of such Claim. Such amount should be
taxable to that Holder as interest income if such accrued but unpaid interest has not been
previously included in the Holder's gross income for U.S. federal income tax purposes.

                If the fair market value of the consideration is not sufficient to fully satisfy all
principal and interest on Allowed Claims, the extent to which such consideration will be
attributable to accrued but unpaid interest is unclear. Certain legislative history indicates that an
allocation of consideration as between principal and interest provided in a Chapter 11 plan of
reorganization is binding for U.S. federal income tax purposes. The Service could take the
position, however, that the consideration received by the Holder should be allocated in some way
other than as provided in the Plan. EACH HOLDER SHOULD CONSULT ITS OWN TAX
ADVISOR REGARDING THE DETERMINATION OF THE AMOUNT OF
CONSIDERATION RECEIVED UNDER THE PLAN THAT IS ATTRIBUTABLE TO
INTEREST.

              3.   Information Reporting and Backup Withholding

                In general, information reporting requirements may apply to distributions or
payments under the Plan. Additionally, under the backup withholding rules, a Holder of a Claim
may be subject to backup withholding (currently at a rate of 24%) with respect to distributions or
payments made pursuant to the Plan unless that Holder: (a) comes within certain exempt
categories (which generally include corporations) and, when required, demonstrates that fact; or
(b) provides a correct taxpayer identification number and certifies under penalty of perjury that
the taxpayer identification number is correct and that the Holder is not subject to backup
withholding because of a failure to report all dividend and interest income. Backup withholding
is not an additional tax but is, instead, an advance payment that may be refunded to the extent it
results in an overpayment of tax; provided, however, that the required information is timely
provided to the Service.

NO REPRESENTATIONS ARE MADE REGARDING THE PARTICULAR TAX
CONSEQUENCES OF THE PLAN TO ANY HOLDER OF A CLAIM OR INTEREST.
EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY URGED TO CONSULT
A TAX ADVISOR REGARDING THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS DESCRIBED HEREIN AND IN
THE PLAN.




                                                 49
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 65 of 175



     IX.    FEASIBILITY OF THE PLAN AND BEST INTERESTS OF CREDITORS.

A.     Feasibility of the Plan

                The Bankruptcy Code requires that the Bankruptcy Court determine that
confirmation of the Plan is not likely to be followed by liquidation or the need for further
financial reorganization of the Debtor. For purposes of showing that the Plan meets this
“feasibility” standard, the Debtor has analyzed the ability of the Reorganized Debtor to meet
their obligations under the Plan and retain sufficient liquidity and capital resources to conduct
their business.

               To support their belief in the feasibility of the Plan, the Debtor has relied upon the
Financial Projections attached hereto as Appendix C. The Financial Projections show that the
Reorganized Debtor should have sufficient cash to make payments required under the Plan and
to execute the Debtor’s business plan. Accordingly, the Debtor believe the Plan is feasible and
meets the requirements of section 1129(a)(11) of the Bankruptcy Code.

               THE FINANCIAL PROJECTIONS ARE BY THEIR NATURE FORWARD
LOOKING, AND ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THE
INFORMATION SET FORTH THEREIN. Readers of this Disclosure Statement are cautioned
not to place undue reliance on the Financial Projections, and should carefully review Section VI
— “Risk Factors To Be Considered” herein. The Financial Projections should not be relied
upon as necessarily indicative of future, actual recoveries.

                Holders of Claims against and Interests in the Debtor are advised that the
Financial Projections were not prepared with a view toward compliance with the published
guidelines of the American Institute of Certified Public Accountants or any other regulatory or
professional agency or body or generally accepted accounting principles. Furthermore, the
Debtor's independent certified public accountants have not compiled or examined the Financial
Projections and accordingly do not express any opinion or any other form of assurance with
respect thereto and assume no responsibility for the Financial Projections.

               In addition to the assumptions contained in the Financial Projections themselves,
the Financial Projections also assume that (i) the Plan will be confirmed and consummated in
accordance with its terms, (ii) there will be no material change in legislation or regulations, or
the administration thereof, that will have an unexpected effect on the operations of Reorganized
Debtor, and (iii) there will be no material contingent or unliquidated litigation or indemnity
claims applicable to the Reorganized Debtor. Although considered reasonable by the Debtor as
of the date hereof, unanticipated events and circumstances occurring after the preparation of the
Financial Projections may affect actual recoveries under the Plan.

                The Debtor does not intend to update or otherwise revise the Financial
Projections, including any revisions to reflect events or circumstances existing or arising after the
date of this Disclosure Statement or to reflect the occurrence of unanticipated events, even if any
or all of the underlying assumptions do not come to fruition. Furthermore, the Debtor does not
intend to update or revise the Financial Projections to reflect changes in general economic or
industry conditions.


                                                 50
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 66 of 175



B.     Acceptance Of The Plan

              As a condition to confirmation, the Bankruptcy Code requires that each Impaired
Class of Claims vote to accept the Plan, except under certain circumstances.

               Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by an
impaired class of claims as acceptance by holders of at least two thirds (2/3) in dollar amount
and more than one half (1/2) in number of claims in that class, but for that purpose only those
who actually vote to accept or to reject the Plan are counted. Thus, Class 3 will have voted to
accept the Plan only if creditors holding at least two thirds (2/3) in amount and a majority in
number actually voting in such Class cast their Ballots in favor of acceptance. Holders of Claims
who fail to vote are not counted as either accepting or rejecting a plan.

C.     Best Interests Test

               Even if a plan is accepted by each class of holders of claims and interests, the
Bankruptcy Code requires a bankruptcy court to determine that the plan is in the “best interest”
of any holder of a claim or interests, whose Class is impaired by the plan and who has not
accepted the plan. The “best interest” test, as set forth in section 1129(a)(7) of the Bankruptcy
Code, requires a bankruptcy court to find either that (i) all holders of claims or interests in an
impaired class have accepted the plan or (ii) the plan will provide a holder who has not accepted
the plan with a recovery of property of a value, as of the effective date of the plan, that is not less
than the amount that such holder would recover if the debtor were liquidated under Chapter 7 of
the Bankruptcy Code.

                To calculate the probable distribution to members of each impaired class of
holders of unsecured claims and interests if the debtor were liquidated under Chapter 7, a
bankruptcy court must first determine the aggregate dollar amount that would be generated from
the debtor’s unencumbered assets if its Chapter 11 case were converted to a Chapter 7 case under
the Bankruptcy Code. This “liquidation value” would consist primarily of the proceeds from a
forced sale of the debtor’s assets by a Chapter 7 trustee.

               The amount of liquidation value available to unsecured creditors would be
reduced by the costs of liquidation under Chapter 7 of the Bankruptcy Code, including the
compensation of a trustee, as well as of counsel and other professionals retained by the trustee,
asset disposition expenses, additional administrative claims and other wind-down expenses.
Those priority claims would be paid in full from the liquidation proceeds before the balance
would be made available to pay general unsecured claims or to make any distribution in respect
of equity interests. The liquidation also would prompt the rejection of most (if not all) of the
debtor’s executory contracts and unexpired leases and thereby create a significantly higher
number of unsecured claims.

               Once the court ascertains the recoveries in liquidation of secured creditors and
priority claimants, it must determine the probable distribution to general unsecured creditors and
equity security holders from the remaining available proceeds in liquidation. If such probable
distribution has a value that is not greater than the distributions to be received by such creditors
and equity security holders under the plan, then the plan meets the best interest test.


                                                  51
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 67 of 175



               A liquidation analysis prepared with respect to the Debtor is attached as Appendix
B to this Disclosure Statement. The Debtor believes that any liquidation analysis is of necessity
somewhat speculative. In preparing the liquidation analysis, the Debtor has projected an amount
of Allowed Claims based on their books and records. No order or finding has been entered by
the Bankruptcy Court estimating or otherwise fixing the amount of claims at the projected
amounts of claims set forth in the liquidation analysis. The estimate of the amount of Allowed
Claims set forth in the liquidation analysis should not be relied on for any other purpose,
including any determination of the value of any distribution to be made on account of Allowed
Claims and interests under the Plan. In addition, as noted above, the valuation analysis of the
Reorganized Debtor also contains numerous estimates and assumptions.

                Notwithstanding the difficulties in quantifying recoveries to creditors with
precision, the Debtor believe that, taking into account the liquidation analysis and the valuation
analysis of the Reorganized Debtor, the Plan meets the “best interest” test of section 1129(a)(7)
of the Bankruptcy Code. The Debtor believes that the members of each impaired class will
receive at least as much under the Plan as they would in a liquidation in a hypothetical Chapter 7
case. Creditors will receive a better recovery through the distributions contemplated by the Plan
because the continued operation of the Debtor as a going concern rather than a forced liquidation
of the Debtor will allow the realization of more value for the Debtor’s assets.

                Specifically, the value of the Reorganized Debtor is tied to its ability to monetize
its intellectual property. The Debtor believes that a conversion to Chapter 7 would cause a
precipitous decline in its value as it would be difficult to find a buyer for the intellectual property
on a standalone basis at this pre-commercialization stage of the Debtor’s operations. Such a
Chapter 7 event would likely result in loss of the key employees with expertise in all aspects
relating to the complex artificial intelligence based technology that allows the Guardian to
accurately detect Acute Coronary Syndrome (ACS) events, including heart attacks. Such loss
would make it difficult for any acquirer of the intellectual property to monetize its value.

                Additionally, conversion to Chapter 7 would create additional costs to the estates.
Costs of liquidation under Chapter 7 of the Bankruptcy Code would include the compensation of
a trustee, as well as of counsel and other professionals retained by the trustee, asset disposition
expenses, and potential litigation costs. The liquidation itself may trigger certain priority
payments that otherwise would be due in the ordinary course of business. Those priority claims
would be paid in full from the liquidation proceeds before the balance would be made available
to pay general unsecured claims or to make any distribution in respect of equity interests. All of
these factors lead to the conclusion that recoveries under the Plan would be at least as much, and
in many cases significantly greater, than the recoveries available in a Chapter 7 liquidation at
each impaired class.

D.     Confirmation Without Acceptance Of All Impaired Classes: 'Cramdown'

             The Plan will have at least two non-accepting Impaired Classes, Class 6 - General
Unsecured Claims and Class 8 – Old Equity Interests.

              Under section 1129(b) of the Bankruptcy Code, the Bankruptcy Court may
confirm a plan over the objection of an impaired rejecting class, if, among other things, at least

                                                  52
                Case 18-12903-KG        Doc 5     Filed 12/31/18      Page 68 of 175



one Impaired Class of Claims has accepted the plan (not counting the votes of any “insiders” as
defined in the Bankruptcy Code) and if the plan “does not discriminate unfairly” against and is
“fair and equitable” to each impaired, rejecting class.

                 A plan does not discriminate unfairly within the meaning of the Bankruptcy Code
if the value of the cash and/or securities to be distributed to the non-accepting class is equal to, or
otherwise fair when compared to the value of the distributions to other classes whose legal rights
are the same as those of the non-accepting class. A plan is fair and equitable as to a class of
secured claims that rejects the plan if, among other things, the plan provides (i) (a) that the
holders of claims in the rejecting class retain the liens securing those claims (whether the
property subject to those liens is retained by the debtor or transferred to another entity) to the
extent of the allowed amount of such claims and (b) that each holder of a claim of such class
receives on account of that claim deferred cash payments totaling at least the allowed amount of
that claim, of a value, as of the effective date of the plan, of at least the value of the holder's
interest in the estate's interest in such property, (ii) for the sale, subject to section 363(k) of the
Bankruptcy Code, of any property that is subject to the liens securing the claims included in the
rejecting class, free and clear of the liens, with the liens to attach to the proceeds of the sale, and
the treatment of the liens on proceeds under clause (i) or (iii) of this paragraph, or (iii) for the
realization by such holders of the indubitable equivalent of such claims.

                The Debtor will request confirmation of the Plan under section 1129(b) of the
Bankruptcy Code notwithstanding the rejection of the Plan by such Class and reserve the right to
seek confirmation of the Plan under section 1129(b) of the Bankruptcy Code notwithstanding the
rejection of the Plan by other Classes of Claims.

     X.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE
                                     PLAN

                If the requisite acceptances are not received or if the Plan is not confirmed, the
Debtor could attempt to formulate and propose a different plan or plans of reorganization. Such
a plan or plan(s) might involve either a reorganization and continuation of the Debtor's business
or an orderly liquidation of assets.

                Further, although the Debtor could theoretically solicit votes with respect to an
alternative plan if the requisite acceptances are not received, or the Plan is not confirmed and
effectuated, a possible result would be the conversion of the Chapter 11 Case to a case under
Chapter 7 of the Bankruptcy Code. As set forth above, in a Chapter 7 liquidation, a trustee is
elected or appointed to liquidate the Debtor's assets for distribution to creditors in accordance
with the priorities established by the Bankruptcy Code. As detailed above, the Debtor believes
the Plan is superior to a Chapter 7 liquidation because of the greater return that is anticipated to
be provided by the Plan.

                                  XI.     THE SOLICITATION

A.        Parties In Interest Entitled To Vote

             Under section 1124 of the Bankruptcy Code, a class of claims or interests is
deemed to be “impaired” under a plan unless (i) the plan leaves unaltered the legal, equitable,

                                                  53
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 69 of 175



and contractual rights to which such claim or interest entitles the holder thereof or (ii)
notwithstanding any legal right to an accelerated payment of such claim or interest, the plan
cures all existing defaults (other than the defaults set forth in section 365(b)(2) of the Bankruptcy
Code) and reinstates the maturity of such claim or interest as it existed before the default.

                In general, a holder of a claim or interest may vote to accept or to reject a plan if
(i) the claim or interest is impaired by the plan and (ii) the holder of the claim or interest will
receive or retain some value on account of such claim or interest. If, however, the holder of an
impaired claim or interest will not receive or retain any distribution under the plan on account of
such claim or interest, the Bankruptcy Code deems such holder to have rejected the plan, and,
accordingly, holders of such claims and interests do not actually vote on the plan. Here, the
Debtor has elected to treat Class 6 (General Unsecured Claims) as rejecting the Plan, even
though General Unsecured Creditors will receive a distribution under the Plan. If a claim or
interest is not impaired by the plan, the Bankruptcy Code deems the holder of such claim or
interest to have accepted the plan and, accordingly, holders of such claims and interests are not
entitled to vote on the plan.

B.     Classes Impaired Under The Plan

                Class 3 (2012 Note Claims), Class 4 (2014 Note Claims) and Class 5 (2016 Note
Claims) are entitled to vote to accept or reject the Plan. By operation of law, each Unimpaired
Class of Claims, Classes 1, 2, and 7, respectively, are deemed to have accepted the Plan and,
therefore, creditors holding Claims in these Classes are not entitled to vote to accept or reject the
Plan. Classes 6 and 8, respectively, are deemed to have rejected the Plan and, therefore,
creditors holding Interests in Classes 6 and 8 are not entitled to vote to accept or reject the Plan.

C.     Revocation; Waivers Of Defects; Irregularities

                Unless otherwise directed by the Bankruptcy Court, all questions as to the
validity, form, eligibility (including time of receipt), acceptance, revocation, or withdrawal of
Ballots will be determined by the Voting Agent and the Debtor in their sole discretion, which
determination will be final and binding. Once a party delivers a valid Ballot for the acceptance
or rejection of the Plan, such party may not withdraw or revoke such acceptance or rejection
without the Debtor's written consent or an order of the Bankruptcy Court. The Debtor also
reserves the right to reject any and all Ballots not in proper form, the acceptance of which would,
in the opinion of the Debtor or their counsel, be unlawful. The Debtor further reserves the right
to waive any defects or irregularities or conditions of delivery as to any particular Ballot. The
interpretation (including the Ballot and the respective instructions thereto) by the Debtor, unless
otherwise directed by the Bankruptcy Court, will be final and binding on all parties. Unless
waived, any defects or irregularities in connection with deliveries of Ballots must be cured
within such time as the Debtor (or the Bankruptcy Court) determines. Neither the Debtor nor
any other person will be under any duty to provide notification of defects or irregularities with
respect to deliveries of Ballots nor will any of them incur any liabilities for failure to provide
such notification. Unless otherwise directed by the Bankruptcy Court, delivery of such Ballots
will not be deemed to have been made until such irregularities have been cured or waived.
Ballots previously furnished (and as to which any irregularities have not theretofore been cured
or waived) will be invalidated.

                                                 54
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 70 of 175



D.     Further Information; Additional Copies

               If you have any questions or require further information about the voting
procedure for voting your Claim or about the packet of material you received, or if you wish to
obtain an additional copy of the Plan, this Disclosure Statement, or any exhibits or appendices to
such documents, please contact Morris James LLP:




                                     Jeffrey R. Waxman
                                     Morris James LLP
                               500 Delaware Avenue, Suite 1500
                                 Wilmington, DE 19801-1494
                               DIRECT PHONE: (302) 888-5842


Please note that Morris James LLP is the proposed counsel to the Debtor, and will not provide
legal advice to any Holder of a Claim or Interest with respect to the contents of the Plan.
Holders of Claims or Interests with questions with respect to their rights under the Plan or the
Bankruptcy Code are advised to seek legal counsel.




                                                55
              Case 18-12903-KG         Doc 5    Filed 12/31/18      Page 71 of 175




                            XII.    CONCLUSION AND RECOMMENDATION

                The Debtor believes that confirmation and implementation of the Plan is
preferable to any other the alternative under the circumstances. Other alternatives would involve
significant delay, uncertainty, substantial additional administrative costs, and/or a lower recovery
to the Holders of Impaired Claims.

                Consequently, the Debtor urges all Holders of Impaired Claims to vote to accept
the Plan and to evidence their acceptance by duly completing and returning their Ballots so that
they will be received on or before 4:00 P.M., Prevailing Eastern Time, on January 14, 2018.

Dated: December 26, 2018              Respectfully submitted,

                                      On behalf of Angel Medical Systems, Inc.

                                      By: /s/ David R. Fischell, Ph.D.,
                                      Name: David R. Fischell, Ph.D.,
                                      Title: Chief Executive Officer




                                                56
Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 72 of 175




                     APPENDIX A


                           TO


              DISCLOSURE STATEMENT
          OF ANGEL MEDICAL SYSTEMS INC.


      PREPACKAGED PLAN OF REORGANIZATION
         OF ANGEL MEDICAL SYSTEMS INC.
             Case 18-12903-KG            Doc 5      Filed 12/31/18       Page 73 of 175



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

____________________________________
In Re:                               )
                                     )
ANGEL MEDICAL SYSTEMS, INC.,         )                            Chapter 11
a Delaware corporation,              )                            Case No. 18-12903 ( )
                                     )
       Debtor. 1                     )
____________________________________)


 AMENDED PLAN OF REORGANIZATION OF ANGEL MEDICAL SYSTEMS, INC.




HONIGMAN MILLER SCHWARTZ                                          MORRIS JAMES LLP
AND COHN LLP                                                      Jeffrey R. Waxman, Esquire
Joseph R. Sgroi, Esquire                                          500 Delaware Avenue, Suite 1500
Glenn S. Walter, Esquire                                          Wilmington, DE 19801-1494
2290 First National Building
660 Woodward Avenue
Detroit, MI 48226-3506



                                  Proposed Counsel to the Debtor




Dated: December 26, 2018




      1 The Debtor’s address is 40 Christopher Way, Suite 201, Eatontown, NJ 07724. Its EIN is XX-XXXXXXX.
                Case 18-12903-KG                    Doc 5         Filed 12/31/18               Page 74 of 175



                                               TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION .....................................1

         1.1    2012 Notes Claims...................................................................................................2
         1.2    2012 Notes ...............................................................................................................2
         1.3    2014 Notes Claims...................................................................................................2
         1.4    2014 Notes ...............................................................................................................2
         1.5    2016 Notes Claims...................................................................................................2
         1.6    2016 Notes ...............................................................................................................2
         1.7    Administrative Claim ..............................................................................................2
         1.8    Allowed ....................................................................................................................2
         1.9    Amended and Restated Articles of Incorporation..................................................2
         1.10   Assumed Contract ...................................................................................................2
         1.11   Assumed Contract List ............................................................................................2
         1.12   Avoidance Action ....................................................................................................3
         1.13   Bankruptcy Code .....................................................................................................3
         1.14   Bankruptcy Court....................................................................................................3
         1.15   Bankruptcy Rules ....................................................................................................3
         1.16   Benefit Plans ...........................................................................................................3
         1.17   Business Day ...........................................................................................................3
         1.18   Cash .........................................................................................................................3
         1.19   Causes of Action......................................................................................................3
         1.20   Chapter 11 Case ......................................................................................................3
         1.21   Claim........................................................................................................................3
         1.22   Claims Objection Deadline .....................................................................................3
         1.23   Class.........................................................................................................................3
         1.24   Confirmation ...........................................................................................................4
         1.25   Confirmation Date ..................................................................................................4
         1.26   Confirmation Hearing ............................................................................................4
         1.27   Confirmation Order ................................................................................................4
         1.28   Convenience Claims................................................................................................4
         1.29   Creditors' Committee ..............................................................................................4
         1.30   Cure .........................................................................................................................4
         1.31   Debtor ......................................................................................................................4
         1.32   DIP Facility .............................................................................................................4
         1.33   DIP Facility Claims ................................................................................................4
         1.34   DIP Lender ..............................................................................................................4
         1.35   Disclosure Statement...............................................................................................4
         1.36   Disputed Claim ........................................................................................................4
         1.37   Distribution Reserve ................................................................................................5
         1.38   Effective Date ..........................................................................................................5
         1.39   Eligible Participants................................................................................................5
         1.40   Estate .......................................................................................................................5


                                                                   i
28955045.9
                Case 18-12903-KG                    Doc 5         Filed 12/31/18               Page 75 of 175



         1.41   Exculpated Parties ..................................................................................................5
         1.42   Executory Contracts and/or Unexpired Leases .....................................................5
         1.43   Exhibit .....................................................................................................................5
         1.44   Executory Contract Objection Deadline ................................................................5
         1.45   Final Order..............................................................................................................5
         1.46   General Unsecured Claim ......................................................................................5
         1.47   Holder ......................................................................................................................5
         1.48   Impaired ..................................................................................................................6
         1.49   Indemnification Obligation ....................................................................................6
         1.50   Interest .....................................................................................................................6
         1.51   Junior Noteholder Allocation of New Common Stock ..........................................6
         1.52   Lead Investor ...........................................................................................................6
         1.53   Lien ..........................................................................................................................6
         1.54   Local Rules ..............................................................................................................6
         1.55   Management Incentive Plan ...................................................................................6
         1.56   New Common Stock ................................................................................................6
         1.57   New Equity Interests ...............................................................................................6
         1.58   New Series A Preferred Stock .................................................................................6
         1.59   New Series A Preferred Stock .................................................................................6
         1.60   Non-Tax Priority Claim ..........................................................................................7
         1.61   Old Equity Interests ................................................................................................7
         1.62   Other Secured Claim ...............................................................................................7
         1.63   Person ......................................................................................................................7
         1.64   Petition Date ............................................................................................................7
         1.65   Plan ..........................................................................................................................7
         1.66   Plan Supplement .....................................................................................................7
         1.67   Priority Tax Claim ..................................................................................................7
         1.68   Professional .............................................................................................................7
         1.69   Professional Fee Claim ...........................................................................................7
         1.70   Rejected Contract ....................................................................................................7
         1.71   Rejected Contract List .............................................................................................7
         1.72   Reinstated ................................................................................................................8
         1.73   Related Persons .......................................................................................................8
         1.74   Released Parties ......................................................................................................8
         1.75   Releasing Party .......................................................................................................8
         1.76   Reorganized Debtor.................................................................................................8
         1.77   Retained Actions .....................................................................................................9
         1.78   Rights Offering........................................................................................................9
         1.79   Schedules .................................................................................................................9
         1.80   Secured Claim .........................................................................................................9
         1.81   Senior Noteholder Allocation of New Series A Preferred Stock ...........................9
         1.82   SOFAs......................................................................................................................9
         1.83   Transaction Documents ..........................................................................................9
         1.84   Unclassified Claims.................................................................................................9
         1.85   Unimpaired ..............................................................................................................9
         1.86   UST Fees .................................................................................................................9


                                                                   ii
28955045.9
                   Case 18-12903-KG                   Doc 5         Filed 12/31/18             Page 76 of 175



ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS ........................................................9

          2.1       Administrative Claims. ............................................................................................9
          2.2       DIP Facility Claims. .............................................................................................10
          2.3       Priority Tax Claim. ...............................................................................................10
          2.4       Professional Fee Claims. ......................................................................................10

ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND
     INTERESTS ......................................................................................................................10

          3.1       Introduction...........................................................................................................10
          3.2       Summary of Classes. .............................................................................................11
          3.3       Treatment of Classes. ............................................................................................11
          3.4       Alternative Treatment. ..........................................................................................15
          3.5       Special Provision Regarding Unimpaired Classes of Claims. ............................15

ARTICLE IV ACCEPTANCE OF THIS PLAN ...........................................................................15

          4.1       Classes Entitled to Vote.........................................................................................15
          4.2       Acceptance by Impaired Classes...........................................................................15
          4.3       Elimination of Classes. .........................................................................................15
          4.4       Cramdown. ............................................................................................................15

ARTICLE V MEANS FOR IMPLEMENTATION OF THIS PLAN ...........................................16

          5.1       Continued Legal Existence and Revesting of Assets. ..........................................16
          5.2       Sources of Cash for Distribution. .........................................................................16
          5.3       Issuance of New Equity Interests. ........................................................................16
          5.4       Rights Offering......................................................................................................16
          5.5       Section 1145 Exemption. ......................................................................................16
          5.6       Company Action. ...................................................................................................16
          5.7       Preservation of Causes of Action. ........................................................................17
          5.8       Effectuating Documents; Further Transactions. ................................................17
          5.9       Exemption From Certain Transfer Taxes and Recording Fees. ........................17
          5.10      Further Authorization. .........................................................................................17
          5.11      Dissolution of Creditors' Committee. ...................................................................17
          5.12      Cancellation of Existing Securities and Agreements. .........................................18
          5.13      Officers and Directors of Reorganized Debtor. ...................................................18

ARTICLE VI ALLOWANCE AND RESOLUTION OF CLAIMS .............................................19

          6.1       Allowed Claims and Interests. ..............................................................................19
          6.2       Full Satisfaction. ...................................................................................................19
          6.3       Interest and Penalties on Claims. .........................................................................19
          6.4       Post Confirmation Claim and Asset Resolution. .................................................19
          6.5       Deadline to Object to Claims. ...............................................................................19



                                                                   iii
28955045.9
                    Case 18-12903-KG                    Doc 5         Filed 12/31/18              Page 77 of 175



ARTICLE VII TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
     LEASES .............................................................................................................................20

          7.1        Assumption/Rejection of Executory Contracts and Unexpired Leases. .............20
          7.2        Rejection Damages Claim Deadline. ....................................................................21
          7.3        Cure Amounts. ......................................................................................................21
          7.4        Compensation and Benefit Programs. .................................................................21
          7.5        Employment Contracts..........................................................................................21
          7.6        Indemnification. ....................................................................................................22
          7.7        Right of First Refusal. ..........................................................................................22

ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS ..............................................22

          8.1        Fractional Shares..................................................................................................22
          8.2        Delivery of Distributions. ......................................................................................22
          8.3        Distributions Relating to Allowed Insured Claims. .............................................22
          8.4        Defenses; Setoff.....................................................................................................22
          8.5        Distributions for Claims Allowed as of the Effective Date. .................................23
          8.6        Distribution Reserve ..............................................................................................23
          8.7        Means of Cash Payment. ......................................................................................23
          8.8        Withholding and Reporting Requirements. .........................................................23

ARTICLE IX CONFIRMATION AND CONSUMMATION OF THIS PLAN ..........................23

          9.1        Condition To Entry of the Confirmation Order...................................................23
          9.2        Conditions To Effective Date. ...............................................................................24
          9.3        Waiver Of Conditions............................................................................................24
          9.4        Notice of Effective Date. .......................................................................................24

ARTICLE X EFFECT OF PLAN CONFIRMATION ..................................................................25

          10.1       Binding Effect. ......................................................................................................25
          10.2       Revesting of Assets. ...............................................................................................25
          10.3       Releases. ................................................................................................................25
          10.4       Discharge of the Debtor. .......................................................................................26
          10.5       Injunction. .............................................................................................................27
          10.6       Exculpation and Limitation of Liability...............................................................27
          10.7       Term of Bankruptcy Injunction or Stays. ............................................................28
          10.8       Post-Effective Date Retention of Professionals. ..................................................28

ARTICLE XI RETENTION OF JURISDICTION ........................................................................28

          11.1       Retention of Jurisdiction. .....................................................................................28
          11.2       Failure of Bankruptcy Court to Exercise Jurisdiction. .......................................30

ARTICLE XII MISCELLANEOUS PROVISIONS .....................................................................30

          12.1       Effectuating Documents and Further Transactions. ..........................................30

                                                                      iv
28955045.9
                 Case 18-12903-KG                   Doc 5          Filed 12/31/18              Page 78 of 175



         12.2    Company Action. ...................................................................................................30
         12.3    Payment Of Statutory Fees. ..................................................................................30
         12.4    Amendment Or Modification Of This Plan. ........................................................30
         12.5    Severability of Plan Provisions. ............................................................................31
         12.6    Successors and Assigns.........................................................................................31
         12.7    Revocation, Withdrawal, or Non-Consummation. ..............................................31
         12.8    Notice. ....................................................................................................................31
         12.9    Governing Law. .....................................................................................................32
         12.10   Tax Reporting and Compliance. ...........................................................................32
         12.11   Conflicts.................................................................................................................32




                                                                   v
28955045.9
              Case 18-12903-KG      Doc 5    Filed 12/31/18   Page 79 of 175



                                        EXHIBITS

EXHIBIT A -     Terms New Series A Preferred Stock Purchase Documents
EXHIBIT B -     List of Assumed Contracts (Plan Supplement)
EXHIBIT C -     List of Rejected Contracts (Plan Supplement)
EXHIBIT D -     Amended and Restated Articles of Incorporation (Plan Supplement)
EXHIBIT E -     New Series A Preferred Stock Purchase Agreement (Plan Supplement)
EXHIBIT F -     New Investors’ Rights Agreement (Plan Supplement)
EXHIBIT G -     New Voting Agreement (Plan Supplement)
EXHIBIT H -     New Right of First Refusal and Co-Sale Agreement (Plan Supplement)
EXHIBIT I -     Identification of Directors of Reorganized Debtor (Plan Supplement)




                                             vi
28955045.9
              Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 80 of 175



                                        INTRODUCTION

               Angel Medical Systems, Inc. (the “Debtor”) proposes this prepackaged plan of
reorganization for the resolution of the outstanding Claims against and Interests in the Debtor.
Reference is made to the Disclosure Statement, filed contemporaneously herewith, for a
discussion of (a) certain information relating to the Debtor, (b) a summary and analysis of this
Plan, and (c) certain matters related to the confirmation and the consummation of this Plan.
Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code
and Bankruptcy Rule 3019, Angel Medical Systems, Inc. reserves the right to alter, amend,
modify, revoke, or withdraw this Plan.

                                            ARTICLE I

                 DEFINED TERMS AND RULES OF INTERPRETATION

                 Rules Of Interpretation And Computation Of Time. For purposes of this Plan,
unless otherwise provided herein: (a) whenever from the context it is appropriate, each term,
whether stated in the singular or the plural, shall include both the singular and the plural; (b)
unless otherwise provided in this Plan, any reference in this Plan to a contract, instrument,
release, or other agreement or document being in a particular form or on particular terms and
conditions means that such document shall be substantially in such form or substantially on such
terms and conditions with any modifications; (c) any reference in this Plan to an existing
document or schedule filed or to be filed means such document or schedule, as it may have been
or may be amended, modified, or supplemented pursuant to this Plan; (d) any reference to an
entity as a Holder of a Claim or Interest includes that entity's successors and assigns; (e) all
references in this Plan to Sections and Articles are references to Sections and Articles of or to
this Plan; (f) the words “herein,” “hereunder,” and “hereto” refer to this Plan in its entirety rather
than to a particular portion of this Plan; (g) captions and headings to Articles and Sections are
inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of this Plan; (h) subject to the provisions of any contract, certificates of
incorporation, by-laws, instrument, release, or other agreement or document entered into in
connection with this Plan, the rights and obligations arising under this Plan shall be governed by,
and construed and enforced in accordance with, federal law, including the Bankruptcy Code and
Bankruptcy Rules; (i) the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; (j) in computing any period of time prescribed or allowed by this Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply; (k) “including” means including without
limitation;” and (l) with reference to any distribution under this Plan, “on” a date means on or as
soon as reasonably practicable after that date.

                Exhibits. All Exhibits are incorporated into and are a part of this Plan as if set
forth in full herein, and, to the extent not annexed hereto, such Exhibits shall be filed with the
Bankruptcy Court in the form of a Plan Supplement, no later than seven days prior to the
Confirmation Hearing and shall be in form and substance satisfactory to the Debtor.

             Defined Terms. As used herein, capitalized terms shall have the meanings set
forth below. Any term that is not otherwise defined herein, but that is used in the Bankruptcy


                                                  1
28955045.9
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 81 of 175



Code or the Bankruptcy Rules, shall have the meaning given to that term in the Bankruptcy Code
or the Bankruptcy Rules, as applicable.

              1.1      2012 Notes Claims means Claims arising under the 2012 Notes.

              1.2       2012 Notes means notes issued under that certain Note Purchase and
Security Agreement, dated as of December 5, 2012 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time in accordance with the terms thereof) by
and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC, as agent, and the
noteholders party thereto.

              1.3      2014 Notes Claims means Claims arising under the 2014 Notes.

              1.4       2014 Notes mean notes issued under that certain Note Purchase and
Security Agreement, dated as of November 25, 2014 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time in accordance with the terms thereof) by
and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC, as agent, and the
noteholders party thereto.

              1.5      2016 Notes Claims means Claims arising under the 2016 Notes.

               1.6      2016 Notes means notes issued under that certain Note Purchase and
Security Agreement, dated as of September 20, 2016 (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time in accordance with the terms
thereof) by and among the Debtor, as the borrower, Bioinfo Accelerator Fund, LLC, as agent, and
the note holders party thereto.

               1.7     Administrative Claim means a Claim for costs and expenses of
administration of the Chapter 11 Case under sections 503(b) or 507(b) of the Bankruptcy Code.

                1.8      Allowed means: (a) listed in the Schedules in an amount greater than zero
and (i) not listed as disputed, contingent or unliquidated, as to which any objection or motion to
estimate, equitably subordinate, reclassify, or otherwise limit the recovery thereon has been
resolved, and (ii) as to which no proof of claim has been filed; (b) as to which a timely proof of
claim has been filed in a sum certain, as to which any objection or motion to estimate, equitably
subordinate, reclassify, or otherwise limit the recovery thereon has been resolved; (c) allowed in
accordance with Section 502(h) of the Bankruptcy Code; or (d) allowed under this Plan or by
Final Order of the Bankruptcy Court. A claim shall not be deemed Allowed until any period to
object to such claim has expired.

              1.9      Amended and Restated Articles of Incorporation means the Amended
and Restated Articles of Incorporation of the Reorganized Debtor, in the form attached as Exhibit
D.

              1.10     Assumed Contract is defined in Section 7.1 hereof.

            1.11     Assumed Contract List means the list, attached hereto as Exhibit B, of the
Executory Contracts and Unexpired Leases to be assumed under Section 7.1 hereof.


                                                2
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 82 of 175



               1.12    Avoidance Action means any claim or cause of action of the Estate arising
out of or maintainable pursuant to sections 506(c), 510, 542, 543, 544, 545, 547, 548, 549, 550,
551, 552(b) or 553 of the Bankruptcy Code or under any other similar applicable law, regardless
of whether or not such action has been commenced prior to the Effective Date.

                1.13    Bankruptcy Code means title 11 of the United States Code, as now in
effect or hereafter amended to the extent such amendments apply to the Chapter 11 Case.

                1.14    Bankruptcy Court means the United States Bankruptcy Court for the
District of Delaware or any other court with jurisdiction over the Chapter 11 Case.

               1.15     Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
now in effect or hereafter amended to the extent such amendments apply to the Chapter 11 Case.

              1.16     Benefit Plans is defined in Section 7.4 hereof.

               1.17     Business Day means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

              1.18     Cash means legal tender of the United States of America, and equivalents
thereof.

               1.19     Causes of Action means any action, claim, cause of action, controversy,
demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
account, defense, offset, power, privilege, license, and franchise of any kind or character
whatsoever, whether known, unknown, contingent or non-contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law, or in equity or pursuant to any other theory of law. For the
avoidance of doubt. “Causes of Action” include: (a) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed by law or in
equity, (b) the right to object to Claims or Interests, (c) any Claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code, (d) any claim or defense including fraud, mistake, duress and
usury; and any other defenses set forth in section 558 of the Bankruptcy Code, (e) any state or
foreign law fraudulent transfer or similar claim; and (f) any cause of action described on the
Debtor’s Schedules or Statement of Financial Affairs.

              1.20    Chapter 11 Case means the bankruptcy case of the Debtor under Chapter
11 of the Bankruptcy Code.

              1.21     Claim means a “claim” as defined in section 101(5) of the Bankruptcy
Code.

              1.22     Claims Objection Deadline is defined in Section 6.5 hereof.

              1.23     Class means a category of Claims or Interests, as described in Article III
hereof.



                                                3
                Case 18-12903-KG       Doc 5    Filed 12/31/18     Page 83 of 175



              1.24      Confirmation means the confirmation of this Plan by the Bankruptcy
Court pursuant to section 1129 of the Bankruptcy Code.

               1.25    Confirmation Date means the date on which the Confirmation Order is
entered on the docket of the Bankruptcy Court.

               1.26    Confirmation Hearing means the hearing held by the Bankruptcy Court
pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
hearing may be adjourned or continued from time to time.

               1.27     Confirmation Order means the order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code.

               1.28     Convenience Claims means Claims of a single Holder that would
otherwise be included in the Class of General Unsecured Claims that are either (i) $7,500 or less
in the aggregate or (ii) by election of the Holder of the Claims(s) prior to the Effective Date to
treat such Claim(s) as totaling less than $7,500 in the aggregate.

                1.29    Creditors’ Committee means the statutory committee of unsecured
creditors, if any, appointed in the Chapter 11 Case pursuant to section 1102 of the Bankruptcy
Code.

                1.30    Cure means the payment of cash or the distribution of other property (as
the parties may agree or the Bankruptcy Court may order), as necessary to cure defaults under an
executory contract or unexpired lease of the Debtor and to permit that Debtor to assume the
contract or lease under Section 365(a) of the Bankruptcy Code.

                1.31   Debtor means Angel Medical Systems, Inc., a Delaware corporation.

               1.32     DIP Facility means any debtor-in-possession financing facility provided
to the Debtor pursuant to an order of the Bankruptcy Court.

                1.33   DIP Facility Claims means the obligations owed to the lender(s) under the
DIP Facility.

                1.34     DIP Lender means a Person identified as a lender under the DIP Facility
in its capacity as such.

                1.35     Disclosure Statement means that certain Disclosure Statement with
respect to this Plan, as amended, supplemented, or modified from time to time.

               1.36    Disputed Claim means (a) any Claim as to which an objection or request
for estimation has been made in accordance with the Bankruptcy Code and the Bankruptcy Rules,
or any claim otherwise disputed by the Debtor or the Reorganized Debtor, which objection has
not been withdrawn or determined by a Final Order, (b) any Claim scheduled by the Debtor as
contingent, unliquidated, or disputed, (c) any Claim which amends a Claim scheduled by the
Debtor as contingent, unliquidated, or disputed, or (d) any Claim prior to it having become an
Allowed Claim.


                                                4
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 84 of 175



               1.37    Distribution Reserve is defined in Section 8.6 hereof.

               1.38     Effective Date means a Business Day on or after the Confirmation Date
specified by the Debtor on which (a) no stay of the Confirmation Order is in effect and (b) the
conditions to effectiveness set forth in Article IX hereof have been satisfied or waived.

              1.39    Eligible Participants means each holder of 2012 Notes, 2014 Notes, 2016
Notes Rights and Old Equity Interests that is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933.

             1.40      Estate means the estate of the Debtor created under section 541 of the
Bankruptcy Code.

               1.41      Exculpated Parties means each of the following in their capacity as such
(a) the Debtor, (b) the Reorganized Debtor, (c) the Creditors’ Committee, if any, (d) the members
of the Creditors’ Committee in their capacity as such, if any, (e) any DIP Lender, (f) the Lead
Investor, and (g) the respective Related Persons of each of the foregoing.

               1.42    Executory Contracts and/or Unexpired Leases means all executory
contracts and unexpired leases to which the Debtor is a party.

               1.43   Exhibit means an exhibit annexed to the Disclosure Statement and Plan or
contained in the Plan Supplement, as such exhibit may be amended, modified or supplemented
from time to time.

               1.44    Executory Contract Objection Deadline is defined in Section 7.1 hereof.

                 1.45    Final Order means an order or judgment, the operation or effect of which
has not been reversed, stayed, modified, or amended, and as to which order or judgment (or any
reversal, stay, modification, or amendment thereof) (a) the time to appeal, seek certiorari, or
request reargument or further review or rehearing has expired and no appeal, petition for
certiorari, or request for reargument or further review or rehearing has been timely filed, or (b)
any appeal, that has been or may be taken or any petition for certiorari or request for reargument
or further review or rehearing that has been or may be filed, has been resolved by the highest
court to which the order or judgment was appealed, from which certiorari was sought, or to which
the request was made, and no further appeal or petition for certiorari or request for reargument or
further review or rehearing has been or can be taken for granted.

               1.46     General Unsecured Claim means a Claim against the Debtor that is not an
Administrative Claim, DIP Facility Claim, Priority Tax Claim, Non-Tax Priority Claim, 2012
Notes Claim, 2014 Notes Claim, 2016 Notes Claim, Other Secured Claim or Convenience Claim.
For avoidance of doubt, General Unsecured Claims do not include any unsecured deficiency
claims arising under the 2012 Notes, 2014 Notes, or 2016 Notes.

               1.47    Holder means a holder of a Claim or Interest, as applicable.




                                                 5
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 85 of 175



                 1.48    Impaired means when used in reference to a Claim or Interest, a Claim or
Interests that is in a Class that is impaired within the meaning of section 1124 of the Bankruptcy
Code.

               1.49    Indemnification Obligation is defined in Section 7.6 hereof.

                1.50    Interest means the legal, equitable, contractual (including, without
limitation, any contractual right to acquire equity in the Debtor contingent upon future events),
and other rights of any Person with respect to any equity interest, including all common stock and
preferred stock, or other ownership interest in the Debtor, whether or not transferable, and any
option, warrant, or right to purchase, sell, or subscribe for an ownership interest or other equity
security in the Debtor.

                1.51 Junior Noteholder Allocation of New Common Stock means 5,970,949
shares of New Common Stock of the Reorganized Debtor representing 100% of the New
Common Stock to be issued on the Effective Date, subject to dilution by the Management
Incentive Plan.

               1.52    Lead Investor means MCM Angel Partners, LLC.

                1.53  Lien means any lien, security interest, pledge, title retention agreement,
encumbrance, charge, mortgage or hypothecation, other than, in the case of securities and any
other equity ownership interests, any restrictions imposed by applicable United States or foreign
securities laws.

                1.54    Local Rules means the local rules of the United States Bankruptcy Court
for the District of Delaware, as now in effect or hereafter amended to the extent such amendments
apply to the Chapter 11 Case.

                1.55   Management Incentive Plan means a management incentive plan to be
adopted by the board of the Reorganized Debtor under which an options pool allocation of New
Common Stock will be created in the amount of 10% of the total available stock (based on issued
New Common Stock plus issued New Series A Preferred Stock) (after taking into account the
shares to be issued under the Management Incentive Plan).

               1.56     New Common Stock means shares of common stock of the Reorganized
Debtor with a par value of $.001 to be issued by the Reorganized Debtor under the Amended and
Restated Articles of Incorporation.

              1.57    New Equity Interests means, collectively, the New Common Stock and
the New Series A Preferred Stock.

                1.58   New Series A Preferred Stock means the New Series A Preferred Stock,
on the terms set forth on Exhibit A, to be issued by the Reorganized Debtor under the terms of
this Plan and the New Series A Preferred Stock Purchase Documents on the Effective Date.

              1.59    New Series A Preferred Stock Purchase Documents means, collectively,
a (i) New Series A Stock Purchase Agreement, (ii) New Investors’ Rights Agreement, (iii) New


                                                 6
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 86 of 175



Voting Agreement, and (iv) New Right of First Refusal and Co-Sale Agreement, each on the
terms set forth on Exhibit A hereto and substantially in the form contained in Exhibits E through
H in the Plan Supplement, pursuant to which the Reorganized Debtor will issue New Series A
Preferred Stock.

               1.60    Non-Tax Priority Claim means a Claim, other than an Administrative
Claim or Priority Tax Claim, which is entitled to priority in payment pursuant to section 507(a) of
the Bankruptcy Code.

                1.61     Old Equity Interests means all Interests, whether or not evidenced by a
security, in the Debtor issued and outstanding immediately before the Effective Date.

             1.62     Other Secured Claim means a Secured Claim that is not a DIP Facility
Claim, 2012 Notes Claims, 2014 Notes Claims or 2016 Notes Claims.

                1.63     Person means a “person” as defined in section 101(41) of the Bankruptcy
Code and also includes any natural person, corporation, general or limited partnership, limited
liability company, joint venture, joint stock company, firm, trust, estate, unincorporated
organization, association, government, governmental agency, or other entity, in each case whether
acting in an individual, fiduciary or other capacity.

             1.64      Petition Date means the date on which the Debtor filed its petition for
relief commencing its Chapter 11 Case.

               1.65    Plan means this chapter 11 plan of reorganization for the Debtor,
including the Exhibits and all supplements, appendices, and schedules hereto, either in its current
form or as the same may be amended, modified or supplemented from time to time.

                1.66   Plan Supplement means the compilation of the exhibits to the Plan to be
filed with the Bankruptcy Court.

                1.67    Priority Tax Claim means a Claim of a governmental unit of the kind
specified in sections 502(i), 507(a)(8), or 1129(a)(9)(D) of the Bankruptcy Code.

               1.68    Professional means (a) any professional employed in the Chapter 11 Case
pursuant to sections 327, 328, or 1103 of the Bankruptcy Code or otherwise and (b) any
professional or other entity seeking compensation or reimbursement of expenses in connection
with the Chapter 11 Case pursuant to section 503(b)(4) of the Bankruptcy Code.

               1.69      Professional Fee Claim means an Administrative Claim of a Professional
for compensation for services rendered or reimbursement of costs, expenses, or other charges
incurred on or after the Petition Date and prior to and including the Effective Date.

               1.70    Rejected Contract is defined in Section 7.1 hereof.

             1.71     Rejected Contract List means the list, attached hereto as Exhibit C, of the
Executory Contracts and Unexpired Leases to be rejected under Section 7.1 hereof.



                                                 7
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 87 of 175



                1.72     Reinstated means (a) leaving unaltered the legal, equitable, and
contractual rights to which a Claim entitles the Holder of such Claim so as to leave the Class
including such Claim Unimpaired in accordance with section 1124 of the Bankruptcy Code or (b)
notwithstanding any contractual provision or applicable law that entitles the Holder of such Claim
to demand or receive accelerated payment of such Claim after the occurrence of a default, (i)
curing any such default that occurred before or after the Petition Date, other than a default of a
kind specified in section 365(b)(2) of the Bankruptcy Code, (ii) reinstating the maturity of such
Claim as such maturity existed before such default, (ii) compensating the holder of a Claim for
any damages incurred as a result of any reasonable reliance by such holder of a Claim on such
contractual provision or such applicable law, and (iv) not otherwise altering the legal, equitable,
or contractual rights to which such Claim entitles the Holder of such Claim; provided, however,
that any contractual right that does not pertain to the payment when due of principal and interest
on the obligation on which such Claim is based, including, but not limited to, financial covenant
ratios, negative pledge covenants, covenants or restrictions on merger or consolidation, and
affirmative covenants regarding corporate existence, prohibiting certain transactions, change of
control or actions contemplated by this Plan, or conditioning such transactions or actions on
certain factors, shall not be required to be cured to achieve reinstatement.

               1.73     Related Persons means, with respect to any Person, such Person's
predecessors, successors, assigns and present and former affiliates (whether by operation of law
or otherwise) and subsidiaries, and each of their respective current and former officers, directors,
principals, employees, shareholders, members (including ex officio members), general partners,
limited partners, agents, managers, managing members, financial advisors, attorneys, accountants,
investment bankers, investment advisors, consultants, representatives, and other professionals, in
each case acting in such capacity on or any time before or after the Petition Date, and any Person
claiming by or through any of them.

               1.74      Released Parties means each of the following in their capacity as such (a)
the Debtor, (b) the Reorganized Debtor, (c) the Creditors’ Committee, if any, (d) the members of
the Creditors’ Committee in their capacity as such, if any, (e) any DIP Lender, (f) the Lead
Investor, and (g) the respective Related Persons of each of the foregoing.

                1.75    Releasing Party means, each of, and in each case in its capacity as such:
(a) the Debtor, (b) the Reorganized Debtor; (c) each DIP Lender, (d) the Lead Investor, (e) all
Holders of Claims; (f) all Holders of Interests; and (g) each Related Party of each Person in clause
(a) through (g). Notwithstanding the foregoing, a Person shall be neither a Releasing Party nor a
Released Party if it: (x) does not vote to, and is not deemed to, accept the Plan; and (y) timely
makes an election to opt out of the release provisions in the Plan by (i) indicating its election to
opt out of releases on the ballot or notice provided to such Person that is timely delivered in
accordance with the instruction set forth therein or (ii) filing with the Bankruptcy Court on the
docket of the Chapter 11 Case an objection to the releases contained in the Article X of the Plan
that is not resolved before Confirmation. Any such Person shall be identified by name as a “non-
Releasing Party” in the Confirmation Order.

               1.76    Reorganized Debtor means the Debtor on and after the Effective Date.




                                                 8
               Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 88 of 175



              1.77    Retained Actions means all Causes of Action; provided, however, that
Retained Actions shall not include those Causes of Action, whether in law or equity, whether
known or unknown, released under Article X hereof.

                1.78     Rights Offering means a rights offering of New Series A Preferred Stock
to Eligible Participants.

             1.79     Schedules means the schedules of assets and liabilities filed in the
Bankruptcy Court by the Debtor, as may be amended from time to time.

                1.80     Secured Claim means a Claim that is secured by a Lien on property in
which the Debtor's Estate has an interest or that is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of the value of the Claim Holder's interest in the applicable
Estate's interest in such property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code or, in the case of setoff, pursuant
to section 553 of the Bankruptcy Code.

              1.81    Senior Noteholder Allocation of New Series A Preferred Stock means
2,661,826 shares of New Series A Preferred Stock.

               1.82     SOFAs means the Statement of Financial Affairs filed by the Debtor.

               1.83     Transaction Documents means, collectively, the Amended and Restated
Articles of Incorporation, the New Series A Preferred Stock Purchase Documents, the New
Equity Interests, and any agreement, contract, instrument, and other agreement or document
executed or delivered in connection with the foregoing.

               1.84     Unclassified Claims means the Administrative Claims and Priority Tax
Claims.

               1.85     Unimpaired means a Claim or Interest that is not Impaired.

               1.86     UST Fees is defined in Section 12.3.

                                            ARTICLE II

                         TREATMENT OF UNCLASSIFIED CLAIMS

              In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims are not classified and are not entitled to vote on this Plan.

                2.1    Administrative Claims. On, or as soon as reasonably practicable after, the
latest of (a) the Effective Date, (b) the date on which an Administrative Claim becomes an
Allowed Administrative Claim, or (c) the date on which an Allowed Administrative Claim
becomes payable under any agreement relating thereto, each Holder of such Allowed
Administrative Claim shall receive, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Administrative Claim, Cash equal to the unpaid
portion of such Allowed Administrative Claim. Notwithstanding the foregoing, (y) any Allowed


                                                  9
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 89 of 175



Administrative Claim based on a liability incurred by a Debtor in the ordinary course of business
during the Chapter 11 Case may be paid in the ordinary course of business in accordance with the
terms and conditions of any agreement relating thereto and (z) any Allowed Administrative Claim
may be paid on such other terms as may be agreed to between the Holder of such Claim and the
Debtor or the Reorganized Debtor.

                2.2     DIP Facility Claims. On the Effective Date, the DIP Lenders shall
convert $2,000,000 of their Allowed DIP Facility Claims into New Series A Preferred Stock
under the New Series A Preferred Stock Purchase Documents. To the extent that Allowed DIP
Facility Claims exceed $2,000,000, the unconverted balance of Allowed DIP Facility Claims shall
be paid in full in Cash by the Debtor to the DIP Lenders on the Effective Date. To the extent that
Allowed DIP Facility Claims are less than $2,000,000, the difference between $2,000,000 and
Allowed DIP Facility Claims, shall be paid in full in Cash by the DIP Lenders to the Reorganized
Debtor on or before the Effective Date.

                 2.3     Priority Tax Claim. On, or as soon as reasonably practicable after, the
later of (a) the Effective Date or (b) the date on which a Priority Tax Claim becomes an Allowed
Priority Tax Claim, each Holder of an Allowed Priority Tax Claim shall receive, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Priority Tax
Claim, in the sole discretion of the Reorganized Debtor, (a) Cash equal to the unpaid portion of
such Holder's Allowed Priority Tax Claim, (b) payment in accordance with the provisions of
section 1129(a)(9)(C) of the Bankruptcy Code over a period not ending later than five years from
the Petition Date, or (c) such other treatment as to which the Debtor, Reorganized Debtor and
such Holder shall have agreed upon in writing.

               2.4      Professional Fee Claims. Professional Fee Claims shall be paid in full in
Cash on, or as soon as reasonably practicable after, the allowance of such claims by Final Order
of the Bankruptcy Court. Each Professional requesting compensation pursuant to sections 330,
331 or 503(b) of the Bankruptcy Code for services rendered in connection with the Chapter 11
Case prior to the Effective Date shall file with the Bankruptcy Court an application for allowance
of final compensation and reimbursement of expenses in the Chapter 11 Case on or before the
45th day following the Effective Date. Without limiting the foregoing, the Reorganized Debtor
may pay the charges incurred by the Reorganized Debtor on and after the Effective Date for any
Professional’s fees, disbursements, expenses or related support services, without application to or
approval by the Bankruptcy Court.

                                          ARTICLE III

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

               3.1     Introduction.

                Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation
of Classes of Claims against and Interests in the Debtor. In accordance with section 1123(a)(1)
of the Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been
classified, and the respective treatment of such Unclassified Claims is set forth in Article II of
this Plan.


                                                10
              Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 90 of 175



                 A Claim or Interest is placed in a particular Class only to the extent that the Claim
or Interest falls within the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest falls within the description of such other Classes. A
Claim is also placed in a particular Class for the purpose of receiving distributions pursuant to
this Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
not been paid, released, or otherwise settled prior to the Effective Date.


              3.2      Summary of Classes.

Class                                           Impaired/Unimpaired; Entitlement To Vote

Class 1 - Non-Tax Priority Claims               Unimpaired - Deemed to have accepted this Plan
                                                and not entitled to vote

Class 2 – Other Secured Claims                  Unimpaired - Deemed to have accepted this Plan
                                                and not entitled to vote

Class 3 – 2012 Notes Claims                     Impaired – Entitled to vote

Class 4 – 2014 Notes Claims                     Impaired – Entitled to vote

Class 5 – 2016 Notes Claims                     Impaired – Entitled to vote

Class 6 – General Unsecured Claims              Impaired – Deemed to have rejected this Plan and
                                                not entitled to vote

Class 7 – Convenience Claims                    Unimpaired – Deemed to have accepted this Plan
                                                and not entitled to vote

Class 8 - Old Equity Interests                  Impaired – Deemed to have rejected this Plan and
                                                not entitled to vote

              3.3      Treatment of Classes.

        Class 1 – Non-Tax Priority Claims

                       Class 1 - All Non-Tax Priority Claims against the Debtor.

                       Treatment: Except to the extent that the Holder of an Allowed Non-Tax
               Priority Claim has agreed to a less favorable treatment of such Claim, on, or as
               soon as reasonably practicable after the latest of (a) the Effective Date, (b) the
               date on which such Non-Tax Priority Claim becomes an Allowed Non-Tax
               Priority Claim, (c) the date on which such Allowed Non-Tax Priority Claim is
               otherwise due and payable, and (d) such other date as mutually may be agreed to
               by and between the Reorganized Debtor and the Holder of such Non-Tax Priority
               Claim, each Holder of an Allowed Non-Tax Priority Claim shall receive, in full


                                                  11
      Case 18-12903-KG        Doc 5     Filed 12/31/18      Page 91 of 175



      and final satisfaction, release, and discharge of, and in exchange for, such
      Allowed Non-Tax Priority Claim, Cash equal to the unpaid portion of such
      Allowed Non-Tax Priority Claim.

              Voting: Class 1 is Unimpaired and the Holders of Allowed Class 1 Non-
      Tax Priority Claims are conclusively deemed to have accepted this Plan pursuant
      to section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 1
      Non-Tax Priority Claims are not entitled to vote to accept or reject this Plan.

Class 2 – Other Secured Claims

             Class 2 - All Other Secured Claims against the Debtor. (Each Other
      Secured Claim shall constitute a separate Class numbered 2.1, 2.2, 2.3, etc.)

              Treatment: On the Effective Date, or as soon thereafter as is reasonably
      practicable, each Holder of an Allowed Class 2 Other Secured Claim shall, at the
      option of the Reorganized Debtor in an exercise of its business judgment, and
      without need for further order of the Bankruptcy Court, be entitled to the
      treatment set forth below in option A, B, C, or D. The Reorganized Debtor
      specifically reserves the right to challenge the validity, nature and perfection of,
      and to avoid pursuant to the provisions of the Bankruptcy Code and other
      applicable law, any purported Liens relating to the Other Secured Claims.

               Option A: Allowed Other Secured Claims with respect to which the
      Reorganized Debtor elects option A shall be Reinstated. The failure of the Debtor
      to file an objection, prior to the Effective Date, with respect to any Other Secured
      Claim that is Reinstated hereunder shall be without prejudice to the rights of the
      Reorganized Debtor to contest or otherwise defend against such Claim in an
      appropriate forum when and if such Claim is sought to be enforced. Any Cure
      amount that the Debtor may be required to pay pursuant to section 1124(2) of the
      Bankruptcy Code on account of any such Reinstated Other Secured Claim shall be
      paid on, or as soon as practicable after, the latest of (a) the Effective Date, (b) the
      date on which such Other Secured Claim becomes Allowed, or (c) such other date
      as mutually may be agreed to by and between such Holder and the Debtor or
      Reorganized Debtor.

              Option B: Allowed Other Secured Claims with respect to which the
      Reorganized Debtor elects option B shall be paid in Cash, in full, including any
      amounts owed under section 506 of the Bankruptcy Code, on, or as soon as
      reasonably practicable after, the latest of (a) the Effective Date, (b) the date on
      which such Other Secured Claim becomes an Allowed Other Secured Claim, (c)
      the date on which such Other Secured Claim is otherwise due and payable and (d)
      such other date as mutually may be agreed to by and between such Holder and the
      Reorganized Debtor. The failure of the Debtor to file an objection, prior to the
      Effective Date, with respect to any Other Secured Claim that is Reinstated
      hereunder shall be without prejudice to the rights of the Reorganized Debtor to




                                        12
      Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 92 of 175



      contest or otherwise defend against such Claim in an appropriate forum when and
      if such Claim is sought to be enforced.

             Option C: Allowed Other Secured Claims with respect to which the
      Reorganized Debtor elects option C shall be satisfied by the surrender to the
      Holder of the Claim of the collateral securing the applicable Other Secured Claim.

              Option D: Allowed Other Secured Claims with respect to which the
      Reorganized Debtor elects option D shall be satisfied in accordance with such
      other terms and conditions as may be agreed upon by the Reorganized Debtor and
      the Holder of such Allowed Secured Claim.

              The Reorganized Debtor shall be deemed to have elected Option A with
      respect to all Allowed Other Secured Claims except those with respect to which
      the Debtor elects another option in writing prior to the Effective Date.

              Voting: Class 2 is Unimpaired and the Holders of Allowed Class 2 Other
      Secured Claims are conclusively deemed to have accepted this Plan pursuant to
      section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 2 Other
      Secured Claims are not entitled to vote to accept or reject this Plan.

Class 3 – 2012 Notes Claims

             Class 3 - All 2012 Notes Claims.

              Treatment: On the Effective Date, each Holder of a 2012 Notes Claim
      will receive, in full and final satisfaction of its Allowed 2012 Notes Claim, its pro
      rata share of the Junior Noteholder Allocation of New Common Stock based on
      the principal amount of the 2012 Notes.

             Voting: Class 3 is Impaired. Pursuant to section 1126 of the Bankruptcy
      Code, each Holder of an Allowed Class 3 2012 Notes Claim is entitled to vote to
      accept or reject this Plan.

Class 4 – 2014 Notes Claims

             Class 4 - All 2014 Notes Claims.

              Treatment: On the Effective Date, each Holder of a 2014 Notes Claim
      will receive, in full and final satisfaction of its Allowed 2014 Notes Claims, its
      pro rata share of the Junior Noteholder Allocation of New Common Stock based
      on the principal amount of the 2014 Notes.

             Voting: Class 4 is Impaired. Pursuant to section 1126 of the Bankruptcy
      Code, each Holder of an Allowed Class 4 2014 Notes Claim is entitled to vote to
      accept or reject this Plan.




                                       13
      Case 18-12903-KG           Doc 5   Filed 12/31/18   Page 93 of 175



Class 5 – 2016 Notes Claims

               Class 5- All 2016 Notes Claims.

               Treatment: On the Effective Date, each Holder of a 2016 Notes Claim
       will receive, in full and final satisfaction of its Allowed 2016 Notes Claims, its
       pro rata share of the Senior Noteholder Allocation of Series A Preferred Stock
       based on the principal amount of the 2016 Notes.

              Voting: Class 5 is Impaired. Pursuant to section 1126 of the Bankruptcy
       Code, each Holder of an Allowed Class 5 2016 Note Claim is entitled to vote to
       accept or reject this Plan.

Class 6 – General Unsecured Claims

              Class 6 - All General Unsecured Claims.

              Treatment: Each Holder of an Allowed General Unsecured Claim shall
       receive its pro rata share of $500,000; provided, however, that no Holder of a
       General Unsecured Claim shall be entitled to receive more than the amount of its
       Allowed General Unsecured Claim.

               Voting: Class 6 is Impaired and the Holders of Allowed General
       Unsecured Claims are conclusively deemed to have rejected this Plan. Therefore,
       the Holders of Class 6 General Unsecured Claim are not entitled to vote to accept
       or reject this Plan.

Class 7 – Convenience Claims

              Class 7 - All Convenience Claims.

                Treatment: Each Holder of an Allowed Convenience Claim shall be paid
       in full in Cash on the Effective Date up to $7,500.

               Voting: Class 7 is Unimpaired and the Holders of Allowed Class 7
       Convenience Claims are conclusively deemed to have accepted this Plan pursuant
       to section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 7
       Convenience Claims are not entitled to vote to accept or reject this Plan.

Class 8 – Old Equity Interests

              Class 8 - Old Equity Interests and all Claims arising from or related to Old
       Equity Interests that are subject to subordination under section 510(b) of the
       Bankruptcy Code.

              Treatment: On the Effective Date, all Old Equity Interests shall be
       cancelled and Holders of Old Equity Interests and Claims arising from or related




                                         14
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 94 of 175



                to Old Equity Interests that are subject to subordination under section 510(b) of
                the Bankruptcy Code shall not receive or retain any property on account thereof.

                        Voting: Class 8 is Impaired, and the Holders of Allowed Class 8 Old
                Equity Interests are conclusively deemed to have rejected this Plan pursuant to
                section 1126(g) of the Bankruptcy Code. Therefore, the Holders of Class 8 Old
                Equity Interests are not entitled to vote to accept or reject this Plan.

              3.4       Alternative Treatment. Notwithstanding any provision herein to the
contrary, any Holder of an Allowed Claim or Interest may receive, instead of the distribution or
treatment to which it is entitled hereunder, any other distribution or treatment to which it and the
Reorganized Debtor agree.

               3.5     Special Provision Regarding Unimpaired Classes of Claims. Except as
otherwise provided in this Plan, nothing shall affect the Debtor’s or the Reorganized Debtor’s
rights and defenses, both legal and equitable, with respect to any Claims in Unimpaired Classes,
including, but not limited to, all rights with respect to legal and equitable defenses to setoffs
against or recoupments of Claims in Unimpaired Classes.

                                          ARTICLE IV

                                ACCEPTANCE OF THIS PLAN

                 4.1    Classes Entitled to Vote. Classes 3, 4 and 5 are entitled to vote to accept
or reject this Plan. By operation of law, Classes 1, 2 and 7 are deemed to have accepted this Plan
and are not entitled to vote. Classes 6 and 8 are deemed to have rejected this Plan and are not
entitled to vote.

               4.2      Acceptance by Impaired Classes. An Impaired Class of Claims shall have
accepted this Plan if, not counting the vote of any holder designated under section 1126(e) of the
Bankruptcy Code, (a) the Holders of at least two-thirds in amount of the Allowed Claims actually
voting in the Class have voted to accept this Plan and (b) the Holders of more than one-half in
number of the Allowed Claims actually voting in the Class have voted to accept this Plan.

              4.3     Elimination of Classes. To the extent applicable, any Class that does not
contain any Allowed Claims or any Claims temporarily allowed for voting purposes under
Bankruptcy Rule 3018, as of the date of the commencement of the Confirmation Hearing, shall be
deemed to have been deleted from this Plan for purposes of (a) voting to accept or reject this Plan
and (b) determining whether it has accepted or rejected this Plan under section 1129(a)(8) of the
Bankruptcy Code.

              4.4      Cramdown.       To the extent necessary, the Debtor shall request
Confirmation of this Plan, as it may be modified from time to time, under section 1129(b) of the
Bankruptcy Code. The Debtor reserves the right to modify this Plan to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification.




                                                 15
               Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 95 of 175



                                           ARTICLE V

                     MEANS FOR IMPLEMENTATION OF THIS PLAN

               5.1      Continued Legal Existence and Revesting of Assets. On the Effective
Date, the Reorganized Debtor shall be deemed to have adopted the Amended and Restated
Articles of Incorporation and the Debtor will continue to exist after the Effective Date as a
Delaware corporation. The Amended and Restated Articles of Incorporation shall include a
provision to prohibit the Reorganized Debtor from issuing non-voting equity securities to the
extent necessary to comply with section 1123(a) of the Bankruptcy Code. Except as otherwise
explicitly provided in this Plan, on the Effective Date, all property comprising the Estate shall
revest in the Reorganized Debtor.

              5.2      Sources of Cash for Distribution.         All Cash necessary for the
Reorganized Debtor to make payments required by this Plan shall be obtained from (a) existing
Cash balances, (b) the DIP Facility, and (c) sale and issuance of New Series A Preferred Stock
under the New Series A Preferred Stock Purchase Documents.

              5.3      Issuance of New Equity Interests. On the Effective Date, upon the terms
and subject to the conditions set forth in this Plan and the Amended and Restated Articles of
Incorporation, the Reorganized Debtor shall issue, sell and deliver the New Common Stock to
holders of 2012 New Note Claims and 2014 Note Claims. On the Effective Date, upon the
terms and subject to the conditions set forth in this Plan and the Amended and Restated Articles
of Incorporation, the Reorganized Debtor shall issue, sell and deliver the Senior Noteholder
Allocation of Series A Preferred Stock to the holders of the 2016 Note Claims. On the Effective
Date, upon the terms and subject to the conditions set forth in this Plan, the Amended and
Restated Articles of Incorporation, and the New Series A Preferred Stock Purchase Documents,
the Reorganized Debtor shall issue, sell and deliver the Series A Preferred Stock to the investors
party to the New Series A Preferred Stock Purchase Documents. The New Equity Interest issued
under this Plan shall be subject to dilution by the Management Incentive Plan. All shares of
New Equity Interests issued under this Plan shall be, upon issuance, fully paid and non-
assessable, and the holders thereof shall have no preemptive or other rights to subscribe for
additional shares, except for awards issued under the Management Incentive Plan.

              5.4     Rights Offering. Eligible Participants will be eligible to participate in the
Rights Offering of New Series A Preferred Stock to be issued under the New Series A Preferred
Stock Purchase Documents.

               5.5     Section 1145 Exemption. Pursuant to section 1145 of the Bankruptcy
Code, the issuance of shares of the New Equity Interests to the holders of 2012 Notes Claims,
2014 Notes Claims, and 2016 Notes Claims pursuant to the Plan shall be exempt from registration
under the Securities Act of 1933 and any state or local law requiring registration for offer or sale
of a security.

              5.6    Company Action. Each of the matters provided for under this Plan or the
Transaction Documents involving the company structure of the Debtor or Reorganized Debtor or
any company action to be taken by, or required of, the Debtor or Reorganized Debtor shall be


                                                 16
               Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 96 of 175



deemed to have occurred and be effective as provided herein, and shall be authorized, approved
and, to the extent taken prior to the Effective Date, ratified in all respects without any requirement
of further action by directors, officers or shareholders of the Debtor or the Reorganized Debtor.

                 5.7    Preservation of Causes of Action. In accordance with section 1123(b)(3)
of the Bankruptcy Code, the Reorganized Debtor will retain and may (but is not required to)
enforce all Retained Actions. After the Effective Date, the Reorganized Debtor, in its sole and
absolute discretion, shall have the right to bring, settle, release, compromise, or enforce such
Retained Actions (or decline to do any of the foregoing), without further approval of the
Bankruptcy Court. The Reorganized Debtor or any successors, in the exercise of its sole
discretion, may pursue such Retained Actions so long as it is determined in the exercise of the
Reorganized Debtor or any successors holding such rights of action to be in its best interest. The
failure of the Debtor to specifically list any claim, right of action, suit, proceeding, or other
Retained Action in this Plan or the Disclosure Statement does not, and will not be deemed to,
constitute a waiver or release by the Debtor or the Reorganized Debtor of such claim, right of
action, suit, proceeding or other Retained Action, and the Reorganized Debtor will retain the right
to pursue such claims, rights of action, suits, proceedings, and other Retained Actions in its sole
discretion and, therefore, no preclusion doctrine, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches will apply to such claim, right of
action, suit, proceeding, or other Retained Action upon or after the Confirmation or
consummation of this Plan.

                 5.8      Effectuating Documents; Further Transactions. The Debtor and
Reorganized Debtor, and their respective officers and designees, are authorized to execute,
deliver, file, or record the Transaction Documents and such other contracts, instruments, releases,
indentures, and other agreements or documents, and take such actions, as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this Plan, or to
otherwise comply with applicable law.

                 5.9      Exemption from Certain Transfer Taxes and Recording Fees. Pursuant
to section 1146(a) of the Bankruptcy Code, any transfers from the Debtor to the Reorganized
Debtor or to any other Person or entity pursuant to this Plan, or any agreement regarding the
transfer of title to or ownership of any of the Debtor's real or personal property, will not be subject
to any document recording tax, stamp tax, conveyance fee, sales tax, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform Commercial
Code filing or recording fee, or other similar tax or governmental assessment, and the
Confirmation Order will direct the appropriate state or local governmental officials or agents to
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the foregoing instruments or other documents without the payment of any such
tax or governmental assessment.

               5.10    Further Authorization. The Reorganized Debtor shall be entitled to seek
such orders, judgments, injunctions, and rulings as it deems necessary to carry out the intentions
and purposes, and to give full effect to the provisions, of this Plan.

               5.11     Dissolution of Creditors’ Committee. The Creditors’ Committee, if any,
shall continue in existence until the Effective Date to exercise those powers and perform those


                                                  17
               Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 97 of 175



duties specified in section 1103 of the Bankruptcy Code. On the Effective Date, the Creditors’
Committee, shall be dissolved and the Creditors’ Committees members, in their capacity as such,
shall be deemed released of all their duties, responsibilities, and obligations in connection with
the Chapter 11 Case or this Plan and its implementation, and the retention or employment of the
Creditors’ Committee’s attorneys, accountants, professionals, and other agents shall terminate,
except with respect to (i) all Professional Fee Claims and (ii) any appeals of the Confirmation
Order.

                  5.12     Cancellation of Existing Securities and Agreements. Except as provided
in this Plan or in the Confirmation Order or for the purpose of evidencing a right to distribution
hereunder on the Effective Date, all notes, stock, instruments, certificates, agreements, side
letters, fee letters and other documents evidencing or giving rise to Claims and Interests in the
Debtor shall be canceled, and the obligations of the Debtor thereunder or in any way related
thereto shall be fully released, terminated, extinguished and discharged, in each case without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or any requirement of further action, vote, or other approval or authorization by any
Person. The Holders of or parties to such notes, stock, instruments, certificates, agreements, side
letters, fee letters, and other documents shall have no rights arising from or relating to such notes,
stock, instruments, certificates, agreements, side letters, fee letters, and other documents or the
cancellation thereof, except the rights provided pursuant to this Plan and the Confirmation Order.

               5.13     Officers and Directors of Reorganized Debtor. On the Effective Date,
each of the members of the existing board of directors of the Debtor shall be deemed to have
resigned in such capacity, and the members of the existing board of directors shall return all
property of the Debtor in their possession to the Debtor or Reorganized Debtor on or before such
date. On the Effective Date under the Amended and Restated Articles of Incorporation, the Board
will consist of five (5) individuals. The holders of New Series A Preferred Stock, voting as a
separate class, will be entitled to appoint two (2) members of the board as designated by the
holders of a majority in interest of the New Series A Preferred, who would initially be Victor
Whitman and another to be named individual. The holders of the New Common Stock and the
New Series A Preferred Stock, voting as a single class on an as converted to shares of the New
Common Stock basis, would be entitled to elect the remaining three (3) members of the Board, (i)
one (1) of whom would be the Company’s CEO, (ii) one (1) of whom would be mutually
acceptable to the other members of the board who would initially be Andrew Taylor and (iii) one
of (1) of whom is designated by a the holders of the New Common Stock and the New Series A
Preferred Stock, voting as a single class on an as converted to shares of the New Common Stock
basis. Such composition of the board would be prescribed by the New Voting Agreement entered
into by and among the Reorganized Debtor and the holders of the Debtor’s capital stock. The
Reorganized Debtor shall pay all reasonable expenses of the board members, including costs
relating to service on a board committee. The Plan Supplement will include the biographical
information of the directors to be appointed on the Effective Date. It is anticipated that the
Debtor's businesses will continue to be managed, as of the Effective Date, by existing
management, subject to replacement by the new board of directors after the Effective Date. On
the Effective Date, the officers and directors of the Reorganized Debtor will be appointed
automatically without any requirement of further action by the shareholders, officers or directors
of the Debtor or the Reorganized Debtor.



                                                  18
               Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 98 of 175



                                          ARTICLE VI

                      ALLOWANCE AND RESOLUTION OF CLAIMS

                6.1     Allowed Claims and Interests. Notwithstanding any provision herein to
the contrary, the Reorganized Debtor shall make distributions only to Holders of Allowed Claims.
A Holder of a Disputed Claim shall only receive a distribution on account thereof when and to the
extent that such Holder’s Disputed Claim becomes an Allowed Claim. The Reorganized Debtor
shall withhold distributions otherwise due hereunder to the holder of a Claim for a reasonable
period of time to enable the Reorganized Debtor to determine whether to object to the Claim. The
presence of a Disputed Claim in any class will not be a cause to delay distribution to Allowed
Claims in that Class or in other Classes. A holder of a Convenience Claim that becomes an
Allowed Claim after the Effective Date will receive its distribution as soon as practicable after
Allowance.

              6.2      Full Satisfaction. The Reorganized Debtor shall make, and each holder
of an Allowed Claim shall receive, the distributions provided for in the Plan in full satisfaction
and discharge of the Claim.

                6.3      Interest and Penalties on Claims. Unless otherwise specifically provided
for in this Plan or the Confirmation Order, required by applicable bankruptcy law, or necessary to
render a Claim Unimpaired, postpetition interest and penalties shall not accrue or be paid on any
Claims, including Priority Tax Claims, Non-Tax Priority Claims, and Convenience Claims, and
no Holder of a Claim shall be entitled to interest and penalties accruing on or after the Petition
Date through the date such Claim is satisfied in accordance with the terms of this Plan.

              6.4     Post Confirmation Claim and Asset Resolution. After the Effective Date,
the Reorganized Debtor may defend, pursue or settle, without Bankruptcy Court approval, any
Disputed Claim or Claim or Cause of Action of the Estate.

                6.5     Deadline to Object to Claims. No later than 150 days after the Effective
Date (the “Claims Objection Deadline”) (unless extended by an order of the Bankruptcy Court
upon motion of the Reorganized Debtor), the Reorganized Debtor may file objections to Claims
with the Bankruptcy Court and serve such objections upon the holders of each of the Claims to
which objections are made. Nothing contained herein, however, shall limit the Reorganized
Debtor’s right to object to Claims, if any, filed or amended after the Claims Objection Deadline
and unless subsequently ordered for good cause the Reorganized Debtor shall continue to have
the right to amend any objections and to file and prosecute supplemental objections and
counterclaims to a Disputed Claim until such Disputed Claim is Allowed. Further, nothing herein
shall require approval of the Bankruptcy Court for the settlement of any Claims.




                                                19
              Case 18-12903-KG        Doc 5    Filed 12/31/18     Page 99 of 175



                                         ARTICLE VII

                      TREATMENT OF EXECUTORY CONTRACTS
                            AND UNEXPIRED LEASES

              7.1      Assumption/Rejection of Executory Contracts and Unexpired Leases.
On the Effective Date, the Reorganized Debtor shall (a) assume the Executory Contracts and
Leases on the Assumed Contract List and (b) reject the Executory Contracts and Leases on the
Rejected Contract List. The Debtor reserves the right to amend the Assumed Contract List and
Rejected Contract List at any time prior to the Effective Date. Any Executory Contract and
Unexpired Lease not listed on either the Assumed Contract List or Rejected Contract List shall be
deemed automatically assumed in accordance with the provisions and requirements of sections
365 and 1123 of the Bankruptcy Code as of the Effective Date, unless such Executory Contract or
Unexpired Lease:

                     (i)    has been previously assumed or rejected by the Debtor by Final
Order of the Bankruptcy Court;

                    (ii)   has been assumed or rejected by the Debtor by order of the
Bankruptcy Court in effect as of the Effective Date (which order may be the Confirmation
Order); or

                       (iii) is the subject of a motion to assume or reject filed by the Debtor
under section 365 of the Bankruptcy Code pending as of the Effective Date.

                An Executory Contract or Unexpired Lease that is assumed pursuant to the
foregoing sentence shall be referred to as an “Assumed Contract.” An Executory Contract or
Unexpired Lease that is rejected as described above shall be referred to as a “Rejected
Contract.” Each non-debtor party to an Assumed Contract or Rejected Contract shall receive at
least twenty–one days’ notice of the deadline to object to assumption or rejection, as the case
may be, of the identified Executory Contract or Unexpired Lease, which date will be the deadline
set by the Bankruptcy Court to object to Confirmation of the Plan (the “Executory Contract
Objection Deadline”). If the Assumed Contract List or Rejected Contract List is modified less
than twenty-one days prior to the Executory Contract Objection Deadline, the affected party will
be provided at least twenty-one days’ notice of the time to object to assumption or rejection of
the identified Assumed Contract or Rejected Contract

               Entry of the Confirmation Order by the Bankruptcy Court shall constitute findings
by the Bankruptcy Court that (a) the Reorganized Debtor has properly provided for adequate
assurance of payment of the cure of any defaults that might have existed consistent with the
requirements of section 365(b)(1) of the Bankruptcy Code, (b) each assumption (or rejection, as
the case may be) is in the best interest of the Debtor and its Estate and that each Assumed
Contract is assumed as of the Effective Date and each Rejected Contract rejected as of the
Effective Date or such other date identified in the Rejected Contract List, and (c) the
requirements for assumption, or rejection, as the case may be, of any Executory Contract or
Unexpired Lease to be assumed or rejected, as the case may be, have been satisfied. No
provision of any agreement or other document that permits a person to terminate or modify an


                                               20
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 100 of 175



agreement or to otherwise modify the rights of the Debtor based on the filing of the Chapter 11
Case or the financial condition of the Debtor or which would restrict the assumption of any
Assumed Contract under a “change in control” prohibition or similar restriction shall be
enforceable.

               7.2     Rejection Damages Claim Deadline. Unless otherwise provided by an
order of the Bankruptcy Court, any asserted Claims arising from the rejection of an Executory
Contract or Unexpired Lease must be filed by Holders of such Claims with the Bankruptcy Court
and served on the parties entitled to notice under this Plan no later than sixty (60) days after the
later of (a) the Effective Date or (b) the effective date of such rejection, subject to the
Reorganized Debtor’s right to object thereto.

                7.3      Cure Amounts. Any monetary amounts by which any Executory Contract
and Unexpired Lease to be assumed under the Plan is in default shall be satisfied, under Section
365(b)(l) of the Bankruptcy Code, by Cure. If the Assumed Contract List indicates a specific Cure
amount for a contract or lease, the payment of the amount so specified shall be conclusively
deemed to constitute Cure with respect to that contract or lease, and no other payment or
performance on account of a prepetition default thereunder shall be required. If the amount so
specified is zero, no payment shall be required. Notwithstanding the foregoing, if the other party
to a contract or lease on the Assumed Contract List files, no later than the Executory Contract
Objection Deadline, an objection disputing the Cure amount so specified with respect to its
contract or lease, or otherwise raising an objection as to the nature or amount of any Cure, (a)
except as provided in Section 7.1, any other matter relating to assumption, Cure shall occur
following the entry of a Final Order by the Bankruptcy Court resolving the dispute and approving
the assumption; if an objection to Cure is sustained by the Bankruptcy Court, the Reorganized
Debtor, in its sole option, may elect to reject such Executory Contract or Unexpired Lease in lieu
of assuming it.

               7.4      Compensation and Benefit Programs. All of the Debtor’s existing
programs, plans, agreements, and arrangements relating to employee compensation and benefits
(other than as set forth in or related to any Rejected Contract), including, without limitation, all
medical, dental, pharmacy, vision, dental, and disability plans entered into before the Petition
Date, as amended from time to time and to the extent and as in effect immediately prior to the
Effective Date (“Benefit Plans”), will be deemed to be, and will be treated as executory contracts
that are assumed under Section 7.1 of this Plan, and the Debtor’s and Reorganized Debtor’s
obligations and rights under such programs, plans, agreements, and arrangements will survive
Confirmation of this Plan, subject to the terms and conditions of such Benefit Plans. The Debtor
does not have any retiree plans (as defined in Section 1114 of the Bankruptcy Code). Nothing
contained herein shall be deemed to modify the existing terms of the Benefit Plans, including,
without limitation, the Debtor’s and the Reorganized Debtor’s rights of termination and
amendment thereunder.

              7.5    Employment Contracts. Unless included in the Assumed Contract List,
all employment and management consulting agreements with the Debtor, whether in writing or
not, shall be deemed rejected as of the Effective Date. Subject to approval by the board of
directors of the Reorganized Debtor without need for Bankruptcy Court approval, the
Reorganized Debtor shall enter into new employment and / or consulting agreements with


                                                 21
              Case 18-12903-KG          Doc 5    Filed 12/31/18      Page 101 of 175



members of existing management that remain with the Reorganized Debtor after the Effective
Date.

                7.6     Indemnification. The Debtor’s obligation to indemnify any former
director or officer under its Articles of Incorporation, bylaws, employee indemnification policy,
or any other agreement (“Indemnification Obligation”) shall be deemed assumed as of the
Effective Date.

                7.7     Right of First Refusal. On the Effective Date, that certain Right of
Refusal Agreement between St. Jude Medical, Inc. and the Debtor shall be rejected. If the
Bankruptcy Court Allows rejection damage claims with respect to such rejection, the Reorganized
Debtor, in its sole option, may elect to assume such Executory Contract or Unexpired Lease in
lieu of rejecting it.

                                          ARTICLE VIII

                        PROVISIONS GOVERNING DISTRIBUTIONS

               8.1     Fractional Shares. No fractional shares of New Common Stock or New
Series A Preferred Stock will be issued or distributed under this Plan. The actual distribution of
shares of New Common Stock or New Series A Preferred will be rounded to the next higher or
lower whole number as follows: (a) fractions less than one-half (1/2) shall be rounded to the next
lower whole number and (b) fractions equal to or greater than one-half (1/2) shall be rounded to
the next higher whole number. The total number of shares of New Common Stock or New Series
A Preferred Stock to be distributed herein will be adjusted as necessary to account for such
rounding. No consideration will be provided to holders of Claims in lieu of fractional shares that
are rounded down.

                8.2     Delivery of Distributions. Distributions shall be made by the Reorganized
Debtor to each holder of an Allowed Claim (a) at the address shown on the list of creditors filed
with the petitions commencing the Chapter 11 Case, (b) at the address listed in the Schedules if
different from the address shown on the list creditors filed with the petitions commencing the
Chapter 11 Case, or (c) if a proof of claim is filed, and the address is different from that listed in
the Schedules, at the address set forth in the proof of claim.

                8.3   Distributions Relating to Allowed Insured Claims. If any Claim
otherwise payable under the Plan is covered by an insurance policy held by the Debtor or
Reorganized Debtor, the Claim may be satisfied, in whole or in part, with the proceeds of the
policy, if any.

                8.4      Defenses; Setoff. Any defenses, counterclaims, rights of set off or
recoupment of the Debtor with respect to a claim shall vest in and inure to the benefit of the
Reorganized Debtor. To the extent permitted by law, the Reorganized Debtor may, but shall not
be required to, set off against any claim, the payments or other distributions to be made in respect
thereof, and claims of any nature whatsoever that the Debtor or Reorganized Debtor may have
against the Claim's holder, but neither the failure to do so nor the allowance of any Claim




                                                  22
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 102 of 175



hereunder shall constitute a waiver or release of a claim or Cause of Action of the Reorganized
Debtor.

                8.5    Distributions for Claims Allowed as of the Effective Date. Except as
otherwise provided herein or as ordered by the Bankruptcy Court, distributions to be made on
account of Claims that are Allowed Claims as of the Effective Date shall be made by the
Reorganized Debtor on the Effective Date or as soon thereafter as is practicable. Any distribution
to be made on the Effective Date pursuant to this Plan shall be deemed as having been made on
the Effective Date if such distribution is made on the Effective Date or as soon thereafter as is
practicable. Any payment or distribution required to be made under this Plan on a day other than
a Business Day shall be made on the next succeeding Business Day. New Equity Interests shall
not be certificated. Equity Interests shall be evidenced by the official registry maintained by the
Reorganized Debtor under the Amended and Restated Articles of Incorporation.

                8.6      Distribution Reserve On the Effective Date, the Reorganized Debtor shall
establish a distribution reserve (“Distribution Reserve”) on account of Disputed General
Unsecured Claims. The Distribution Reserve shall initially include Cash sufficient to distribute to
each holder of a Disputed Claim the full amount that it would receive hereunder if its Claim is
ultimately Allowed in its full face amount. Any surplus remaining from the disallowance of all or
part of a Disputed Claim shall be distributed to Holders of Allowed General Unsecured Claims
under the terms of the Plan until all such Claims are paid in full. In the event that all such Claims
are paid in full, any amounts remaining after the satisfaction of all Allowed General Unsecured
Claims shall revert to the Reorganized Debtor.

              8.7      Means of Cash Payment. Payments of Cash made pursuant to this Plan
shall be made, at the option and in the sole discretion of the applicable Reorganized Debtor by
checks drawn on, or wire transfer from, a domestic bank selected by the Reorganized Debtor,
Cash payments to foreign creditors may be made, at the option of the applicable Reorganized
Debtor, in such funds and by such means as are necessary or customary in a particular foreign
jurisdiction.

                8.8     Withholding and Reporting Requirements. In connection with this Plan
and all distributions hereunder, the Reorganized Debtor shall comply with all withholding and
reporting requirements imposed by any federal, state, local, or foreign taxing authority, and all
distributions hereunder shall be subject to any such withholding and reporting requirements. The
Reorganized Debtor shall be authorized to take any and all actions that may be necessary or
appropriate to comply with such withholding and reporting requirements.

                                           ARTICLE IX

                CONFIRMATION AND CONSUMMATION OF THIS PLAN

               9.1     Condition To Entry of the Confirmation Order. The following are
conditions precedent to the entry of the Confirmation Order, each of which must be satisfied or
waived by the Debtor in accordance with the terms hereof:




                                                 23
              Case 18-12903-KG        Doc 5     Filed 12/31/18     Page 103 of 175



                        (a)     The Plan and all schedules, documents, supplements and exhibits
relating to this Plan shall have been filed in form and substance acceptable to the Debtor; and

                      (b)      The proposed Confirmation Order shall be in form and substance
acceptable to the Debtor.

               9.2     Conditions To Effective Date. The Debtor shall request that the
Confirmation Order include a finding by the Bankruptcy Court that, notwithstanding Bankruptcy
Rule 3020(e), the Confirmation Order shall take effect immediately upon its entry. The following
are conditions precedent to the occurrence of the Effective Date, each of which must be satisfied
or waived by the Debtor in accordance with the terms hereof:

                       (a)     The Confirmation Order, in form and substance satisfactory to the
Debtor shall have been entered by the Bankruptcy Court and be in full force and effect and not
subject to any stay and shall, among other things, provide that the Debtor and Reorganized
Debtor are authorized without further board or member approval or consent to take all actions
necessary to enter into the Transaction Documents and other agreements or documents created in
connection with this Plan. Without limiting the foregoing, the board of directors, chief executive
officer, or other appropriate officer of the Debtor shall be authorized to execute, deliver, file or
record such contracts, instruments, releases, indentures and other agreements or documents, and
take such actions, as may be necessary or appropriate to effectuate and further evidence the terms
and conditions of this Plan and the Transaction Documents;

                      (b)    All Transaction Documents shall have been executed and
delivered, and all conditions precedent thereto shall have been satisfied (other than the
occurrence of the Effective Date).

                      (c)     All authorizations, consents, and regulatory approvals required, if
any, in connection with the consummation of this Plan shall have been obtained;

                      (d)    All other actions, documents, and agreements necessary to
implement this Plan shall have been effected or executed; and

                      (e)   The Debtor shall have sufficient Cash, whether on hand or from
funds received under the New Series A Preferred Stock Purchase Documents to make all
required payments to be made on the Effective Date.

                9.3      Waiver of Conditions. The Debtor may waive, in its sole discretion, in
whole or in part, the conditions to the occurrence of the Effective Date, without any notice to
parties in interest or the Bankruptcy Court and without a hearing. The failure to satisfy or waive
any condition to the Effective Date shall preclude the occurrence of the Effective Date, regardless
of the circumstances giving rise to the failure of such condition to be satisfied. The waiver of a
condition to the occurrence of the Effective Date shall not be deemed a waiver of any other rights,
and each such right shall be deemed an ongoing right that may be asserted at any time.

             9.4     Notice of Effective Date. The Reorganized Debtor will file with the
Bankruptcy Court a notice of the occurrence of Effective Date on the date thereof or as soon



                                                24
              Case 18-12903-KG        Doc 5     Filed 12/31/18     Page 104 of 175



thereafter or is practicable, and such notice shall be served upon all known Holders of Claims and
Interests.

                                           ARTICLE X

                            EFFECT OF PLAN CONFIRMATION

               10.1    Binding Effect. This Plan shall be binding upon and inure to the benefit
of the Debtor, its Estate, all current and former Holders of Claims and Interests, and their
respective successors and assigns, including, but not limited to, the Reorganized Debtor.

                10.2    Revesting of Assets. Except as otherwise explicitly provided in this Plan,
on the Effective Date, all property comprising the Estate (including Retained Actions) shall revest
in the Reorganized Debtor, free and clear of all Claims, Liens, charges, encumbrances, rights, and
Interests of creditors and equity security holders. As of the Effective Date, the Reorganized
Debtor may operate its businesses and use, acquire, and dispose of property and settle and
compromise Claims or Interests without supervision of the Bankruptcy Court, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
imposed by this Plan or the Confirmation Order.

               10.3    Releases.

                      (a)   Releases by the Debtor. Pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, on and after the Effective Date, each Released Party is, and is deemed to be,
hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged by the Debtor, the Reorganized Debtor, and its Estate, from any and all Causes
of Action, including any derivative claims asserted on behalf of the Debtor, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising,
in law, equity, contract, tort, or otherwise, that the Debtor, Reorganized Debtor, or its
Estate would have been legally entitled to assert in its own right or on behalf of the Holder
of any Claim against, or Interest in, a Debtor or other Person, based on or relating to, or in
any manner arising from, in whole or in part, the Debtor, the Debtor’s capital structure,
the assertion or enforcement of rights and remedies against the Debtor, the Debtor’s in- or
out-of-court restructuring efforts, the Chapter 11 Case, the formulation, preparation,
dissemination, negotiation, or filing of the Plan, the Disclosure Statement, the Plan, the
Plan Supplement or any Transaction Documents, contract, instrument, release, or other
agreement or document created or entered into before or during the Chapter 11 Case, any
preference, fraudulent transfer, or other Avoidance Action arising pursuant to chapter 5 of
the Bankruptcy Code or other applicable law, the filing of the Chapter 11 Case, the pursuit
of Confirmation, the pursuit of consummation, the administration and implementation of
the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other
act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to any of the foregoing. Notwithstanding
anything to the contrary in the foregoing, the releases set forth above do not release any
post-Effective Date obligations of any party or Person under the Plan, any Transaction


                                                25
            Case 18-12903-KG        Doc 5   Filed 12/31/18    Page 105 of 175



Documents, or any document, instrument, or agreement (including those set forth in the
Plan Supplement) executed to implement the Plan.

                       (b)   Releases by Holders of Claims and Interests. Except as
otherwise expressly set forth in this Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Released Party is, and is deemed to be, hereby conclusively,
absolutely, unconditionally, irrevocably and forever, released and discharged by the
Debtor, the Reorganized Debtor, the Debtor’s Estate and each Releasing Party from any
and all Causes of Action, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising in law, equity, contract, tort, or otherwise,
including any derivative claims asserted on behalf of the Debtor, that such Person would
have been legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtor, the Debtor’s in-
or out-of-court restructuring efforts, the Chapter 11 Case, the formulation, preparation,
dissemination, negotiation, or filing of the Disclosure Statement, the Plan, the Plan
Supplement or any Transaction Documents, contract, instrument, release, or other
agreement or document relating to any of the foregoing, created or entered into before or
during the Chapter 11 Case, any preference, fraudulent transfer, or other Avoidance
Action arising pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the
filing of the Chapter 11 Case, the pursuit of Confirmation, the pursuit of consummation,
the administration and implementation of the Plan, including the issuance or distribution
of securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related or relating
to any of the foregoing. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release any post-Effective Date obligations of any party or
Person under the Plan, any Transaction Documents, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the
Plan, or any Claim or obligation arising under the Plan. For the avoidance of doubt,
nothing in this Plan shall be deemed to be, or construed as, a release, waiver, or discharge
of any Indemnification Obligation.

             10.4    Discharge of the Debtor.

                      (a)    Other than Claims arising from or related to the Transaction
Documents and except as otherwise provided herein or in the Confirmation Order, all
consideration distributed under this Plan shall be in exchange for, and in complete
satisfaction, settlement, discharge, and release of, all Claims of any nature whatsoever
against the Debtor or Estate and, regardless of whether any property shall have been
abandoned by order of the Bankruptcy Court, retained, or distributed pursuant to this
Plan on account of such Claims, upon the Effective Date, the Debtor, the Estate, and
Reorganized Debtor shall be deemed discharged and released under section 1141(d)(1)(A)
of the Bankruptcy Code from any and all Claims, including, but not limited to, demands
and liabilities that arose before the Effective Date, and all debts of the kind specified in
section 502 of the Bankruptcy Code, whether or not (i) a proof of claim based upon such
debt is filed or deemed filed under section 501 of the Bankruptcy Code, (ii) a Claim based


                                             26
             Case 18-12903-KG       Doc 5    Filed 12/31/18    Page 106 of 175



upon such debt is Allowed under section 502 of the Bankruptcy Code, (iii) a Claim based
upon such debt is or has been disallowed by order of the Bankruptcy Court, or (iv) the
holder of a Claim based upon such debt accepted this Plan.

                         (b)     As of the Effective Date, other than Claims arising from or
related to the Transaction Documents and except as provided in this Plan or the
Confirmation Order, all Persons shall be precluded from asserting against the Debtor or
the Reorganized Debtor, any other or further Claims, debts, rights, causes of action, claims
for relief, or liabilities relating to the Debtor or any Interest in the Debtor based upon any
act, omission, transaction, occurrence, or other activity of any nature that occurred prior
to the Effective Date. In accordance with the foregoing, other than with respect to Claims
arising from or related to the Transaction Documents and except as provided in this Plan
or the Confirmation Order, the Confirmation Order shall be a judicial determination of
discharge of all such Claims and other debts and liabilities against the Debtor, and the
termination of all such Interests, pursuant to sections 524 and 1141 of the Bankruptcy
Code, and such discharge shall void any judgment obtained against the Debtor at any time,
to the extent that such judgment relates to a discharged Claim or a terminated Interest.

              10.5    Injunction.

                       (a)    General. Except as provided in this Plan or the Confirmation
Order, from and after the Effective Date, all Persons that have held, currently hold, may
hold, or allege that they hold, a Claim, Interest, obligation, suit, judgment, damage,
demand, debt, right, cause of action, or liability that is released, terminated, exculpated, or
discharged under this Article X, along with their respective current and former employees,
agents, officers, directors, managers, principals, affiliates, shareholders, and members are
permanently enjoined from taking any of the following actions against the Debtor, the
Reorganized Debtor, the Released Parties and the Exculpated Parties, and their respective
agents, officers, directors, managers, employees, representatives, advisors, attorneys,
affiliates, shareholders, or members, or any of their successors or assigns or any of their
respective property on account of any such released, terminated or discharged Claim,
obligation, suit, judgment, damage, demand, debt, right, cause of action, liability or
Interest: (a) commencing or continuing, in any manner or in any place, any action or other
proceeding; (b) enforcing, attaching, collecting, or recovering in any manner any
judgment, award, decree, or order; (c) creating, perfecting, or enforcing any Lien or
encumbrance; (d) asserting a setoff, right of subrogation, or recoupment of any kind
against any debt, liability, or obligation due to any released Person; or (e) commencing or
continuing any action, in each such case in any manner, in any place, or against any Person
that does not comply with or is inconsistent with the provisions of this Plan or the
Confirmation Order.

               10.6     Exculpation and Limitation of Liability. None of the Exculpated
Parties shall have or incur any liability to any Person for any act or omission in connection
with, relating to, or arising out of, the Chapter 11 Case, Disclosure Statement and Plan, the
transactions contemplated by or described in the Transaction Documents, the formulation,
negotiation, or implementation of this Plan or the Transaction Documents, the pursuit of
Confirmation of this Plan, the operation of the Debtor during the Chapter 11 Case, the


                                              27
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 107 of 175



Confirmation of this Plan, the consummation of this Plan or the Transaction Documents, or
the administration of Chapter 11 Case or this Plan or the property to be distributed under
this Plan, except for acts or omissions that are the result of fraud, willful misconduct, or
gross negligence; provided, however, that the foregoing exculpation and limitation of
liability shall not apply to and shall not operate to waive, release, or exculpate any Claims or
causes of action arising from or related to the rights and obligations under this Plan, the
Transaction Documents, and the contracts, instruments, releases, and other agreements or
documents delivered hereunder or contemplated hereby and thereby. Without limiting the
generality of the foregoing, Exculpated Parties shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities under this Plan.

                10.7    Term of Bankruptcy Injunction or Stays. Unless otherwise provided
herein or in the Confirmation Order, all injunctions or stays provided for in the Chapter 11 Case
under sections 105 or 362 of the Bankruptcy Code or otherwise, and extant on the Confirmation
Date (excluding any injunctions or stays contained in this Plan or the Confirmation Order), shall
remain in full force and effect until the Effective Date.

                10.8    Post-Effective Date Retention of Professionals. Upon the Effective Date,
other than filing final applications for compensation in connection with work done prior to the
Effective Date, any requirement that Professionals comply with sections 327 through 331 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date will
terminate and the Reorganized Debtor may employ and pay professionals in the ordinary course
of business.

                                          ARTICLE XI

                               RETENTION OF JURISDICTION

                11.1    Retention of Jurisdiction. Pursuant to sections 105(c) and 1142 of the
Bankruptcy Code and notwithstanding entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction (unless otherwise
indicated) over all matters arising out of, and related to, the Chapter 11 Case and this Plan to the
fullest extent permitted by law, including, among other things, jurisdiction to:

                      (a)     resolve any matters related to the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease with respect to which
any Debtor or Reorganized Debtor may be liable, and to hear, determine, and, if necessary,
liquidate any Claims arising therefrom;

                        (b)    decide or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications, involving the Debtor
that may be pending on the Effective Date;

                    (c)    enter such orders as may be necessary or appropriate to implement
or consummate the provisions of this Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with this Plan, the Disclosure Statement, or the
Confirmation Order;



                                                 28
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 108 of 175



                        (d)     resolve any cases, controversies, suits, or disputes that may arise in
connection with the consummation, interpretation, or enforcement of this Plan or any contract,
instrument, release, or other agreement or document that is executed or created pursuant to this
Plan, or any entity's rights arising from, or obligations incurred in connection with, this Plan or
such documents (other than a dispute arising after the Effective Date under, or directly with
respect to, the Transaction Documents, which such disputes shall be adjudicated in accordance
with the terms of the Transaction Documents);

                       (e)    modify this Plan before or after the Effective Date pursuant to
section 1127 of the Bankruptcy Code or modify the Disclosure Statement, the Confirmation
Order, or any contract, instrument, release, or other agreement or document created in
connection with this Plan, the Disclosure Statement, or the Confirmation Order, or remedy any
defect or omission, or reconcile any inconsistency, in any Bankruptcy Court order, this Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other
agreement or document created in connection with this Plan, the Disclosure Statement, or the
Confirmation Order, in such manner as may be necessary or appropriate to consummate this
Plan;

                      (f)     hear and determine all applications for compensation and
reimbursement of expenses of Professionals under this Plan or under sections 330, 331, 503(b)
and 1129(a)(4) of the Bankruptcy Code; provided, however, that from and after the Effective
Date any fees and expenses of the Reorganized Debtor, including professional fees arising after
the Effective Date, shall be made in the ordinary course of business and shall not be subject to
the approval of the Bankruptcy Court;

                    (g)    issue injunctions, enter and implement other orders, or take such
other actions as may be necessary or appropriate to restrain interference by any entity with
consummation, implementation, or enforcement of this Plan or the Confirmation Order;

                      (h)    adjudicate controversies arising out of the administration of the
Estate or the implementation of this Plan;

                       (i)     recover all assets of the Debtor and property of the Estates,
wherever located;

                     (j)       hear and determine causes of action by or on behalf of the Debtor,
the Reorganized Debtor;

                        (k)    enter and implement such orders as are necessary or appropriate if
the Confirmation Order is for any reason, or in any respect, modified, stayed, reversed, revoked,
or vacated, or distributions pursuant to this Plan are enjoined or stayed;

                      (l)     hear and resolve all matters concerning state, local, and federal
taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

                       (m)    determine any other matters that may arise in connection with, or
relate to, this Plan, the Disclosure Statement, the Confirmation Order, or any contract,
instrument, release, or other agreement or document created in connection with this Plan, the


                                                 29
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 109 of 175



Disclosure Statement, or the Confirmation Order (other than a dispute arising after the Effective
Date under, or directly with respect to, the Transaction Documents, which such disputes shall be
adjudicated in accordance with the terms of the Transaction Documents);

                      (n)     enforce all orders, judgments, injunctions, releases, exculpations,
indemnifications, and rulings entered in connection with the Chapter 11 Case;

                       (o)   hear and determine such other matters related hereto that are not
inconsistent with the Bankruptcy Code or title 28 of the United States Code; and

                        (p)    enter an order closing the Chapter 11 Case.

                11.2     Failure of Bankruptcy Court to Exercise Jurisdiction. If the Bankruptcy
Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter, including the matters set for in Section 11.1 of the Plan, the
provisions of this Article XI shall have no effect upon and shall not control, prohibit, or limit the
exercise of jurisdiction by any other court having jurisdiction with respect to such matter.

                                          ARTICLE XII

                               MISCELLANEOUS PROVISIONS

              12.1     Effectuating Documents and Further Transactions. The Debtor and the
Reorganized Debtor are authorized to execute, deliver, file, or record the Transaction Documents
and such contracts, instruments, releases, and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate, implement, and further evidence the
terms and conditions of this Plan.

               12.2    Company Action. Prior to, on, or after the Effective Date (as appropriate),
all matters expressly provided for under this Plan or the Transaction Documents that would
otherwise require approval of the shareholders or directors of the Debtor or the Reorganized
Debtor shall be deemed to have occurred and shall be in effect prior to, on, or after the Effective
Date (as appropriate) without any requirement of further action by the shareholders or directors of
the Debtor or the Reorganized Debtor.

                12.3    Payment of Statutory Fees. All fees payable pursuant to section 1930 of
title 28 of the United States Code (“UST Fees”), as determined by the Bankruptcy Court at the
Confirmation Hearing, shall be paid on the Effective Date. The Reorganized Debtor shall pay any
UST fees that become payable after the Effective Date.

              12.4     Amendment or Modification of This Plan. Subject to section 1127 of the
Bankruptcy Code and, to the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy
Code, Debtor reserves the right to alter, amend, or modify this Plan at any time prior to or after
the Confirmation Date. A Holder of a Claim that has accepted this Plan shall be deemed to have
accepted this Plan, as altered, amended or modified, if the proposed alteration, amendment or
modification does not materially and adversely change the treatment of the Claim of such Holder.




                                                 30
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 110 of 175



                12.5     Severability of Plan Provisions. If, prior to the Confirmation Date, any
term or provision of this Plan is determined by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court shall have the power, upon the request of the Debtor to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of this Plan shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination that each term and provision of this Plan, as it may have
been altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to
its terms.

                12.6    Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Debtor, and its successors and assigns, including, without limitation, the
Reorganized Debtor. The rights, benefits, and obligations of any entity named or referred to in
this Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
successor, or assign of such entity.

               12.7    Revocation, Withdrawal, or Non-Consummation.

                The Debtor reserves the right to revoke or withdraw this Plan at any time prior to
the Confirmation Date and to file a different plan of reorganization. If the Debtor revokes or
withdraw this Plan, or if Confirmation or consummation of this Plan does not occur, then (a) this
Plan shall be null and void in all respects, (b) any settlement or compromise embodied in this
Plan (including the fixing or limiting to an amount any Claim or Class of Claims or any release
contemplated hereby), assumption or rejection of executory contracts or leases effected by this
Plan, and any document or agreement executed pursuant to this Plan shall be deemed null and
void, and (c) nothing contained in this Plan, and no acts taken in preparation for consummation
of this Plan, shall (i) constitute or be deemed to constitute a waiver or release of any Claims by
or against, or any Interests in, the Debtor or any other Person, (ii) prejudice in any manner the
rights of the Debtor or any Person in any further proceedings involving the Debtor, or (iii)
constitute an admission of any sort by the Debtor or any other Person.

               12.8     Notice. All notices, requests, and demands to or upon the Reorganized
Debtor to be effective shall be in writing and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

                       If to the Debtor, to:

                               David R. Fischell
                               Angel Medical Systems, Inc.
                               40 Christopher Way
                               Suite 201
                               Eatontown, NJ 07724



                                                 31
              Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 111 of 175



                       With a copy to:

                               Joseph R. Sgroi, Esq.
                               Glenn S. Walter, Esq.
                               Honigman Miller Schwartz and Cohn LLP
                               2290 First National Building
                               660 Woodward Avenue
                               Detroit, MI 48226

                               -   and -

                               Morris James LLP
                               Jeffrey R. Waxman, Esq.
                               500 Delaware Avenue
                               Suite 1500
                               Wilmington, DE 19801-1494
                               Telephone: (302) 888-5842
                               Facsimile: (302) 504-3942
                               Email: jwaxman@morrisjames.com


                12.9     Governing Law. Except to the extent that the Bankruptcy Code, the
Bankruptcy Rules or other federal law is applicable, or to the extent that an exhibit or schedule to
this Plan provides otherwise, the rights and obligations arising under this Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of Delaware without
giving effect to the principles of conflicts of law of such jurisdiction.

                 12.10 Tax Reporting and Compliance. The Reorganized Debtor is hereby
authorized, on behalf of each of the Debtor, to request an expedited determination under section
505(b) of the Bankruptcy Code of the tax liability of the Debtor for all taxable periods ending
after the Petition Date through, and including, the Effective Date.

               12.11 Conflicts. In the event that provisions of the Disclosure Statement and
provisions of this Plan conflict, the terms of this Plan shall govern.




                                                 32
            Case 18-12903-KG       Doc 5   Filed 12/31/18   Page 112 of 175



             December 26, 2018



                                   MORRIS JAMES LLP

                                   /s/ Jeffrey R. Waxman
                                   Jeffrey R. Waxman
                                   500 Delaware Avenue
                                   Suite 1500
                                   Wilmington, DE 19801-1494
                                   Telephone: (302) 888-5842
                                   Facsimile: (302) 504-3942
                                   Email: jwaxman@morrisjames.com




                                   HONIGMAN MILLER SCHWARTZ AND COHN LLP
                                   Joseph R. Sgroi (P68666)
                                   Glenn S. Walter (P79853)
                                   2290 First National Building
                                   660 Woodward Avenue
                                   Detroit, MI 48226-3506
                                   Telephone: (313) 465-7548
                                   Facsimile: (313) 465-7549
                                   Email: jsgroi@honigman.com
                                   gwalter@honigman.com


Counsel for Angel Medical Systems, Inc.




                                           33
               Case 18-12903-KG      Doc 5    Filed 12/31/18      Page 113 of 175



                                         EXHIBIT A

                SUMMARY OF TERMS FOR THE SERIES A PREFERRED FINANCING
                                               OF
                               ANGEL MEDICAL SYSTEMS, INC.



        This Summary of Terms (this “Summary of Terms”) sets forth the principal terms for the
sale and issuance of the Series A Convertible Preferred Stock of Angel Medical Systems, Inc., a
Delaware corporation.

GENERAL:

Issuer:                           Angel Medical Systems, Inc., a Delaware corporation (the
                                  “Company”), following confirmation of the Company’s plan
                                  of reorganization by the United States Bankruptcy Court for
                                  the District of Delaware (the “Bankruptcy Court”).

Types of Security:                Series A Convertible Preferred Stock, $0.001 par value per
                                  share (the “Series A Preferred”).

Amount of Investment in the       A minimum of $10,000,000 in commitments (including the
Series A Preferred:               amount of the DIP Notes) (the “Minimum Amount”) and a
                                  maximum of $15,000,000 (including the amount of the DIP
                                  Notes) (the “Maximum Amount”).

Price Per Share:                  The original price per share for the Series A Preferred (the
                                  “Original Purchase Price”) would be no higher than $1.00
                                  per share. The capitalization of the Company immediately
                                  before the Initial Closing and after the Initial Closing,
                                  assuming the sale by the Company of the Maximum Amount
                                  at the Initial Closing, is set forth on Exhibit A attached hereto.

Investors:                        Investors who are reasonably acceptable to the Company and
                                  who qualify as “accredited investors” under Regulation D of
                                  the Securities Act of 1933, as amended (each, an “Investor”
                                  and collectively, the “Investors”).

Option Pool:                      The Company would adopt an equity incentive plan (the
                                  “Option Plan”) and reserve a pool of 10% on a fully diluted
                                  basis shares of common stock of the Company (the “Common
                                  Stock”) thereunder prior to the Initial Closing, as set forth on
                                  Exhibit A attached hereto.

Closings:                         The closing of the sale and issuance of the Series A Preferred
            Case 18-12903-KG   Doc 5    Filed 12/31/18      Page 114 of 175



                           would occur as soon as practicable following the Company’s
                           receipt of confirmation of the Company’s plan of
                           reorganization by the Bankruptcy Court (the “Initial
                           Closing”). For a period of sixty (60) days following the
                           Initial Closing, the Company could hold one or more
                           additional closings with Investors for the purchase of
                           additional shares of the Series A Preferred, up to the
                           Maximum Amount.

DIP Funding:               In connection with the filing of the Company’s Chapter 11
                           case with the United States Bankruptcy Court for the District
                           of Delaware, the Company will issue to certain investors
                           promissory notes in the aggregate amount of up to $2,500,000
                           (the “DIP Notes”). At the Initial Closing, $2,000,000 of the
                           outstanding principal on the DIP Notes (excluding any
                           accrued and unpaid interest on the DIP Notes) will
                           automatically convert into shares of the Series A Preferred at
                           a price per share equal to 78% of the Original Purchase Price
                           (i.e. no higher than $0.78 per share)..

TERMS OF THE SERIES A PREFERRED:

Liquidation Preference:    Upon the occurrence of any (i) liquidation, dissolution or
                           winding up of the Company, (ii) merger or consolidation
                           (other than one in which shareholders of the Company own a
                           majority by voting power of the outstanding shares of the
                           surviving or acquiring corporation), or (iii) sale, lease, transfer
                           or other disposition of all or substantially all of the assets of
                           the Company (the events described in the foregoing clauses
                           (ii) and (iii) are each referred to herein as a “Deemed
                           Liquidation Event”), the holders of the Series A Preferred
                           would receive an amount per share of the Series A Preferred,
                           in preference to the holders of the Common Stock, equal to
                           one times (1x) the Original Purchase Price, plus accrued but
                           unpaid dividends on each share of the Series A Preferred (the
                           “Series A Liquidation Preference”).

                           After payment of the liquidation preference of the Series A
                           Preferred above, the balance of any proceeds shall be
                           distributed to the holders of the Common Stock.

                           Notwithstanding the foregoing, if the holders of any of the
                           Series A Preferred would receive more in the aggregate in any
                           distribution if their shares were treated on a fully as-converted
                           basis (i.e., no preferential distribution under (ii) above), then
                           such shares of the Series A Preferred shall be treated as



                                         2
             Case 18-12903-KG   Doc 5   Filed 12/31/18      Page 115 of 175



                            though they had converted into Common Stock immediately
                            prior to the distribution at issue.

Dividends:                  The Series A Preferred will accrue from the applicable closing
                            an annual 8% cumulative dividend (based upon the Original
                            Purchase Price), compounded annually, which shall be
                            payable (i) upon liquidation, dissolution, winding up or a
                            Deemed Liquidation Event or (ii) in shares of Common Stock
                            at the then-prevailing conversion price (which shall in no
                            event be higher than $1.00 per share) upon the conversion of
                            the Series A Preferred to Common Stock. After payment of
                            any dividends on the Series A Preferred, the holders of the
                            Series A Preferred also would be entitled to participate pro
                            rata in any dividends paid on the Common Stock on an as-if-
                            converted basis.

Optional Conversion:        The Series A Preferred would initially convert on a one-for-
                            one basis into the Common Stock at any time at an Investor’s
                            option, subject to adjustments for stock distributions, splits,
                            combinations and similar events and as described below under
                            the caption “Anti-dilution Provisions.”

Mandatory Conversion:       The Series A Preferred would automatically be converted into
                            the Common Stock at the then applicable conversion rate
                            (which shall in no event be lower than a 1:1 Series A
                            Preferred to Common Stock ration) (i) in the event of a
                            closing of a firmly underwritten public offering of shares of
                            the Common Stock at a price of not less than three times (3x)
                            the Original Purchase Price (subject to adjustments for stock
                            distributions, splits, combinations and similar events) and net
                            proceeds to the Company of not less than $25,000,000 (a
                            “QPO”) or (ii) with the consent of the holders of at least a
                            majority of the outstanding Series A Preferred (the “Requisite
                            Investors”).

Anti-dilution Provisions:   Unless waived by the Requisite Investors, in the event that the
                            Company issues additional equity securities at a purchase
                            price less than the current Series A Preferred conversion price
                            (which shall in no event be higher than $1.00 per share), such
                            conversion price would be adjusted on a broad-based,
                            weighted average basis, provided that no such adjustment
                            would occur with respect to: (i) securities issuable upon
                            conversion of any of the Series A Preferred, or as a dividend
                            or distribution on the Series A Preferred; (ii) securities issued
                            upon the conversion of any debenture, warrant, option or
                            other convertible security outstanding as of the date of the



                                         3
             Case 18-12903-KG       Doc 5     Filed 12/31/18     Page 116 of 175



                                 applicable closing; (iii) shares of the Common Stock issuable
                                 upon a stock split, stock dividend or any subdivision of shares
                                 of the Common Stock; (iv) shares of the Common Stock
                                 issued or issuable to employees or directors of, or consultants
                                 to, the Company pursuant to any plan approved by the
                                 Company’s Board of Directors (the “Board”), including at
                                 least one Series A Director (as defined below); (v) shares of
                                 the Common Stock issued or issuable to banks, equipment
                                 lessors pursuant to a debt financing, equipment leasing or real
                                 property leasing transaction approved by the Board, including
                                 at least one Series A Director; (vi) shares of the Common
                                 Stock issued or issuable for consideration, other than cash
                                 pursuant to a technology license, business combination,
                                 strategic partnership or joint venture transaction approved by
                                 the Board, including at least one Series A Director; (vii)
                                 shares of the Common Stock; and (viii) shares of the
                                 Common Stock issued in connection with a QPO
                                 (collectively, “Excluded Issuances”).
Registration Rights:

       Registrable Securities:   All shares of the Common Stock issuable upon conversion of
                                 the Series A Preferred and any other shares of the Common
                                 Stock held by the holders of the Series A Preferred would be
                                 “Registrable Securities”.

       Demand Registration:      Upon the earlier of (i) three (3) years after the Initial Closing
                                 or (ii) six (6) months following an initial public offering of the
                                 Company’s shares of the Common Stock (“IPO”), persons
                                 holding not less than an aggregate of fifty percent (50%) of
                                 Registrable Securities may demand not more than two
                                 registrations by the Company of their shares, but only if the
                                 aggregate offering price is at least $10,000,000. A registration
                                 would count for this purpose only if (A) not less than seventy-
                                 five percent (75%) of all Registrable Securities requested to
                                 be registered are included in the registration, or (B) it is closed
                                 or withdrawn at the request of the demanding holders (other
                                 than as a result of a material adverse change to the Company).
                                 Holders of the Registrable Securities would have priority in
                                 all registrations over all other shares except for in registrations
                                 initiated by the Company, in which case the shares being sold
                                 by the Company for its own account would have priority.

       Registration on Form S-   The holders of not less than twenty percent (20%) of the
3:                               Registrable Securities would have the right to require the
                                 Company to register on Form S-3, if available for use by the
                                 Company, Registrable Securities for an aggregate offering



                                               4
             Case 18-12903-KG      Doc 5     Filed 12/31/18     Page 117 of 175



                                 price of at least $1,000,000. There would be no limit on the
                                 aggregate number of such Form S-3 registrations, provided
                                 that there are no more than two (2) per year. Form S-3
                                 registration rights would be subject to customary limitations,
                                 including provisions giving the Company the right under
                                 certain circumstances to defer a registration.

       Piggyback Registration:   The holders of Registrable Securities would be entitled to
                                 “piggyback” registration rights on all registration statements
                                 of the Company, subject to the right, however, of the
                                 Company and its underwriters to reduce the number of shares
                                 proposed to be registered to a minimum of thirty percent
                                 (30%) on a pro rata basis and to complete reduction on an IPO
                                 at the underwriter’s discretion. In all events, the shares to be
                                 registered by holders of Registrable Securities would be
                                 reduced only after all other stockholders’ shares are reduced.

       Expenses:                 The registration expenses (exclusive of stock transfer taxes,
                                 underwriting discounts and commissions) would be borne by
                                 the Company. The Company would also pay the reasonable
                                 fees and expenses, not to exceed $25,000, of one special
                                 counsel to represent all the participating holders of
                                 Registrable Securities.

       Lock-up:                  The Investors would agree in connection with the IPO, if
                                 requested by the managing underwriter, not to sell or transfer
                                 any shares of the Common Stock of the Company for a period
                                 of up to one hundred-eight (180) days following the IPO
                                 provided all directors and officers of the Company agree to
                                 the same restriction, subject to hardship exemptions agreed to
                                 by the underwriters.

       Termination of            Registration rights would terminate upon the earlier of: (i) a
Registration Rights:             Deemed Liquidation Event or (ii) when all Registrable
                                 Securities of an Investor are eligible to be sold without
                                 restriction under Rule 144 within any ninety (90)-day period.

GOVERNANCE:

Voting Rights:                   The Series A Preferred would vote together with the Common
                                 Stock on an as-converted to Common Stock basis and not as a
                                 separate class, except (i) with respect to election of directors
                                 as described below, (ii) as provided under the caption
                                 “Protective Provisions” below or (iii) as required by law.

Protective Provisions:           The Company would not, without the written consent of the



                                              5
            Case 18-12903-KG   Doc 5   Filed 12/31/18     Page 118 of 175



                           holders of at least a majority of the Series A Preferred, either
                           directly or by amendment, merger, consolidation or otherwise:
                           (i) liquidate, dissolve or wind-up the affairs of the Company,
                           or effect any Deemed Liquidation Event; (ii) amend, alter, or
                           repeal any provision of the Certificate of Incorporation or
                           Bylaws in a manner adverse to the Series A Preferred; or
                           (iii) create or authorize the creation of or issue any other
                           security convertible into or exercisable for any equity security
                           having rights, preferences or privileges senior to, or on parity
                           with, the Series A Preferred, or increase the authorized
                           number of shares of the Series A Preferred.

                           The Company would not, without the approval of the Board,
                           including the approval of at least one Series A Director (as
                           defined below), either directly or by amendment, merger,
                           consolidation or otherwise: (i) adopt an annual operating
                           budget (the “Budget”); (ii) create or authorize the creation of
                           any debt in excess of $100,000 individually or $200,000 in
                           the aggregate; (iii) make any capital expenditure in excess of
                           $200,000 individually or $500,000 in the aggregate that was
                           not contemplated by the then-approved Budget; (iv) hire or
                           terminate any senior executive; (v) purchase or redeem or pay
                           any dividend on any capital stock prior to the Series A
                           Preferred, other than stock repurchased from former
                           employees or consultants in connection with the cessation of
                           their employment/services or other than as approved by the
                           Board; (vi) increase or decrease the size of the Board;
                           (vii) make any loan or advance to any person, including any
                           employee or director, except advances and similar
                           expenditures in the ordinary course of business or under the
                           terms of an employee stock or option plan approved by the
                           Board; or (viii) guarantee any indebtedness except for trade
                           accounts of the Company.

Board of Directors:        After the Initial Closing, the Board would consist of five (5)
                           individuals. The holders of the Series A Preferred, voting as a
                           separate class, would be entitled to appoint two (2) members
                           of the Board as designated by the holders of a majority in
                           interest of the Series A Preferred (each a “Series A
                           Director”), who would initially be Victor Whitman and
                           another to be named individual. The holders of the Common
                           Stock and the Series A Preferred, voting as a single class on
                           an as converted to shares of the Common Stock basis, would
                           be entitled to elect the remaining three (3) members of the
                           Board, (i) one (1) of whom would be the Company’s CEO,
                           (ii) one (1) of whom would be mutually acceptable to the



                                        6
             Case 18-12903-KG      Doc 5    Filed 12/31/18      Page 119 of 175



                                other members of the Board who would initially be Andrew
                                Taylor and (iii) one of (1) of whom is designated by a the
                                holders of the Common Stock and the Series A Preferred,
                                voting as a single class on an as converted to shares of the
                                Common Stock basis. Such composition of the Board would
                                be prescribed by a voting agreement entered into by and
                                among the Company and the holders of the Company’s capital
                                stock. The Company shall pay all reasonable expenses of the
                                Board members, including costs relating to service on a Board
                                committee.

ADDITIONAL RIGHTS:

Information Rights:             The Company would deliver to the Investors (unless waived
                                by the holders of at least a majority of the Series A Preferred):
                                (a) within thirty (30) days after the end of each calendar
                                quarter, management-prepared and certified financial
                                statements; and (b) at least thirty (30) days prior to the end of
                                each fiscal year, a comprehensive operating budget
                                forecasting the Company’s revenues, expenses and cash
                                position on a month-to-month basis for the upcoming fiscal
                                year, which would be subject to Board approval, including at
                                least one Series A Director.

Right to Participate Pro Rata   The Investors would have a pro rata right, based on their
in Future Financings:           respective percentage equity ownership in the Company
                                (assuming the conversion of all outstanding shares of the
                                Series A Preferred into shares of the Common Stock and the
                                exercise of all warrants and options outstanding under any
                                stock plan of the Company), to participate in subsequent
                                issuances of equity securities of the Company (other than
                                Excluded Issuances and issuances in connection with
                                acquisitions by the Company).

Rights of Refusal/Co-Sale:      The Company first and the Investors second would have a
                                right of first refusal with respect to any shares of capital stock
                                of the Company proposed to be sold by any holder of the
                                Common Stock or any other management employee holding
                                Common Stock or rights to acquire Common Stock for more
                                than five percent (5%) of the fully diluted equity of the
                                Company (collectively, the “Key Holders”). Before any Key
                                Holder could sell such capital stock, such Key Holder would
                                give the Investors an opportunity to participate in such sale on
                                a basis proportionate to the number of shares of capital stock
                                held by such Key Holder and those held by the Investors.




                                              7
            Case 18-12903-KG   Doc 5   Filed 12/31/18      Page 120 of 175



Drag-Along Right:          Each holder of shares of capital stock of the Company
                           (including without limitation the Series A Preferred) would be
                           required to enter into an agreement that provides that such
                           holders will vote their capital stock in favor of any sale of the
                           Company (whether structured as a merger, reorganization,
                           asset sale, stock sale, licensing transaction or otherwise), that
                           is approved by a majority of the Board and holders of at least
                           a majority of the Series A Preferred and the Common Stock,
                           voting together as a single class on an as if converted to
                           Common Stock basis.

OTHER:

Vesting of Stock Awards:   Unless otherwise approved by the Board, stock awards under
                           the equity incentive plan would vest as follows: twenty five
                           percent (25%) after one (1) year, with the remainder vesting
                           in equal quarterly installments over the following three (3)
                           years.

Documentation:             The transaction would be documented by counsel to the
                           Company with documents containing the provisions described
                           above and consisting of the following:
                                Amended and Restated Certificate of Incorporation;
                                Series A Preferred Stock Purchase Agreement;
                                Investor Rights Agreement;
                                Right of First Refusal and Co-Sale Agreement; and
                                Voting Agreement.
Conditions to Closing:     The Initial Closing would be subject to satisfaction or waiver
                           of the following conditions, among others: (i) satisfactory
                           completion of intellectual property, financial, regulatory and
                           legal due diligence of the Company by the Investors; (ii)
                           qualification of the sale of the Series A Preferred under
                           applicable Blue Sky laws; (iii) filing of the Amended and
                           Restated Certificate of Incorporation establishing the rights
                           and preferences of the Series A Preferred; and (iv) the
                           Company’s receipt of confirmation of the Company’s plan of
                           reorganization by the Bankruptcy Court.
Expenses:                  Each party shall bear its own costs and expenses incurred in
                           connection with transactions contemplated hereby except that
                           the Company shall at the Initial Closing reimburse one
                           counsel to the Investors for the reasonable fees and expenses
                           (including, without limitation, legal fees and disbursements)
                           incurred by the Investors in connection with the transactions
                           contemplated hereby (up to the aggregate amount of $40,000).




                                        8
             Case 18-12903-KG          Doc 5   Filed 12/31/18    Page 121 of 175



Exhibit A

PRO-FORMA CAPITALIZATION*

                                           PRE-CLOSING**              POST-CLOSING
                                           # of Shares % Fully        # of Shares % Fully
                                                       Diluted                    Diluted
Series A Preferred from Senior Notes
                                           2,661,826*   30.8%         2,661,826     12..5%
                                           *
Common Stock Outstanding from Junior       5,970,949*
                                                        69.2%         5,970,949     28%
Notes                                      **
Series A Preferred Outstanding (DIP
                                           0                          2,564,103     12.%
Notes)
Series A Preferred Outstanding (New
                                           0                          8,000,000     37.5%
Money)
Unallocated Stock Pool                     0                          2,132,986     10%
TOTAL:                                     8,632,775    100.00%       21,329,864    100.00%

*These figures represent the conversion of $2,000,000 in principal of the outstanding DIP Notes
(excluding interest) and the sale of the Minimum Amount of $10,000,000 (including the DIP
Amount) in new money in value of the Series A Preferred.

**Following Conversion of 2012, 2014 and 2016 notes to common/Series A preferred, but
before conversion DIP Notes to Series A and before closing of Series A for New Money.
Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 122 of 175




                     APPENDIX B


                           TO


              DISCLOSURE STATEMENT
          OF ANGEL MEDICAL SYSTEMS INC.


               LIQUIDATION ANALYSIS
                    Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 123 of 175


                                              ANGEL MEDICAL SYSTEMS, INC.
                                                  LIQUIDATION ANALYSIS
                    Balance per financials as of 11/30/18 with Certain Adjustments through 12/31/18


                                                            Balance per financials
                                                                                                           Estimated
                                                             as of 11/30/18 with        Estimated
                                                                                                          Liquidation
                                                            Certain Adjustments      Realization Factor
                                                                                                            Balance
                                                            through 12/31/18 (1)
ASSETS TO BE LIQUIDATED:

   Cash                                          (2)        $             128,557          100%           $   128,557

     Direct Pay Funding                          (3)                       43,172           0%                     -
     Prepaid                                     (4)                       13,596           0%                     -
     Employee Advance                            (5)                        1,069          100%                  1,069
   Total Current Assets                                                    57,837                                1,069

   Fixed Asset
     Furniture and Office Equip.                 (6)                          -                                15,262
     Programmers                                 (7)                      892,617          0%                     -
     Computer & IT Euipment                      (8)                      124,123          14%                 17,052
     Test Equipment                              (9)                      292,713          21%                 62,523
     Accumulated Depreciation                                          (1,293,855)                                -
   Total Fixed Assets                                                      15,598                              94,837

   Other Non-current Assets                      (10)                      35,660           0%                     -

   Intellectual Property                         (11)                         -                                    -

TOTAL ASSETS LIQUIDATION VALUE                              $             237,652                         $   224,463



                                                                                                              Recovery
                                                                       Total Claim      Recovery %
                                                                                                               Amount
TOTAL CLAIMS
  Secured Notes:
     2016 Notes (principal plus interest)        (12)       $           2,312,088          10%            $   224,463
     2012 Notes (principal plus interest)        (12)                  33,684,201          0%                     -
     2014 Notes (principal plus interest)        (12)                  28,481,781          0%                     -

   Other Liquidation Claims:
        Chapter 7 Liquidating Trustee Fees       (13)                      50,000           0%                     -
        Accrued Payroll/Benefit Liabilties       (14)                      86,874           0%                     -
        Trade Payables                           (15)                     459,720           0%                     -
        Lease Rejection Damages                  (16)                     181,740           0%                     -

TOTAL CLAIMS / RECOVERY                                                65,256,404                             224,463


NET REMAINING LIQUIDATION VALUE AFTER CLAIMS                                                              $        -
             Case 18-12903-KG         Doc 5    Filed 12/31/18     Page 124 of 175



                                 ANGEL MEDICAL SYSTEMS, INC
                                  Notes to liquidation Analysis
           Based on financials as of 11/30/18 with Certain Adjustments through 12/31/18

The following notes describe the significant assumptions that are reflected in the Liquidation
Analysis.
   1. The balances used in this Liquidation Analysis are the balances as of November 30, 2018,
        (per Angel Medical Systems, Inc. (“AMS”) financial statements) with adjustments for
        additional estimated liabilities and cash inflows / outflows prior to an assumed
        liquidation date of December 31, 2018.
   2. Cash per the financial statements as of November 30, 2018 of $166,000 includes petty
        cash, cash on hand, cash deposited in depository accounts. In addition, cash includes an
        estimated cash inflow in the month of December of ~$651,000 related to the proceeds
        from the sale of NOLs offset by payment of liabilities incurred in the ordinary course of
        business of $688,000. All cash is assumed to be fully recoverable.
   3. Direct Pay Funding represents company contributed funds to a self-insured employee
        benefits account. These funds are held by a third party for the benefit of employees and
        are not recoverable.
   4. The prepaid balance is mostly attributable to prepaid insurance. The policy expires on
        1/21/19 and is estimated to have no value at the time of liquidation. A small amount is
        attributable to an annual membership fee which is not refundable.
   5. Employee advance of $1K is recoverable.
   6. Furniture and fixtures consists of cabinets, bookcases and office furniture recently
        purchased. The purchases were expensed and not included in capitalized assets on the
        financials since on an individual basis they were lower than the Company’s capitalization
        threshold. Values are based on estimates of comparable items on E-bay.
   7. Programmers do not have a resale value outside of AMS since there functionality is
        specific to AMS.
   8. Computer and network equipment consist of laptops, desktops, monitors and network
        servers. The values are based on estimates on E-bay and Avaya reseller website.
   9. The Test equipment consists of various types of equipment that has a resale value on
        the open market. The values were based on resale prices on E-bay for comparable
        items as well as authorized reseller websites such as testequity.com.
   10. The security deposit with Victory Global, LLC is for the leased property in Eatontown, NJ.
        In a liquidation, the lease would be rejected and the landlord would apply the security
        deposit against its claim thus no recoverable value.
   11. Because the Debtor’s intellectual property was developed internally, it has a book value
        of $0 under GAAP. Although the Debtor believes that the value of the intellectual
        property as part of its operations as a going concern is material, it would be difficult to
        find a buyer for the intellectual property on a standalone basis at this pre-
        commercialization stage of the Debtor’s operations. A Chapter 7 case would likely result
          Case 18-12903-KG         Doc 5     Filed 12/31/18      Page 125 of 175



    in loss of the key employees with expertise in all aspects relating to the complex
    artificial intelligence based technology that allows the Guardian to accurately detect
    Acute Coronary Syndrome (ACS) events, including heart attacks. Such loss would make
    it difficult for any acquirer of the intellectual property to monetize its value.
12. Pursuant to an inter-creditor agreement, the 2016 Notes have lien and payment priority
    and need to be paid in full before any distribution is made to holders of 2014 Notes or
    2012 Notes.
13. A Chapter 7 Trustee would be appointed by the Bankruptcy Court to administer the
    estate. The Chapter 7 Trustee is independent and would be entitled to make all of his or
    her own decisions regarding the liquidation of the estate, firing of professionals, the
    pursuit of claims or litigation and the payment of or objection to claims. The Chapter 7
    Trustee would be compensated in accordance with Section 326 of the U.S. Bankruptcy
    Code. This compensation is assumed to be 3% of the asset recovery amount. A Chapter
    7 Trustee would also be entitled to retain professionals. Although no recovery is
    shown, a portion of this amount may be recoverable as a surcharge on the collateral
    securing the Notes under Section 506(c) of the Bankruptcy Code.
14. Payroll liabilities includes all accrued vacation and payroll tax liabilities per the financial
    statements as of November 30, 2018 adjusted for December liabilities.
15. Current Trade Payables includes all current liabilities and accrued expenses and excludes
    accrued interest, and payroll related liabilities.
16. AMS has a remaining lease obligation of $544,000 with Victory Global for a facility in
    Eatontown, NJ which expires on April 31, 2021. The recovery amount reflects the
    rejection damages of the lease as capped by Section 503(b)(6) of the Bankruptcy Code.
Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 126 of 175




                     APPENDIX C


                           TO


              DISCLOSURE STATEMENT
          OF ANGEL MEDICAL SYSTEMS INC.


     USE OF FUNDS AND FINANCIAL PROJECTIONS
              Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 127 of 175




Angel Medical Systems Business Model -
Summary
This document summarizes a 5 year operations plan for Angel Medical Systems Inc. Using realistic and
conservative assumptions this plan generates revenues of $19 million dollars and reaches cash flow
positive by the end of year 2 based on a $10.0 million dollar investment. Annual revenue reaches $129
million dollars by year 5. Details for this summary plan are contained in the Angel Medical Systems Inc.
Financial Plan spreadsheet.

This plan incorporates an assumption of $1 million dollars in 2019 and 2020 in non-dilutive funding
provided by NJ under the NOL program (sales of additional NJ Operating Losses (NOL)).

This plan leverages unique factors available to Angel Medical Systems during commercial rollout. These
factors enable Angel Medical Systems to begin commercial implants in an expedited fashion with
minimized costs because of a large embedded base of previously trained cardiologists and supporting
medical professionals inherited from our~100 center and 5-year clinical trial.

These factors include:

    1) Angel Medical Systems has conducted a successful pivotal trial in the US and performed OUS
       trial and commercial rollouts in Germany and Brazil during this same period. These efforts
       provided unique real world experience and resources that can be leveraged to enable a very
       cost-effective and staged commercial rollout; both in the US and also eventually OUS.

            a. Medical staff at ~100 trial sites in the US, a single site in Germany, and a dozen hospitals
               in Brazil are already trained and experienced with the Guardian System.
                     i. ~500 cardiologists and cardiology nurses
                    ii. ~100 Emergency Departments received in-service staff training (~1000 MDs and
                        clinical staff).
                   iii. ~100 EMS 911 organizations received in-service training sessions for the
                        geographical regions with trial sites.

            b. Angel Medical Systems has already developed and optimized a cost-effective logistics
               and operations process to sufficiently support this field presence domestically.

            c. Angel Medical Systems has already developed and optimized an in-country distribution
               model in Brazil. This distribution model will be replicated to target countries for OUS
               sales.




AMS Business Model Summary                      Revision A                                        Page # 1
                Case 18-12903-KG                Doc 5        Filed 12/31/18         Page 128 of 175



           d. Angel Medical Systems has already developed and optimized low cost manufacturing
              processes resulting in a reduced cost model that will be applied to the commercial
              rollout.

   2) The commercial rollout plan leverages existing trial sites early on to minimize roll out costs in
      the following ways:

           a.    Controlled regional Rollout: Commercial rollout will target 6 geographical regions based
                 on existing trial site locations.

                                                   CONTROLLED ROLLOUT

                                      By Region/states/number of sites/ anchor sites.

                                                       FIRST ROLLOUT

          Region 1: New Jersey and New York - 11 sites;
          Region 2: Michigan, Indiana, Illinois, Ohio - 19 sites.

                                                     SECOND ROLLOUT

          Region 3: Oklahoma, Texas, Louisiana - 19 sites;
          Region 4: Florida, Georgia, South Carolina, North Carolina, Tennessee - 19 sites


                                                       THIRD ROLLOUT

          Region 5: California and Arizona - 14 sites;
          Region 6: Pennsylvania, Maryland, District of Columbia, Virginia - 20 sites




           b. Anchoring: Each region is anchored by at least 2 of the Top 20 performing trial sites (in
              terms of patient acquisition).
                   • These sites have already proven they can acquire patients at a rate of ~2 per
                     month on average (some sites did as many as 6 implants per month).
                   • Angel Medical Systems will coordinate with these anchor sites for PR purposes
                     to get maximum press coverage of initial commercial implants at each site.
                   • Startup costs are limited since all of these sites are already trained and familiar
                     with the Guardian System and Angel Medical Systems.

           c. Cost-minimization: To minimize initial personnel costs, Angel Medical Systems will
              target rollout of 2 regions at a time beginning in 3rd quarter of 2019 using a roll out team
              with members from each logical area of the company (sales, marketing, R&D,
              operations, regulatory, etc.).
                  • Rollout will be conducted in those two regions until implants begin, then the
                      team will focus on the next 2 regions to rollout.


AMS Business Model Summary                               Revision A                                   Page # 2
             Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 129 of 175



                   •   Based on our experience we expect that each region will take 30 days to enable
                       the first implant with coordinated PR.
                  • All 6 regions will be actively implanting by the first quarter of 2020. Once all
                       sites in a region are active, our salesforce can begin recruiting additional sites.
                  • A focus will be placed on expansion within common umbrella health
                       organizations where a trial site was already in place.
           d. Existing customer base: There are over 800 previous trial patients in the US. In many
              cases, these patients have already contacted us to ask about availability of a
              replacement commercial device.
                  • This embedded base of previous trial patients provides hundreds of easily
                       acquired initial patients in the 6 regions and will be the first patients implanted
                       as commercial patients.
                  • These patients make up the bulk of the revenue for year 1 of the financial plan.

   3) Reimbursement: CMS has already assigned the outpatient Guardian System implant procedure
      (which includes cost of the device) to the existing APC 5223 code. Assignment to an existing APC
      code is valuable in the context of a coverage decision.

   4) The plan minimizes employee costs in the first two years as breakeven is reached (a total of 35
      employees for 2019 and 39 in 2020). However, our previous experience has demonstrated that
      the exceptional management team is capable of getting the job done effectively with the
      proposed employee numbers. In years 3 through 5 of the plan, as we become cash flow positive,
      we expand the employee count to meet the increased workload; the employee numbers are 56,
      95, and 109 for years 2021, 2022, and 2023 respectively.

   5) The plan targets 369 new cardiology practices by 2023 in addition to the 100 we already have in
      the US. This total of 469 practices average 2 implants per month to generate the revenue
      numbers of the plan (in addition to the OUS distributor numbers which are bulk sales).

   6) In the first two years of the plan (2019 and 2020) all revenue is generated by US only sales of the
      Guardian System primarily through the 100+ ALERTS Study sites (as previously detailed in the
      rollout discussion). Year 2021 adds recurring monthly subscription revenues. Year 2022 adds
      revenue from OUS sales. And finally 2023 adds revenue from the introduction of a next
      generation form factor for the Guardian System that uses a subcutaneous lead.

   7) As stated, the plan assumes OUS implants start in 2022. This provides all of 2019 and 2020 to
      perform whatever regulatory work is required on a per country basis and then operationalize
      the logistics and support models in 2021. The OUS component of the plan is based on a
      distributor model in order to minimize Angel Medical Systems costs and maximize coverage. The
      plan targets 11 countries and one country group made up of 9 gulf countries in the Middle East.
      Conservative estimates are used for reimbursement amounts. Six countries and the country
      group are activated in 2022 and the remaining 5 countries come on line in 2023. We have
      already received multiple direct requests from distributors in 12 countries around the world.
      OUS sales contribute ~27% of the revenue in 2022 and ~34% of the revenue in 2023.

AMS Business Model Summary                     Revision A                                         Page # 3
             Case 18-12903-KG           Doc 5      Filed 12/31/18      Page 130 of 175




   8) Cellular capable remote monitoring service begins in 2021 in the US and contributes a modest
      amount of monthly recurring revenue (~3%) by 2023. Remote telemetry and review of cardiac
      information is proposed as a patient pay service which we have modeled at about 30% adoption
      rate.

   9) The plan assumes a subcutaneous version of the Guardian System obtains FDA approval and
      begins initial shipments in 2023. The plan assumes volume shipments in the first year of
      availability will be equivalent to ~75% of the volume shipments seen for the first full year of the
      intracardiac version of the system to account for a period of market acceptance. This
      contributes ~26% of year 2023 revenues.

   10) This plan is a 5 year plan without re-implants, which start in year 6. Re-implants will generate
       additional device revenue. As a point of reference, the ALERTS Study patients that reached the
       need for a re-implant due to battery depletion demonstrated a 90% take rate for a replacement
       device.

       Table 1 illustrates the potential revenue from Re-implants starting 6 years after initial release of
       the product. Table 1 conservatively assumes that only 50% of the patients request a
       replacement device when their initial implant reaches end of battery life. Table 1 also assumes a
       device payment of $7k per device.

       Table 1 - Numbers of and Revenue From Guardian Replacement Procedures
       Year                 2025       2026         2027          2028                      2029
       Number of            180        1100         2040          3300                      5500
       Replacements
       Revenue from         $1,260,000 $7,700,000 $14,280,000     $23,000,000               $38,500,000
       Replacements




AMS Business Model Summary                     Revision A                                          Page # 4
              Case 18-12903-KG                      Doc 5         Filed 12/31/18             Page 131 of 175



   11) Table 2 summarizes the P&L and CF for this 5 year plan.

                                   Table 2 – Summary of 5 Year P&L and CF Analysis
                                                 2019             2020             2021               2022           2023
                Head Count                        35               39               56                101             107
          Total Devices Implanted                360              2,202            4,080           10,981           19.794
            Total Revenues (000)         $         3,150      $     19,268    $     29,836        $ 69,057      $ 129,830
              Total COGS (000)           $             734    $      3,940    $      6,941    $        17,490       $ 25,403
                  GP (000)               $         2,416      $     15,327    $     22,895        $ 51,567      $ 104,426
          Total Operation Expenses       $        7,265       $     14,543        $ 19,346        $ 36,586          $ 54,745
                    (000)
                                         $        (4,849)     $         784       $ 3,549         $ 14,981          $ 49,681
               EBITDA (000)
                                         -153.93%                 -4.07%          11.89%           21.69%           38.27%
              EBITDA Margin
                                             $           -    $     4,395         $ 2,608         $     829         $ 3,990
            Beginning Cash (000)
                                         $        (6,205)     $    (2,187)    $ (1,779)            $ 3,161          $ 33,539
            Net Cash Flow (000)
                                             $ 10,000
              Financing (000)
                                                 $ 650            $600
                 NOL (000)



                                         $         4,445      $     2,858     $ 1,079          $       4,240    $     37,779
             Ending Cash (000)




AMS Business Model Summary                                   Revision A                                                        Page # 5
                       Case 18-12903-KG AMS
                                          Doc   5 Filed 12/31/18
                                            Financial Plan Rev A
                                                                                   Page 132 of 175


                                      FIVE YEAR P&L MODEL ASSUMPTIONS

FOCUS: reduced costs; controlled rollout; by region; focused on top ALERTS sites as anchors for each region.
PRIMARY GOAL: get to break-even as quickly as reasonably possible while generating sufficient revenue to
prove acceptance of Guardian in the commercial arena.


Target of 469 actively implanting cardiology practices in the US by 2023 with overall average of 2 implants per month
at each.




Plan also assumes OUS implants starting in 2022. However, that effort occurs via distributors - and therefore a
different financial model should be employed. Assume distributors reach 320 cardiology practices by 2023.




Controlled Rollout: Region/states/number of ALERTS sites/candidate anchor sites.
     First Rollout: Region: Nj/Ny - 11 sites; Region: Mi/Ind/Ill/Oh - 19 sites.

     Second Rollout: Region: Ok/Tx/La - 19 sites; Region:Fla/Ga/S.Car/N.Car/Ten - 19 sites

     Third Rollout: Region:Cal/Az - 14 sites; Pa/Md/DC/Va - 20 sites


OUS distribution begins in 2022 via in-country distributors.

Cellular capable EXDs in late 2020; service begins in 2021.

SubQ IMDs begin in 2023. Revenue for the first full year for SubQ equals 75% of the first full year of intra-cardiac
model. Market eventually grows to equal Intracardiac.

5 year model - Does not include reimplants (which start in year 6)




                                                        Key Assumptions
                       Case 18-12903-KG             Doc 5        Filed 12/31/18         Page 133 of 175
                                                AMS Financial Plan Rev A


AngelMed Summary P&L and CF Analysis 2019-23

                                                    2019             2020             2021             2022             2023
Total Units Sold (worldwide)                         360            2,202            4,080           10,981           19,794
Average Unit Price (worldwide)             $       8,750 $          8,750 $          7,250 $          6,180 $          6,412
Total Practices (worldwide)                           40              120              260              520              789
Incremental Annual New Practices
(worldwide)                                            40               80              140              260              269
Avg. Devices Per Site Per Year                          9               18               16               21               25
Avg. Devices Per Site Per Month                      0.75             1.53             1.31             1.76             2.09
High Risk ACS Patient Market Size
(incidence worldwide)                            175,000          175,000          175,000          350,000          700,000

Market Penetration (incidence worldwide)           0.21%            1.26%            2.33%            3.14%            2.83%
Cumulative Units Sold (US)                            360            2,562            6,642           13,275           23,078
Total US ACS Prevalence                        14,000,000       14,350,000       14,700,000       15,050,000       15,400,000
Cumulative Penetration of US Prevalence
Market                                            0.003%           0.018%           0.045%           0.088%           0.150%
Cumulative Units Sold (worldwide)                     360            2,562            6,642           17,623           37,417
Total Worldwide ACS Prevalence                 28,000,000       28,700,000       29,400,000       30,100,000       30,800,000
Cumulative Penetration of Worldwide
Pevalence Market                                  0.001%           0.009%           0.023%           0.059%           0.121%
in thousands
US Guardian Revenue                                3,150            19,268           29,580           48,089           45,340
US Qguard Revenue                                      -                 -                -                -           33,086
OUS Revenue (all)                                      -                 -                -           19,778           48,500
US OnGuard Service Revenue                             -                 -              256            1,190            2,904
Total Revenues                             $       3,150 $         19,268 $         29,836 $         69,057 $        129,830
YoY Growth                                            NA          511.67%           54.85%          131.46%           88.00%
Implantable Device COGS                              558            3,171            5,467           13,616           18,607
External Device COGS                                 101              619            1,148            3,088            5,567
Programmer COGS                                        75             150              263              488              504
OnGuard Service COGS                                 -                -                 64              298              726
Total COGS                                 $         734    $       3,940    $       6,941    $      17,490    $      25,403
GP                                         $       2,416 $         15,327 $         22,895 $         51,567 $        104,426
Gross Margin                                      76.69%           79.55%           76.74%           74.67%           80.43%

Labor/Personnel Related Operating Expens           4,973            5,966            8,558           15,043           15,767
Non-labor Operating Expenses                       2,292            8,577           10,788           21,543           38,978
Total Operation Expenses                           7,265           14,543           19,346           36,586           54,745

EBITDA                                     $       (4,849) $          784 $          3,549 $         14,981 $         49,681
EBITDA Margin                                   -153.93%            4.07%           11.89%           21.69%           38.27%

CAPEX adjustment                                    (500)          (1,000)          (2,000)          (3,000)          (6,000)
WC adjustment (AR.)                                 (388)          (1,987)          (1,283)          (6,285)          (7,943)
WC adjustment (AP.)                                  188              517              370            1,401            1,803
WC adjustment (inv.)                                (657)            (500)          (2,415)          (3,936)          (4,003)
Cash Flow                                  $      (6,205) $        (2,187) $        (1,779) $         3,161 $         33,539

Beginning Cash                             $         -    $         4,445 $          2,858 $          1,079    $       4,240
Net Cash Flow                                     (6,205)          (2,187)          (1,779)           3,161           33,539
Financing                                         10,000
NOLs                                                 650              600
Ending Cash                                $       4,445 $          2,858    $       1,079    $       4,240    $      37,779

Headcount                                              35               39               56             101              107


                                                   Summary PL and CF
 Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 134 of 175




                      APPENDIX D


                            TO


                DISCLOSURE STATEMENT
            OF ANGEL MEDICAL SYSTEMS INC.


    INDEPENDENT ACCOUNTANT’S COMPLIATION REPORT
(FISCAL YEARS ENDING, DECEMBER 2016 AND DECEMBER 2017)
Case 18-12903-KG   Doc 5   Filed 12/31/18    Page 135 of 175




                            ANGEL MEDICAL SYSTEMS, INC.
                                            FINANCIAL STATEMENTS

                                       DECEMBER 31, 2017 and 2016
                 Case 18-12903-KG         Doc 5     Filed 12/31/18      Page 136 of 175
ANGEL MEDICAL SYSTEMS, INC.


Contents

                                                                                          Page

Independent Accountants' Compilation Report                                                   1

Financial Statements

  Balance sheets as of December 31, 2017 (unaudited) and 2016 (unaudited)                  2-3

  Statements of operations for the years ended December 31, 2017 (unaudited)
     and 2016 (unaudited)                                                                     4

  Statements of changes in stockholders' deficit for the years ended December 31, 2017
     (unaudited) and 2016 (unaudited)                                                         5

  Statements of cash flows for the years ended December 31, 2017 (unaudited)
     and 2016 (unaudited)                                                                     6

  Notes to financial statements                                                           7 - 21
              Case 18-12903-KG           Doc 5     Filed 12/31/18      Page 137 of 175




INDEPENDENT ACCOUNTANTS' COMPILATION REPORT

To the Board of Directors and Stockholders of
Angel Medical Systems, Inc.


Management is responsible for the accompanying financial statements of Angel Medical Systems, Inc.,
which comprise the balance sheets as of December 31, 2017 and 2016, and the related statements of
operations, changes in stockholders' deficit, and cash flows for each of the years then ended, and the
related notes to the financial statements in accordance with accounting principles generally accepted in
the United States of America. We have performed compilation engagements in accordance with
Statements on Standards for Accounting and Review Services promulgated by the Accounting and
Review Services Committee of the American Institute of Certified Public Accountants. We did not audit or
review the financial statements nor were we required to perform any procedures to verify the accuracy or
the completeness of the information provided by management. Accordingly, we do not express an
opinion, a conclusion, nor provide any form of assurance on these financial statements.

As disclosed in Note A[3] to the financial statements, certain   in conditions indicate that Angel Medical
Systems, Inc. may be unable to continue as a goingo ng concern. The
                                                 goi             The accompanying financial statements do
not include any adjustments
                adjustme ntss to the
                      ment       the financial
                                     fin
                                      inanci a statements
                                           c al sta ements that
                                                 tate         at might
                                                            tha    g t be necessary
                                                                 migh          essary should
                                                                           necces      hould Angel Medical
                                                                                      sho
Systems, Inc. be unable to
                        t continue
                           conti  ue ass a going
                               tinu           ng concern.
                                           goin   conncern.




EISNERAMPER
EIS
EISNERAMPER LLP
Iselin, New Jersey
May 17, 2018
                  Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 138 of 175
ANGEL MEDICAL SYSTEMS, INC.

Balance Sheets
(See independent accountants' compilation report and notes to financial statements)

                                                                                     December 31,
                                                                                  2017          2016
                                                                               (unaudited)  (unaudited)

ASSETS
 Current assets:
   Cash and cash equivalents                                                    $ 2,912,013    $ 3,660,648
   Inventory                                                                              -            773
   Prepaid expenses and other current assets                                         72,956         94,643


        Total current assets                                                     2,984,969      3,756,064

  Property and equipment, net                                                         44,454      219,653
  Other assets                                                                         4,450        4,450

        Total assets                                                            $ 3,033,873    $ 3,980,167




                                                                                                             2
                  Case 18-12903-KG              Doc 5     Filed 12/31/18   Page 139 of 175
ANGEL MEDICAL SYSTEMS, INC.

Balance Sheets (continued)
(See independent accountants' compilation report and notes to financial statements)

                                                                                     December 31,
                                                                                 2017            2016
                                                                              (unaudited)    (unaudited)

LIABILITIES AND STOCKHOLDERS' DEFICIT
  Current liabilities:
   Accounts payable                                                          $       88,303     $       20,602
   Accrued expenses                                                               1,091,244          2,049,029
   Accrued interest                                                              16,652,205         12,011,178
   Convertible promissory notes, net                                             47,324,535         42,018,018
   Deferred revenue                                                                       -             10,083

            Total current liabilities                                            65,156,287         56,108,910

  Commitments

  Stockholders' deficit:
    Preferred stock, $.001 par value; 37,720,833 shares authorized
      Series I Preferred Stock; 2,500,000 shares designated, no
      shares issued and outstanding                                                        -                  -
      Series H Preferred Stock; 11,000,000 shares designated, no
      shares issued and outstanding                                                        -                  -
      Series G Preferred Stock; 14,000,000 shares designated, no
      shares issued and outstanding                                                        -                  -
      Series F Preferred Stock; 3,022,675 shares designated,
      issued and outstanding (liquidation preference of $30,226,750)                   3,023              3,023
      Series E Preferred Stock; 1,676,318 shares designated,
      issued and outstanding (liquidation preference of $12,572,385)                   1,676              1,676
      Series D Preferred Stock; 1,100,000 shares designated,
      issued and outstanding (liquidation preference of $6,600,000)                    1,100              1,100
      Series C Preferred Stock; 1,600,000 shares designated,
      issued and outstanding (liquidation preference of $6,400,000)                    1,600              1,600
      Series B Preferred Stock; 2,000,000 shares designated
      issued and outstanding (liquidation preference of $4,000,000)                    2,000              2,000
      Series A Preferred Stock; 821,840 shares designated,
      issued and outstanding (liquidation preference of $977,990)                       822                822
    Common stock, $.001 par value; 51,500,000 shares authorized,
      6,170,204 issued and outstanding                                              6,169              6,169
    Additional paid-in capital                                                 66,873,104         66,853,045
    Accumulated deficit                                                      (129,011,908)      (118,998,178)

            Total stockholders' deficit                                          (62,122,414)       (52,128,743)

            Total liabilities and stockholders' deficit                      $    3,033,873     $    3,980,167




                                                                                                                   3
                  Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 140 of 175
ANGEL MEDICAL SYSTEMS, INC.

Statements of Operations
(See independent accountants' compilation report and notes to financial statements)

                                                                                        Year Ended
                                                                                       December 31,
                                                                               2017                2016
                                                                            (unaudited)         (unaudited)


Revenues:
 Product sales                                                             $       10,082      $       31,168
 Grant income                                                                           -             132,476


           Total revenues                                                          10,082             163,644

Cost of product sales                                                                 3,501            29,468

Gross profit                                                                          6,581           134,176


Operating expenses:
 Research and development                                                       1,895,443           9,205,386
 General and administrative                                                     1,007,348           2,193,720
 Selling and marketing                                                             14,581              90,515

                                                                                2,917,372          11,489,621

Loss before other income (expense)                                              (2,910,791)        (11,355,445)


Other income (expense):
 (Loss) gain on disposal of assets                                                     809             (31,950)
 Interest expense, net                                                          (8,569,727)         (5,132,771)
 Other income                                                                            -             140,000

                                                                                (8,568,918)         (5,024,721)


Loss before income tax benefit                                                 (11,479,709)        (16,380,166)

Income tax benefit - sale of New Jersey net operating loss
   carryforwards and research and development costs                             1,465,979           1,630,810

Net loss                                                                   $ (10,013,730)      $ (14,749,356)




                                                                                                                  4
ANGEL MEDICAL SYSTEMS, INC.

Statements of Changes in Stockholders' Deficit
(See independent accountants' compilation report and notes to financial statements)
Years Ended December 31, 2017 (unaudited) and 2016(unaudited)

                                             Preferred Stock             Preferred Stock            Preferred Stock             Preferred Stock             Preferred Stock            Preferred Stock
                                                Series F                    Series E                    Series D                   Series C                    Series B                    Series A                 Common Stock
                                                                                                                                                                                                                                             Additional                               Total
                                           No. of                      No. of                      No. of                     No. of                      No. of                      No. of                    No. of                        Paid-in         Accumulated         Stockholders'
                                           Shares          Amount      Shares          Amount      Shares          Amount     Shares          Amount      Shares          Amount      Shares          Amount    Shares       Amount           Capital            Deficit              Deficit



Balance at January 1, 2016                 3,022,675       $   3,023   1,676,318       $   1,676   1,100,000       $ 1,100    1,600,000       $   1,600   2,000,000       $   2,000    821,840        $   822   6,170,204    $   6,169   $     66,798,155     $   (104,248,822)   $   (37,434,277)
Proceeds from exercise of stock options             -              -            -              -            -             -            -              -            -              -            -            -            -           -             54,890                    -            54,890
Stock-based compensation                            -              -            -              -            -             -            -              -            -              -            -            -            -           -                    -                  -                    -
Net loss                                            -              -            -              -            -             -            -              -            -              -            -            -            -           -                    -        (14,749,356)       (14,749,356)


Balance at December 31, 2016 (unaudited)   3,022,675           3,023   1,676,318           1,676   1,100,000          1,100   1,600,000           1,600   2,000,000           2,000    821,840            822   6,170,204        6,169         66,853,045         (118,998,178)       (52,128,743)
Proceeds from exercise of stock options             -              -            -              -            -             -            -              -            -              -            -            -            -           -                    -                  -                    -
Stock-based compensation                            -              -            -              -            -             -            -              -            -              -            -            -            -           -             20,059                    -            20,059
                                                                                                                                                                                                                                                                                                          Case 18-12903-KG




Net loss                                            -              -            -              -            -             -            -              -            -              -            -            -            -           -                    -        (10,013,730)       (10,013,730)


Balance at December 31, 2017 (unaudited)   3,022,675       $   3,023   1,676,318       $   1,676   1,100,000       $ 1,100    1,600,000       $   1,600   2,000,000       $   2,000    821,840        $   822   6,170,204    $   6,169   $     66,873,104     $   (129,011,908)   $   (62,122,414)
                                                                                                                                                                                                                                                                                                          Doc 5
                                                                                                                                                                                                                                                                                                          Filed 12/31/18
                                                                                                                                                                                                                                                                                                          Page 141 of 175




                                                                                                                                                                                                                                                                                                      5
                  Case 18-12903-KG            Doc 5     Filed 12/31/18    Page 142 of 175
ANGEL MEDICAL SYSTEMS, INC.

Statements of Cash Flows
(See independent accountants' compilation report and notes to financial statements)

                                                                                         Year Ended
                                                                                        December 31,
                                                                                 2017                  2016
                                                                             (unaudited)         (unaudited)

Cash flows from operating activities:
 Net loss                                                                   $ (10,013,730)      $ (14,749,356)
 Adjustments to reconcile net loss to net cash used in
   operating activities:
     Depreciation                                                                 175,202              246,219
     Stock-based compensation                                                      20,059               54,890
     Amortization of deferred financing costs                                     108,874              139,752
     Accretion of final loan payment                                            3,831,468              483,083
     Loss (gain) on disposal of equipment                                               -               31,950
     Increase (decrease) in cash resulting from changes in operating
        assets and liabilities:
          Inventory                                                                   773               12,924
          Prepaid expenses and other current assets                                21,687              113,660
          Accounts payable and accrued expenses                                 3,750,942            3,797,043
          Deferred revenue                                                        (10,082)             (31,168)

            Net cash used in operating activities                               (2,114,807)         (9,901,003)


Cash flows from investing activities:
 Purchase of equipment                                                                    -             (4,640)
 Proceeds from sale of equipment                                                          -             11,900

            Net cash provided by investing activities                                     -               7,260


Cash flows from financing activities:
 Proceeds from issuance of convertible debt                                     1,403,154               553,288
 Debt issuance costs paid                                                         (36,982)             (112,705)

            Net cash provided by financing activities                           1,366,172              440,583


Net decrease in cash and cash equivalents                                        (748,635)          (9,453,160)

Cash and cash equivalents:
 Beginning of year                                                              3,660,648           13,113,808

  End of year                                                               $   2,912,013       $    3,660,648




                                                                                                                   6
                   Case 18-12903-KG           Doc 5      Filed 12/31/18       Page 143 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE A - DESCRIPTION OF BUSINESS

[1]   Nature of business:

      Angel Medical Systems, Inc. ("AMS" or the "Company") is a privately held medical device company
      incorporated in Delaware on November 29, 2001. AMS has developed the AngelMed Guardian System,
      which is an implantable cardiac monitoring and alerting system that is designed to warn cardiac patients of
      potentially life-threatening heart conditions. A pivotal clinical trial ("ALERTS") for this system was conducted
      in the U.S., and the completed Pre-Market Approval (PMA) application was submitted to the FDA for review
      in 2015. In May 2016, the Company received a "non-approvable" letter from the FDA with respect to its Pre-
      Market Approval (PMA) application for the AngelMed Guardian System. Subsequently, the Company met
      with the Food and Drug Administration (FDA) and discussed a re-submission plan that could correct the
      deficiencies noted in the "non-approvable" letter through a re-analysis and augmentation of its ALERTS
      Study data. The Company submitted the PMA Amendment to the FDA on May 5, 2017. The Company also
      received FDA agreement on a plan to exit patients from its ALERTS study and close the trial sites. This
      effort has largely been completed. On April 9, 2018, the Company received a letter from the FDA stating
      that its Pre-Market Approval submission had been approved and that the AngelMed Guardian System could
      be commercialized. The Company intends to raise additional funds through debt or equity in order to
      launch a commercial effort and to manage a required post-approval study. The Company will also be
      seeking to secure reimbursement for the system with government and private payers.

      AMS holds approximately 50 issued patents. AMS also has a technology transfer and cross-license fee
      agreement in place with a strategic partner providing for the licensing of certain AMS technology and
      intellectual property. (See Note I).

[2]   Basis of presentation:

      The Company's financial statements have been prepared using the accrual basis of accounting in
      conformity with accounting principles generally accepted in the United States ("GAAP"). Any reference in
      these notes to applicable guidance is meant to refer to the authoritative United States GAAP as found in the
      Accounting Standards Codification ("ASC") of the Financial Accounting Standards Board ("FASB").

[3]   Liquidity:

      The Company's financial statements have been prepared on a going concern basis, which contemplates the
      realization of assets and the settlement of liabilities and commitments in the normal course of business.
      The Company has incurred losses since inception resulting in an accumulated net deficit of approximately
      $129,012,000 as of December 31, 2017. Management expects to incur further losses for the foreseeable
      future. Further, the Company is working with the FDA on a revision to the ALERTs study PMA submission,
      and the costs of such plan are still being defined. The Company is in discussions with investors regarding
      additional funding to execute on such plan. The Company has funded itself primarily through the issuance
      of debt and equity. The Company expects to finance future cash needs primarily through proceeds from
      equity or debt financing in order to be able to sustain its operations until the Company can achieve
      profitability and positive cash flows, if ever. Management plans to seek additional debt and/or equity
      financing for the Company through private or public offerings. However, there can be no assurance as to
      the availability or terms upon which such financing and capital might be available.

      All of the above matters raise substantial doubt about the Company's ability to continue as a going concern.
      The accompanying financial statements do not include any adjustments that might result from the outcome
      of this uncertainty.




                                                                                                                    7
                   Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 144 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

[1]   Use of estimates:

      The preparation of financial statements in conformity with GAAP requires management to make estimates
      and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent
      assets and liabilities at the date of the financial statements and the reported amounts of revenues and
      expenses during the reporting period. Actual results could differ from those estimates. The estimates
      affecting the financial statements that are particularly significant include assumptions related to research
      and development costs and the fair value of common stock and other stock-based instruments.

[2]   Cash and cash equivalents:

      Cash and cash equivalents include all highly liquid instruments with maturity of three months or less, when
      purchased. Cash equivalents consist primarily of balances in money market accounts. The Company
      maintains some of its cash and cash equivalent balances in two financial institutions which are insured by
      the Federal Deposit Insurance Corporation ("FDIC"). The Company also maintains a separate money
      market account which is insured by the Securities Investor Protector Corporation ("SIPC"). Cash and cash
      equivalents from time to time may exceed federally insured limits.

[3]   Inventory:

      Inventory is stated at the lower of cost or net relizable value on a first-in, first-out basis and is comprised
      principally of finished goods. The Company determines its reserve for obsolete inventory by considering a
      number of factors including product shelf life, marketability, and obsolescence.

[4]   Property and equipment and depreciation:

      Computers, AngelMed Guardian System programming devices, machinery and equipment, furniture and
      fixtures, and leasehold improvements are recorded at cost. Depreciation is determined using the straight-
      line method over the estimated useful lives of the assets of three to five years. Leasehold improvements
      are amortized over the shorter of their estimated useful lives or the remainder of the non-cancelable lease
      period. Expenditures for maintenance and repairs are expensed as incurred while renewals and
      betterments are capitalized. When property and equipment is sold or otherwise disposed of, the cost and
      related accumulated depreciation are eliminated from the accounts and any resulting gain or loss is
      reflected in income.

[5]   Long-lived assets:

      Long-lived assets, primarily property and equipment, are reviewed for impairment whenever events or
      changes in circumstances indicate that the carrying amount of an asset may not be recoverable.
      Recoverability of these assets are evaluated by a comparison of the carrying amount of an asset group to
      future net undiscounted cash flows expected to be generated by that asset or group. If these comparisons
      indicate that an asset is not recoverable, the impairment loss recognized is the amount by which the
      carrying amount of the asset exceeds its estimated fair value. There have been no indications of
      impairment of long-lived assets during the years ended December 31, 2017 and 2016.




                                                                                                                   8
                   Case 18-12903-KG           Doc 5      Filed 12/31/18       Page 145 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

[6]   Revenue recognition:

      Revenue for the sale of cardiac units is recognized when delivered. Certain prior year sales include a
      specific fee for field engineering service for periodic data downloads, testing and interrogating the device.
      Since these services are provided over multiple years, the revenue for these sales is recognized ratably
      over the service period, which is generally three years.

      Further, AMS received grant funding from the National Heart, Lung and Blood Institute which is a Pass-
      Through Grantor of federal agency funds under a cost reimbursement based contract. AMS recorded grant
      reimbursement revenue as expenditures were made. The grant expired in 2016.

[7]   Stock-based compensation:

      The Company accounts for stock-based payments to employees in conformity with GAAP. All stock-based
      payments to employees are grants of stock options that are recognized in the statements of operations
      based on their fair values at the date of grant.

      The Company accounts for stock-based payments to non-employees in conformity with GAAP. All stock-
      based payments to non-employees are grants of stock options, warrants or issuances of common stock that
      are recognized in the statements of operations based on the value of the portion of the stock option grant or
      warrant issuance earned during that period as measured at its then-current fair value as of each financial
      reporting date until vested, at which time its value is established and no longer subject to adjustment.

      The Company calculates the fair value of option grants and warrant issuances utilizing the Black-Scholes
      pricing model. The amount of stock-based compensation recognized during a period is based on the value
      of the portion of the awards that are ultimately expected to vest. The authoritative guidance requires
      forfeitures to be estimated at the time stock options are granted and warrants are issued and revised if
      necessary in subsequent periods, an adjustment will be booked if actual forfeitures differ from those
      estimated. The term "forfeitures" is distinct from "cancellations" or "expirations" and represents only the
      unvested portion of the surrendered stock option or warrant. The Company estimates forfeiture rates for all
      unvested awards when calculating the expense for the period. In estimating the forfeiture rate, the
      Company monitors both stock option and warrant exercises as well as employee and non-employee
      termination patterns.

      The resulting stock-based compensation expense for both employee and non-employee awards is generally
      recognized on a straight-line basis over the requisite service period of the award.

[8]   Income taxes:

      The Company is subject to federal, state, foreign and local income taxes. The Company accounts for
      income taxes in accordance with GAAP, which requires the asset and liability method to calculate deferred
      taxes. Deferred taxes are recognized based on the differences between the financial reporting and income
      tax bases of assets and liabilities using enacted federal and state income tax rates. Valuation allowances
      are provided if, based upon the weight of available evidence, it is more-likely-than-not that some or all of the
      deferred tax assets will not be realized.




                                                                                                                    9
                   Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 146 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

[8]   Income taxes: (continued)

      The Company also accounts for uncertain tax positions in accordance with ACS Topic 740, Income Taxes.
      This guidance prescribes a more-likely-than-not threshold for financial statement recognition and
      measurement of a tax position taken in the Company's income tax returns. As of December 31, 2017, the
      Company had no uncertain tax positions which affected its financial position and its results of operations or
      its cash flows, and will continue to evaluate for uncertain tax positions in the future. There are no estimated
      interest costs or penalties provided for in the Company's financial statements for the years ended
      December 31, 2017 and 2016. If at any time the Company should record interest and penalties in
      connection with income taxes, the interest and the penalties will be expensed within the income tax line.

[9]   Convertible promissory notes:

      The Company evaluates and accounts for conversion options embedded in convertible instruments in
      accordance with GAAP. Applicable GAAP potentially requires companies to bifurcate conversion options
      from their host instruments and account for them as freestanding derivative financial instruments at their fair
      value according to certain criteria. The criteria include circumstances in which (a) the economic
      characteristics and risks of the embedded derivative instrument are not clearly and closely related to the
      economic characteristics and risks of the host contract, (b) the hybrid instrument that embodies both the
      embedded derivative instrument and the host contract is not re-measured at fair value under otherwise
      applicable GAAP with changes in fair value reported in earnings as they occur, and (c) a separate
      instrument with the same terms as the embedded derivative instrument would be considered a derivative
      instrument.

      The Company evaluated convertible instruments at the date of issuance for the presence of a beneficial
      conversion feature. A contingent beneficial conversion feature was deemed present, and will be recognized
      upon the occurrence of the related triggering event.

[10] Research and development costs:

      Research and development expenses include clinical trial costs, outside consultants and contractors for the
      Company's clinical and research and development activities. The Company expenses such costs as they
      are incurred.

[11] Debt issuance costs:

      The Company is following ASU No. 2015-03, Interest – Imputation of Interest (Subtopic 835-30): Simplifying
      the Presentation of Debt Issuance Costs ("ASU 2015-03") which requires that debt issuance costs related to
      a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount
      of that debt liability, consistent with debt discounts.




                                                                                                                  10
                  Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 147 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

[12] Reclassification:

     Certain amounts previously reported have been reclassified to conform to the current year presentation.

[13] Recent accounting pronouncements:

     In February 2016, the FASB issued ASU No. 2016-02, Leases, which amends the existing accounting
     standards for lease accounting, including requiring lessees to recognize most leases on their balance
     sheets and making targeted changes to lessor accounting. This ASU will be effective beginning on or after
     January 1, 2020. Early adoption is permitted. The new leases standard requires a modified retrospective
     transition approach for all leases existing at, or entered into after, the date of initial application, with an
     option to use certain transition relief. The Company is currently evaluating the impact of adopting the new
     leases standard on its financial statements and disclosures.

     In March 2016, the FASB issued ASU No. 2016-09, Improvements to Employee Share-Based Payment
     Accounting ("ASU 2016-09"), which provides for simplification of certain aspects of employee share-based
     payment accounting including income taxes, classification of awards as either equity or liabilities, accounting
     for forfeitures and classification on the statement of cash flows. ASU 2016-09 will be effective for the
     Company January 1, 2018. The Company is currently in the process of assessing its application
     methodology and the impact of ASU 2016-09 on the Company's financial statements and disclosures.

     In May 2017, the FASB issued ASU No. 2017-09, Compensation - Stock Compensation, which is intended
     to reduce both (1) diversity in practice and (2) cost and complexity when applying the guidance in Topic 718,
     Compensation - Stock Compensation, to a change to the terms or conditions of a share-based payment
     award. The amendments in this update are effective for all entities for annual periods, and interim periods
     within those annual periods, beginning after December 15, 2017. The Company is currently evaluating the
     impact of adopting this guidance on its financial statements and disclosures.


NOTE C - PROPERTY AND EQUIPMENT

Property and equipment consists of the following at December 31:

                                                                            2017               2016

       Computers                                                       $     265,069      $     265,069
       AngelMed Guardian System programming devices                          892,617            892,617
       Machinery and equipment                                               395,847            395,847

                                                                            1,553,533          1,553,533
       Less: accumulated depreciation and amortization                     (1,509,079)        (1,333,880)

                                                                       $      44,454      $     219,653




                                                                                                                 11
                  Case 18-12903-KG          Doc 5     Filed 12/31/18       Page 148 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE C - PROPERTY AND EQUIPMENT (CONTINUED)

Depreciation and amortization expense for the years ended December 31, 2017 and 2016, was approximately
$175,200 and $246,000, respectively.


NOTE D - INCOME TAXES

The components of the deferred tax assets at December 31 are comprised primarily of:

                                                                           2017               2016

       Deferred tax assets:
         Accruals and inventory reserve                              $       25,371     $       34,903
         Interest                                                         1,033,063            200,516
         Depreciation                                                         4,719             37,913
         Net operating loss carryforwards                                23,202,286         35,126,683
         Allocated startup costs                                          2,788,276          4,835,886
         Federal research and development business credit                 5,860,004          5,927,024
         Stock-based compensation                                           484,912            720,870
         Capital loss carryforward and other                                      -              4,041

                                                                          33,398,631         46,887,836
           Valuation allowance                                           (33,398,631)       (46,887,836)

       Net deferred tax assets                                       $             -    $             -


At December 31, 2017, the Company has gross federal net operating loss carryforwards of approximately
$108,038,000 and gross state net operating loss carryforwards of approximately $8,974,000 available to reduce
future taxable income, which expire from 2028 to 2037 for federal and from 2030 to 2037 for state income taxes.
Additionally, the Company has approximately $10,341,281 in gross allocated start-up costs that will be available
to reduce future taxable income, federal research and development credits of approximately $5,855,000 which
begin to expire between 2025 and 2037 and state research credit carryforwards of approximately $5,300 which
expire in 2037. The valuation allowance decreased by approximately $13,489,200 and increased by
approximately $5,305,853 during the years ended December 31, 2017 and 2016, respectively.

The State of New Jersey has enacted legislation permitting certain corporations located within the state to sell
unused New Jersey net operating loss carryforwards and research and development credit carryforwards. In
2017, the Company received cash of $1,465,979 from the sale of $16,239,757 of net operating loss carryforwards
and $106,314 of research and development credits. In 2016, the Company received $1,630,810 from the sale of
$17,798,973 of net operating loss carryforwards and $150,246 of research and development tax credits. The
Company will continue to apply for such programs as long as they are available and beneficial.




                                                                                                             12
                   Case 18-12903-KG           Doc 5     Filed 12/31/18       Page 149 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE D - INCOME TAXES (CONTINUED)

Due to the change in ownership provisions of the Internal Revenue Code, the availability of the Company's net
operating loss carryforwards may be subject to annual limitations against taxable income in future period, which
could substantially limit the eventual utilization of such carryforwards. The Company has not analyzed the
historical or potential impact of any ownership changes and therefore no determination has been made whether
the net operating loss carryforward is subject to any Internal Revenue Code Section 382 limitation. To the extent
there is a limitation, there would be a reduction in the deferred tax asset with an offsetting reduction in the
valuation allowance.

In accordance with ASC 740, the effects of new tax legislation are recognized upon enactment. The legislation
commonly referred to as the Tax Cuts and the Jobs Act (the "Act") was signed into law on December 22, 2017
and therefore its effects must be reported on your 2017 financials.

Significant changes were also made to the use of net operating losses (NOL) as well. Net operating losses arising
subsequent to 2017 will no longer be allowed to be carried back while their future use will be limited to eighty
percent (80%) of taxable income. Angel Medical Systems, Inc. has NOLs from years prior to December 31, 2017
which are not limited, but any losses generated in future years will be subject to this new limitation.

The Act reduces U.S. federal corporate tax rate from 35% to 21%. We are reporting the impacts of the Act
provisionally based upon reasonable estimates. As a result, the Company believes that the most significant
impact on its financial statements will be a reduction to the deferred tax assets related to net operating losses and
other assets. Such reduction is largely offset by changes to the Company's valuation allowance. We are
reporting by $16,135,000 the impacts of the Act provisionally based upon reasonable estimates.


NOTE E - CONVERTIBLE NOTES PAYABLE

Effective December 5, 2013, the Company entered into a funding agreement with various investors in exchange
for convertible promissory notes (the "2013 Notes"). The Company has pledged substantially all assets (excluding
intellectual property) as collateral for the Notes. Interest accrues at 11% annually on all Notes. The maturity date
on all Notes was extended from December 31, 2016 to December 31, 2017 and further extended to
December 31, 2018.




                                                                                                                  13
                   Case 18-12903-KG            Doc 5      Filed 12/31/18       Page 150 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE E - CONVERTIBLE NOTES PAYABLE (CONTINUED)

During 2016, the Company entered into a new note purchase agreement ("2016 Notes") with various investors in
exchange for convertible promissory notes. During the years ended December 31, 2017 and 2016, the Company
received $1,403,154 and $553,288, respectively, under such notes. The Company has pledged substantially all
assets (excluding intellectual property) as collateral for the 2016 Notes. Interest accrues at 11% annually on all
2016 Notes. The maturity date on all Notes was extended from December 31, 2017 to December 31, 2018. A
final fee equal to four hundred percent (400%) of the outstanding Principal amount of the 2016 Notes shall be
paid at maturity. During 2017 and 2016, $3,831,468 and $483,083, respectively, of the final fee was accreted to
the 2016 Note balance and recorded as additional interest expense.

If not paid sooner through a voluntary prepayment or an acquisition event as defined in the 2013 Notes and 2016
Notes (collectively, the "Notes"), the Company shall pay at maturity the outstanding principal amount of each of
the Notes with all accrued and unpaid interest and the final fee for the 2016 Notes. The Company may voluntarily
prepay all, but not less than all, of the 2013 Notes outstanding at any time prior to maturity, at an amount equal to
two hundred fifty percent (250%) of the outstanding principal amount and five hundred percent (500%) of the
outstanding principal amount of the 2016 Notes. All accrued interest will be considered as paid at that time.

Upon an acquisition event, the obligations under the Notes shall become immediately due and payable, and the
Company shall pay to each Purchaser (a) an amount equal to two hundred fifty percent (250%) of the outstanding
principal amount of the 2013 Notes and five hundred percent (500%) of the outstanding principal amount of the
2016 Notes and (b) all other sums, if any, that shall have become due and payable.

Effective upon the closing of a Qualified or Non-Qualified IPO, the Notes and the aggregate accrued interest shall
convert into shares of Conversion Stock, which will immediately convert to Common Stock at the conversion ratio
in effect for the Conversion Stock. At the option of the Purchaser, all of the outstanding principal amount and
accrued interest may be converted at any time into shares of Voluntary Conversion Stock, which are convertible
into (i) Series G Preferred Stock, (ii) Qualified Private Financing Stock, (iii) Series H Preferred Stock, or (iv) Series
I Preferred Stock. If the Conversion Stock is Series H Preferred Stock then no accrued interest shall convert.

The number of shares of Conversion Stock to be issued under the Notes shall equal the conversion amount
divided by the applicable Conversion Price. The Conversion Price under the 2013 Notes means (i) for any
conversion in which the Conversion Stock is the Company's Series G Preferred Stock, an amount per share equal
to $4.04; (ii) for any conversion in which the Conversion Stock is the Qualified Private Financing Stock, an
amount equal to seventy five percent (75%) of the lowest per share price paid by any investor in any closing of
the Qualified Private Financing; and (iii) for any conversion in which the Conversion Stock is the Series H
Preferred Stock, an amount per share equal to $4.04. The Conversion Price under the 2016 Notes means (i) for
any conversion in which the Conversion Stock is the Company's Series I Preferred Stock, an amount per share
equal to $1.00; and (ii) for any conversion in which the Conversion Stock is the Qualified Private Financing Stock,
an amount equal to seventy five percent (75%) of the lowest per share price paid by any investor in any closing of
the Qualified Private Financing.

The related beneficial conversion feature or premiums, which may be invoked, are contingent and will be
recognized upon occurrence of that event.

As of December 31, 2017 and 2016, the Company had $47,324,535 and $42,018,018 net of debt discounts and
unamortized deferred financing costs of $22,464 and $94,356, respectively, outstanding in aggregate under the
2013 Notes and the 2016 Notes.

Accrued interest as of December 31, 2017 and 2016 was $16,652,205 and $12,011,178, respectively. Interest
expense including amortization of debt discounts and deferred financing costs for the years ended December 31,
2017 and 2016 was approximately $8,569,000 and $5,025,000, respectively.


                                                                                                                      14
                   Case 18-12903-KG          Doc 5      Filed 12/31/18       Page 151 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE F - STOCKHOLDERS' EQUITY

[1]   Overview:

      The Company's Certificate of Incorporation, originally filed on November 29, 2001, was most recently
      amended by the Certificate of Amendment of the Sixth Amended and Restated Certificate of Incorporation
      on September 19, 2016, which authorized the issuance of two classes of stock to be designated,
      respectively, "Common Stock" and "Preferred Stock". The total number of shares which the Company is
      authorized to issue is 89,220,833, each with a par value of $0.001 per share. Of these shares, 51,500,000
      shall be Common Stock and 37,720,833 shall be Preferred Stock.

[2]   Preferred stock:

      As of December 31, 2017, the articles of incorporation authorize nine series of Preferred Stock.

      a.   Dividends:

           The holders of the Preferred Stock shall be entitled to receive, if declared, in preference to the holders
           of Common Stock, dividends at the rate per annum of (i) $0.0952 per share on each outstanding share
           of Series A Preferred Stock, (ii) $0.16 per share on each outstanding share of Series B Preferred
           Stock, (iii) $0.32 per share on each outstanding share of Series C Preferred Stock, (iv) $0.48 per
           share on each outstanding share of Series D Preferred Stock, (v) $0.60 per share on each outstanding
           share of Series E Preferred Stock, (vi) $0.80 per share on each outstanding share of Series F
           Preferred Stock, (vii) $0.3232 per share on each outstanding share of Series G Preferred Stock, (viii)
           no dividends shall be declared on shares of Series H Preferred Stock, and (ix) $0.0808 per share on
           each outstanding share of Series I Preferred Stock. Such dividends are not cumulative. No dividends
           are to be declared or paid on shares of Common Stock as long as any shares of Preferred Stock are
           outstanding.

      b.   Liquidation:

           The holders of the Preferred Stock shall be entitled to receive, prior and in preference to any
           distribution of any assets of the Company to the holders of any series of Preferred Stock or Common
           Stock in the following order. Amounts are equal to: (i) $2.00 for each share of Series I Preferred
           Stock, plus declared but unpaid dividends, (ii) $10.10 for each share of Series H Preferred Stock, (iii)
           $6.06 for each share of Series G Preferred Stock, plus declared but unpaid dividends, (iv) $10.00 for
           each share of Series F Preferred Stock, plus declared but unpaid dividends, (v) $7.50 for each share
           of Series E Preferred Stock, plus declared but unpaid dividends, (vi) $6.00 for each share of Series D
           Preferred Stock, plus declared but unpaid dividends, (vii) $4.00 for each share of Series C Preferred
           Stock, plus declared but unpaid dividends, (viii) $2.00 for each share of Series B Preferred Stock, plus
           declared but unpaid dividends, and (ix) $1.19 for each share of Series A Preferred Stock, plus
           declared but unpaid dividends.

           After distribution per above, any remaining assets will be distributed to the holders of the Common
           Stock, the Series G Preferred Stock and the Series I Preferred Stock pro rata based on the number of
           shares of Common Stock then held assuming conversion of the shares of Series G Preferred Stock
           and Series I Preferred Stock.




                                                                                                                  15
                  Case 18-12903-KG           Doc 5     Filed 12/31/18      Page 152 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE F - STOCKHOLDERS' EQUITY (CONTINUED)

[2]   Preferred stock: (continued)

      c.   Conversion:

           Each share of Series A through G and I Preferred Stock is convertible, at the option of the holder, on a
           one-for-one basis into shares of Common Stock based upon the same conversion ratios for each class
           as listed in the liquidation paragraph above except Series G, which will convert at $4.04 per share, and
           Series I which will convert at $1.00 per share, subject to conversion price adjustments upon certain
           events. The conversion price of the shares is reset if there is subsequent financing at a lower price
           than the current conversion price, which is measured and recognized if the contingency occurs.
           Series H Preferred Stock may not be converted into shares of Common Stock except as noted below.

           In addition, each share of Series A through I Preferred Stock automatically converts into shares of
           Common Stock at the Conversion Price stated above upon the earlier of (i) an underwritten public
           offering in which the per share public offering price is greater than $10.10 (as adjusted for stock
           dividends, combinations, splits or the like with respect to such shares) and the proceeds to the
           Company equal or exceed forty million dollars ($40,000,000) net of underwriter discounts,
           commissions, concessions and expenses; or (ii) the written consent of the holders of not less than 66
           2/3% of the then outstanding shares of Preferred Stock, voting together as a single class. The initial
           conversion price for the Series H Preferred Stock shall be $4.04 per share.

      d.   Redemption:

           The Preferred Stock is not redeemable by the Company or the holder.

      e.   Voting:

           The holder of each share Voting Preferred Stock shall have the right to one vote for each share of
           Common Stock into which such Preferred Stock could then be converted, and with respect to such
           vote, such holder shall have full voting rights and powers equal to the voting rights and powers of the
           holders of Common Stock, and shall be entitled to notice of any stockholders' meeting in accordance
           with the Bylaws of the Company, and shall be entitled to vote, together with holders of Common Stock,
           with respect to any question upon which holders of Common Stock have the right to vote. Except as
           required by law, the Series H Preferred Stock shall have no voting rights.

           Additionally as long as at least 3,000,000 shares of Voting Preferred Stock are outstanding, the
           holders of Voting Preferred Stock, voting together as a single class, shall be entitled to elect three
           members of the Board of Directors. The holders of the Common Stock and Voting Preferred Stock,
           voting together as a single class on an as-converted basis, shall be entitled to elect all remaining
           members of the Board of Directors.




                                                                                                                16
                   Case 18-12903-KG           Doc 5     Filed 12/31/18        Page 153 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE G - STOCK-BASED COMPENSATION

[1]   Stock options:

      In 2011, the Board of Directors adopted, and the Company's stockholders approved, a new stock option
      plan (the "Plan") pursuant to which 4,895,209 shares of the Company's Common Stock were reserved for
      issuance upon the exercise of options granted to officers, employees, consultants and directors of the
      Company. On November 26, 2014, an additional 1,500,000 shares of the Company's Common Stock were
      reserved for issuance upon the exercise of options granted to officers, employees, consultants and directors
      of the Company under the Plan. Options issued under the Plan are classified as either incentive stock
      options ("ISOs") or nonqualified stock options ("NSOs"). In addition, the Plan provides for the grant of Stock
      Appreciaiton Rights, Restricted Stock Awards and Restricted Stock Unit Awards. The Board of Directors
      grants ISOs and NSOs at an exercise price equal to the fair value of the Company's Common Stock on the
      date of grant. For grants of ISOs, if the grantee owns, or is deemed to own, 10% or more of the total voting
      power of the Company, then the exercise price shall be 110% of the fair market value on the date of grant.
      The Plan further provides that the maximum period in which stock options may be exercised will be
      determined by the Board of Directors, provided that no option may be exercisable after ten years from date
      of grant.

      The Company accounts for stock-based compensation in conformity with GAAP for employees and for non-
      employee consultants. Accordingly, the measurement of compensation expense for all stock awards
      granted to employees are at the fair value on the date of grant and recognition of compensation expense is
      over the related service periods for awards expected to vest. Compensation expense to non-employees are
      recognized in the statements of operations based on the value of the vested portion of the issuances as
      measured at its then current fair value as of each reporting date until vested.

      Total stock based compensation expense recognized for the years ended December 31, 2017 and 2016,
      amounted to approximately $20,000 and $55,000, respectively.

      Employees

      The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing
      model with the following assumptions used to compute the fair value of stock option grants:

                                                                       2017                   2016

              Risk free interest rate                               1.52% - 1.85%         0.88% - 1.40%
              Expected dividend yield                                          0%                     0%
              Exercise price                                                 $0.05           $0.05 - $.35
              Expected life of the option in years               3.58 - 6.08 years      2.76 - 6.08 years
              Expected volatility                                       41% - 42%             42% - 44%

      The valuation assumptions were determined as follows:

      The fair value of the Company's Common Stock was determined by an outside valuation firm. The
      Company's shares of stock are not publicly traded, however, to determine the appropriate historical stock
      price volatility, management has taken an average of several publicly traded medical device companies,
      which are representative of the Company's size and industry. The Company has used the historical values
      of those companies' volatility estimates to estimate its volatility. Risk-free interest rate: The Company
      bases the risk-free rate on the rate payable on the U.S. Treasury securities with an equivalent term to the
      expected term of the options in effect at the time of the grant. Expected life: The expected life of the option


                                                                                                                  17
                  Case 18-12903-KG          Doc 5     Filed 12/31/18        Page 154 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE G - STOCK-BASED COMPENSATION (CONTINUED)

[1]   Stock options: (continued)

      Employees (continued)

      represents the period of time options are expected to be outstanding. Dividend yield: The estimate for
      dividend yield is 0%, because the Company has not historically paid, and does not intend to pay a dividend
      in the foreseeable future.

      The following table summarizes the activity related to stock option grants to employees for the years ended
      December 31, 2017 and 2016:

                                                                                Weighted Average
                                                                                Exercise Price Per
                                                                 Option           Option Share
                                                                 Shares           Outstanding

              Balance, December 31, 2015                         4,715,110     $               0.75
              Granted during the year                              248,750                     0.10
              Expired / Cancelled                               (1,143,463)                    0.83

              Balance, December 31, 2016                        3,820,397                      0.68
              Granted during the year                             219,500                      0.05
              Expired / Cancelled                                (713,661)                     1.14

              Balance, December 31, 2017                        3,326,236      $               0.54


      Information with respect to employee stock options outstanding and exercisable at December 31, 2017 is as
      follows:

                                              Weighted
                                               Average         Weighted                     Weighted
                                             Remaining         Average                      Average
              Exercise      Number           Contractual       Exercise        Number       Exercise
               Price       Outstanding      Life (in Years)     Price         Exercisable    Price

                  $ .05         349,500                9.25                        86,601
                  $ .055         80,000                4.23                        11,666
                  $ 0.23        561,910                6.94                       437,845
                  $0.253        260,000                1.99                       192,916
                  $ 0.35        214,472                7.52                       203,443
                  $ 0.38        119,172                5.85                       118,067
                  $0.385         35,000                3.15                        35,000
                  $ 0.50        243,182                4.98                       243,182
                  $ 0.55         50,000                0.11                        50,000
                  $ 0.91      1,378,000                2.05                     1,378,000
                  $ 1.53         35,000                1.15                        35,000

                              3,326,236                4.36         $0.54       2,791,720        $0.62

                                                                                                              18
                  Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 155 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE G - STOCK-BASED COMPENSATION (CONTINUED)

[1]   Stock options: (continued)

      Employees (continued)

      At December 31, 2017, total unrecognized compensation cost related to non-vested employee options was
      approximately $19,000 and is expected to be recognized over the remaining weighted-average service period
      of 1.63 years. The weighted average grant date fair value of stock options granted during 2017 and 2016 was
      $0.02 and $0.03, respectively. Stock-based compensation for employee stock options was approximately
      $18,000 and $53,000 for the years ended December 31, 2017 and 2016, respectively, and is recorded in
      operating expenses in the accompanying statements of operations.

      The intrinsic value of the options exercised by employees during 2017 and 2016, and outstanding at
      December 31, 2017 and 2016 was de minimis.


      Non-employees

      The following table summarizes the activity related to stock option grants to non-employees for the years
      ended December 31, 2017 and 2016:

                                                                                       Weighted
                                                                                       Average
                                                                                    Exercise Price
                                                                     Option        Per Option Share
                                                                     Shares          Outstanding

              Balance, December 31, 2015                              244,100       $             2.62
              Granted during the year                                  84,000                     0.08
              Cancelled during the year                               (10,042)                    1.12

              Balance, December 31, 2016                              318,058                     1.63
              Granted during the year                                 202,000                     0.05
              Cancelled during the year                              (138,100)                    3.04

              Balance, December 31, 2017                              381,958       $             0.29




                                                                                                              19
                  Case 18-12903-KG          Doc 5     Filed 12/31/18      Page 156 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE G - STOCK-BASED COMPENSATION (CONTINUED)

[1]   Stock options: (continued)

      Non-employees (continued)

      Information with respect to non-employee stock options outstanding and exercisable at December 31, 2017
      is as follows:

                                               Weighted
                                               Average        Weighted                   Weighted
                                              Remaining       Average                    Average
              Exercise       Number          Contractual      Exercise      Number       Exercise
               Price        Outstanding     Life (in Years)    Price       Exercisable    Price

                   $0.05          277,000             9.43                      79,207
                   $0.35           36,958             7.91                      20,187
                   $0.91           40,000             2.48                      42,000
                   $1.53           23,000             2.23                      23,000
                   $2.16            5,000             0.23                       2,000

                                  381,958             8.00        $0.29        161,394        $0.53


      At December 31, 2017, total unrecognized compensation cost related to non-vested non-employee options
      was approximately $5,000 and is expected to be recognized over the remaining weighted-average service
      period of 1.47 years. The weighted average grant date fair value of stock options granted during 2017 and
      2016 was $0.03. Stock-based compensation expense related to non-employee stock options was $2,000 for
      the years ended December 31, 2017 and 2016, respectively.

[2]   Warrants:

      All outstanding warrants expired unexercised, as of December 31, 2016.


NOTE H - GRANT INCOME

During 2015, the Company was awarded a grant in the amount of $938,939, from the National Institute of Health.
The grant was for research expenses related to Acute Ischemia Monitoring Utilizing Subcutaneous Electrodes.
The Company received funding of $132,476 related to this grant during the year ended December 31, 2016,
which corresponds to the occurrence of the related research costs, and was included in grant income in the
statements of operations. The related expenses were included in research and development in the
accompanying statements of operations. The Company did not receive grant funding during 2017.




                                                                                                            20
                   Case 18-12903-KG          Doc 5      Filed 12/31/18      Page 157 of 175
ANGEL MEDICAL SYSTEMS, INC.

Notes to Financial Statements
(See independent accountants' compilation report)
December 31, 2017 and 2016


NOTE I - RELATED PARTY TRANSACTION

St. Jude Medical Cardiac Rhythm Management Division, a Medical Device Manufacturer ("MDM"), is a greater
than 10% shareholder of the Company and as of December 31, 2017, MDM held approximately $25,000,000 of
convertible promissory notes payable by the Company. In November 2014, the Company granted the MDM a
limited Right of First Refusal (the "Right") on the acquisition of the Company. This Right will remain in place from
the effective date of the parties' agreement (November 26, 2014) through 1 year post FDA approval of the
Company's AngelMed Guardian System. This Right also terminates in the event the Company completes a
qualified IPO.


NOTE J - COMMITMENTS

Operating leases:

The Company leases equipment and office space under operating lease agreements, expiring at various times
through 2018. The Company entered into a lease for office space effective August 1, 2016, which is automatically
extended on a month-to-month basis and may be terminated with 30 days' notice. The monthly expense is less
than $1,000 per month.

Future minimum rental payments under noncancelable operating leases at December 31, 2017 are approximately
$4,000 as of Dcember 31, 2017.


NOTE K - EMPLOYEE BENEFIT PLAN

The Company has a retirement savings plan under Section 401(k) of the Internal Revenue Code covering all
eligible employees. Participants may make elective salary deferral contributions between 1% and 16% of their
annual compensation up to the maximum under the Internal Revenue Code. The Company assumes all
administrative costs of the plan. The Company does not make any matching contributions in accordance with the
plan documents.


NOTE L - SUBSEQUENT EVENTS

The Company has evaluated subsequent events through May 17, 2018, which is the date these financial
statements were available to be issued. As noted in Note A, on April 9, 2018, the Company received a letter from
the FDA stating that its Pre-Market Approval submission had been approved and that the AngelMed Guardian
System could be commercialized. The Company intends to raise additional funds through debt or equity in order
to launch a commercial effort and to manage a required post-approval study.




                                                                                                                 21
Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 158 of 175




                     APPENDIX E


                           TO


              DISCLOSURE STATEMENT
          OF ANGEL MEDICAL SYSTEMS INC.


     UNAUDITED FINANCIAL STATEMENTS Q3 2018
                       Case 18-12903-KG      Doc 5     Filed 12/31/18          Page 159 of 175




Angel Medical Systems, Inc.
Unaudited Consolidated Income Statement
in US Dollars

                                                                                 Unaudited
                                                            1Q18                2Q18              3Q18      3Q YTD 2018
REVENUES
Product Sales                                      $         -          $         -       $         -       $          -
Total Revenues                                               -                    -                 -                  -

COST OF SALES
Other                                                            -                    -                 -                  -
Total Cost of Goods Sold                                         -                    -                 -                  -

GROSS PROFIT                                                     -                    -                 -                  -

OPERATING EXPENSES
General & Administrative                                298,577              397,943           237,677            934,196
Marketing & Sales                                        (2,835)              27,602            33,084             57,851
Research & Development                                   32,407               67,169           115,033            214,609
Clinical & Regulatory                                    12,431              408,862            39,026            460,319

Total Operating Expenses                                340,580              901,575           424,820          1,666,976

OPERATING INCOME (LOSS)                                (340,580)            (901,575)         (424,820)         (1,666,976)

OTHER (INCOME) EXPENSE
Depreciation                                              28,626                5,150             5,150            38,926
Stock Option/Warrant Expense                               5,539                5,500             5,000            16,039
Interest Expense (Income)                              2,020,389            2,058,470         2,092,452         6,171,311

Total Other (Income) Expense                           2,054,554            2,069,120         2,102,602         6,226,276

NET INCOME (LOSS)                                  $ (2,395,134)        $ (2,970,696)     $ (2,527,422)     $ (7,893,252)




                                          Angel Medical Systems, Inc.
                      Case 18-12903-KG       Doc 5     Filed 12/31/18         Page 160 of 175




Angel Medical Systems, Inc.
Unaudited Consolidated Balance Sheet
in US Dollars

                                                                             Unaudited
                                                 12/31/2017             3/31/2018      6/30/2018          9/30/2018
  ASSETS
  Cash and Cash Equivalents                  $    2,912,013      $      2,186,862   $    1,216,812   $     581,222
  Prepaid and Other Current Assets                   72,956               108,511           68,901          55,140
           Total Current Assets                   2,984,969             2,295,373        1,285,713         636,362

  Fixed Assets, net                                  44,454               25,897           20,747           15,597
  Other Assets                                        4,450                4,450           39,560           35,660

  TOTAL ASSETS                               $    3,033,873      $      2,325,720   $    1,346,020   $     687,619


  LIABILITIES & EQUITY
                  Liabilities
  Accounts Payable                           $       88,309      $       50,006     $       19,309   $       27,275
  Accrued Expenses                                  991,372             718,569            680,230          440,275
  Employee Related Liabilities                       99,873              92,058             87,043           84,757
           Total Current Liabilities              1,179,554             860,634            786,582          552,307
  Other LT Liabilities                                  -                   -                  -                -
  Accrued Interest/Final Fee - Notes             19,183,576          21,199,942         23,253,991       25,330,611
  Convertible Notes                              44,793,161          44,777,090         44,782,589       44,804,265
               Total Liabilities                 65,156,292          66,837,666         68,823,162       70,687,183


                    Equity
  Preferred Equity (Rounds A through F)             10,221              10,221            10,221           10,221
  Common Stock                                       6,169               6,169             6,169            6,169
  APIC                                          66,873,104          66,878,703        66,884,203       66,889,203
  Retained Earnings                           (118,998,183)       (129,011,905)     (129,011,905)    (129,011,905)
  Net Income                                   (10,013,730)         (2,395,134)       (5,365,830)      (7,893,252)

  TOTAL LIABILITIES AND EQUITY               $    3,033,873      $      2,325,720   $    1,346,020   $     687,619




                                          Angel Medical Systems, Inc.
                              Case 18-12903-KG               Doc 5       Filed 12/31/18          Page 161 of 175




Angel Medical Systems, Inc.
Unaudited Consolidated Statement of Cash Flows
in US Dollars

                                                                                                    Unaudited
                                                                               1Q18                2Q18              3Q18     3Q YTD 2018
 Cash Flows From Operating Activities:
   Income/(loss)                                                    $    (2,395,134)      $   (2,970,696)   $   (2,527,422)   $ (7,893,252)
   Adjustments
      Depreciation & Amortortization                                         28,626               5,150             5,150            38,926
      (Increase)/Decrease in Other Assets                                   (35,657)              4,606            17,661           (13,390)
      (Increase)/Decrease in Receivables                                        106                (106)               (0)                0
      Increase/(Decrease) in Accounts Payable                               (38,243)            (30,697)            7,966           (60,974)
      Increase/(Decrease) in Accrued Expense                               (272,803)            (38,339)         (239,955)         (551,097)
      Increase/(Decrease) in Employee Related Liabilities                    (7,811)             (5,016)           (2,286)          (15,113)
      Accretion of Final Loan Payment                                       864,296             873,900           873,900         2,612,096
      Increase/(Decrease) in Accrued Note Interest                        1,152,070           1,180,149         1,202,720         3,534,939
      Amortization of Deferred Finance Costs                                  5,499               5,499            21,676            32,674
      Equity Based Compensation                                               5,539               5,500             5,000            16,039

    Net Cash Provided by (Used in) Operating Activities                    (693,512)           (970,050)         (635,590)        (2,299,151)

 Cash Flows from Investing Activities:
   Purchase of Fixed Assets                                                 (10,070)                 -                 -            (10,070)

    Net Cash Used in Investing Activities                                   (10,070)                 -                 -            (10,070)

 Cash Flows from Financing Activities:
   Financing                                                                    -                    -                 -                -
   Debt Issuance Costs paid                                                 (21,570)                 -                 -            (21,570)

 Net Cash Provided by (Used in) Financing Activities                        (21,570)                 -                 -            (21,570)


 Net Increase/(Decrease) in Cash and Cash Equivalents                      (725,151)           (970,050)         (635,590)        (2,330,791)
 Cash and Cash Equivalents at Beginning of Period                         2,912,013           2,186,862         1,216,812          2,912,013

 Cash and Cash Equivalents at End of Period                         $     2,186,862       $   1,216,812     $     581,222     $     581,222




                                                            Angel Medical Systems, Inc.
    Case 18-12903-KG   Doc 5   Filed 12/31/18   Page 162 of 175




                         APPENDIX F


                               TO


                  DISCLOSURE STATEMENT
              OF ANGEL MEDICAL SYSTEMS INC.


RIGHTS OFFERING - INDICATION OF INTEREST AND SUMMARY TERMS
                Case 18-12903-KG              Doc 5      Filed 12/31/18         Page 163 of 175


                                        INDICATION OF INTEREST TO

                        PARTICIPATE IN THE SERIES A PREFERRED FINANCING

                                                          OF

                                       ANGEL MEDICAL SYSTEMS, INC.

                    (MUST BE RECEIVED BY NO LATER THAN DECEMBER 31, 2018)

          ANGEL MEDICAL SYSTEMS, INC., a Delaware corporation (the “Corporation”), is soliciting indications of
interest in connection with the contemplated sale and issuance of the Corporation’s to be newly designated shares of
Series A Preferred Stock (the “Series A Financing”). The Corporation is offering each holder of shares of the
Corporation’s issued and outstanding capital stock and the Corporation’s issued and outstanding promissory notes
that were issued by the Corporation in 2012, 2014 and 2016 the opportunity to participate in the Series A Financing.
The price and other material terms and conditions of the Series A Preferred Stock are described in the Summary of
Terms attached hereto as EXHIBIT A (the “Series A Term Sheet”). Capitalized terms used, but not otherwise
defined, in this Indication of Interest (this “Indication”) shall have the meanings ascribed to such terms in the Series
A Term Sheet.

         The Series A Financing will be consummated as described in the Series A Term Sheet. The minimum
investment amount is $25,000. Please complete this form to indicate your interest, if any, in participating in the
Series A Financing.

      THIS IS A SOLICITATION OF INTEREST ONLY AND DOES NOT CONSTITUTE AN OFFER TO
SELL SECURITIES. INDICATIONS OF INTEREST ARE CONTINGENT UPON THE CORPORATION’S
REVIEW AND APPROVAL OF YOUR RESPONSE, IN ACCORDANCE WITH FEDERAL AND STATE
SECURITIES LAWS, AND IN THE SOLE AND ABSOLUTE DISCRETION OF THE CORPORATION.

    SELECT ONLY ONE OF THE FOLLOWING TWO ITEMS AND PLACE A CHECKMARK IN
    THE CORRESPONDING BOX:

          (a)         I do not wish to participate in the Series A Financing. Please do not              ☐
                      send me any additional information regarding participation in the
                      Series A Financing.

          (b)         I wish to participate in the Series A Financing in the aggregate amount            ☐
                      of $_______________.

    PLEASE NOTE THAT IN THE EVENT OF AN OVERSUBSCRIPTION, THE SALE OF THE
    SERIES A PREFERED WILL BE UNDERTAKEN IN AN EQUITABLE MANNER AS
    DETERMINED BY THE CORPORATION IN ITS SOLE AND ABSOLUTE DISCRETION.

         Unlike securities of a publicly-traded company, the Corporation’s securities are not, and are not expected to
become, a liquid security that can be traded on the open market. Rather, any return on investment, if any, would
come through the sale of the Series A Preferred Stock at the time of a sale or change in control of the Corporation in
the future. The Corporation reserves the right, in its sole discretion, at any time and from time to time, to extend,
suspend, reduce, withdraw or otherwise amend the Series A Financing, by giving oral or written notice to you.

         The Corporation will not be making any representation or warranty as to any financial projections or other
forward-looking statements regarding the Corporation. Investments should only be made if you, as an investor, can
bear the economic risk and possibility of losing the entirety of your investment. YOUR DECISION TO MAKE AN
INVESTMENT IN THE CORPORATION AT THIS TIME SHOULD BE MADE SOLELY BY YOU AND ONLY
AFTER YOU HAVE REVIEWED AND ANALYZED INFORMATION THAT YOU BELIEVE IS SUFFICIENT
TO MAKE SUCH A DECISION. YOU ARE NOT REQUIRED OR OBLIGATED TO MAKE AN INVESTMENT
IN ANY WAY.

        Investment in the Series A Financing is open only to “accredited” investors. “Accredited” investors
are those persons who meet the requirements of Rule 501(a) of Regulation D, as promulgated under the

                                                           1
               Case 18-12903-KG            Doc 5       Filed 12/31/18         Page 164 of 175


Securities Act of 1933, as amended. For individuals to qualify, they generally must either (a) have a net worth
alone or with their spouse of more than $1 million (excluding the value of their primary residence) or (b)
individual income exceeding $200,000 in each of the past two calendar years, or joint income with their
spouse of greater than $300,000 in each of the past two years, with a reasonable expectation of income at the
same level in the current calendar year. To qualify as an “accredited” investor, entity investors generally
must either be owned only by individuals who qualify as accredited investors or have not less than $5 million
in assets. By indicating an interest to participate in the Series A Financing, you thereby attest and confirm to
the Corporation that you are an “accredited” investor.

        YOU ARE URGED TO COMPLETE THIS INDICATION AND RETURN IT BY EMAIL TO DAVID R.
FISCHELL AT DRDRF@COMCAST.NET, AS SOON AS POSSIBLE BUT NO LATER THAN DECEMBER
31, 2018. IF YOU DO NOT RETURN THIS INDICATION ON OR BEFORE DECEMBER 31, 2018, THE
CORPORATION WILL ASSUME THAT YOU HAVE NO INTEREST IN PARTICIPATING IN THE SERIES A
FINANCING, AND YOU SHALL BE DEEMED TO HAVE IRREVOCABLY WAIVED THE OPPORTUNITY
TO PARTICIPATE IN THE SERIES A FINANCING.

During the next several weeks, the Corporation can reach me as follows:

Name of contact person:                                          Email:
Address:                                                         Telephone:



STOCKHOLDER:
        Print Name:
                                  (Exactly as it would appear on a stock certificate)
        Signature:
        Title (if applicable):




                                                        2
               Case 18-12903-KG     Doc 5    Filed 12/31/18     Page 165 of 175



             SUMMARY OF TERMS FOR THE SERIES A PREFERRED FINANCING
                                         OF
                              ANGEL MEDICAL SYSTEMS, INC.

                                     December 23, 2018

        This Summary of Terms (this “Summary of Terms”) sets forth the principal terms for the
sale and issuance of the Series A Convertible Preferred Stock of ANGEL MEDICAL SYSTEMS,
INC., a Delaware corporation.

GENERAL:

Issuer:                          Angel Medical Systems, Inc., a Delaware corporation (the
                                 “Company”), following confirmation of the Company’s plan
                                 of reorganization by the United States Bankruptcy Court for
                                 the District of Delaware (the “Bankruptcy Court”).

Types of Security:               Series A Convertible Preferred Stock, $0.001 par value per
                                 share (the “Series A Preferred”).

Amount of Investment in the      A minimum of $10,000,000 in commitments (including the
Series A Preferred:              amount of the DIP Notes) (the “Minimum Amount”) and a
                                 maximum of $15,000,000 (including the amount of the DIP
                                 Notes) (the “Maximum Amount”).

Price Per Share:                 The original price per share for the Series A Preferred (the
                                 “Original Purchase Price”) would be no higher than $1.00
                                 per share. The capitalization of the Company immediately
                                 before the Initial Closing and after the Initial Closing,
                                 assuming the sale by the Company of the Minimum Amount
                                 at the Initial Closing, is set forth on EXHIBIT A attached
                                 hereto.

Investors:                       Investors who are reasonably acceptable to the Company and
                                 who qualify as “accredited investors” under Regulation D of
                                 the Securities Act of 1933, as amended (each, an “Investor”
                                 and collectively, the “Investors”).

Option Pool:                     The Company would adopt an equity incentive plan (the
                                 “Option Plan”) and reserve a pool of 10% on a fully diluted
                                 basis shares of common stock of the Company (the “Common
                                 Stock”) thereunder prior to the Initial Closing, as set forth on
                                 EXHIBIT A attached hereto.

Closings:                        The closing of the sale and issuance of the Series A Preferred
                                 would occur as soon as practicable following the Company’s


                                              1
            Case 18-12903-KG   Doc 5    Filed 12/31/18     Page 166 of 175



                           receipt of confirmation of the Company’s plan of
                           reorganization by the Bankruptcy Court (the “Initial
                           Closing”). For a period of sixty (60) days following the
                           Initial Closing, the Company could hold one or more
                           additional closings with Investors for the purchase of
                           additional shares of the Series A Preferred, up to the
                           Maximum Amount.

DIP Funding:               In connection with the filing of the Company’s Chapter 11
                           case with the United States Bankruptcy Court for the District
                           of Delaware, the Company will issue to certain investors
                           promissory notes in the aggregate amount of up to
                           $2,500,000 (the “DIP Notes”). At the Initial Closing, the
                           outstanding principal on the DIP Notes (excluding any
                           accrued and unpaid interest on the DIP Notes and any
                           amounts prepaid by the Company) will automatically convert
                           into shares of the Series A Preferred at a price per share
                           equal to 78% of the Original Purchase Price (i.e. no higher
                           than $0.78 per share).

TERMS OF THE SERIES A PREFERRED:

Liquidation Preference:    Upon the occurrence of any (i) liquidation, dissolution or
                           winding up of the Company, (ii) merger or consolidation
                           (other than one in which shareholders of the Company own a
                           majority by voting power of the outstanding shares of the
                           surviving or acquiring corporation), or (iii) sale, lease, transfer
                           or other disposition of all or substantially all of the assets of
                           the Company (the events described in the foregoing clauses
                           (ii) and (iii) are each referred to herein as a “Deemed
                           Liquidation Event”), the holders of the Series A Preferred
                           would receive an amount per share of the Series A Preferred,
                           in preference to the holders of the Common Stock, equal to
                           one times (1x) the Original Purchase Price, plus accrued but
                           unpaid dividends on each share of the Series A Preferred (the
                           “Series A Liquidation Preference”).

                           After payment of the liquidation preference of the Series A
                           Preferred above, the balance of any proceeds shall be
                           distributed to the holders of the Common Stock.

                           Notwithstanding the foregoing, if the holders of any of the
                           Series A Preferred would receive more in the aggregate in any
                           distribution if their shares were treated on a fully as-converted
                           basis (i.e., no preferential distribution under (ii) above), then
                           such shares of the Series A Preferred shall be treated as



                                         2
             Case 18-12903-KG   Doc 5   Filed 12/31/18     Page 167 of 175



                            though they had converted into Common Stock immediately
                            prior to the distribution at issue.

Dividends:                  The Series A Preferred will accrue from the applicable closing
                            an annual 8% cumulative dividend (based upon the Original
                            Purchase Price), compounded annually, which shall be
                            payable (i) upon liquidation, dissolution, winding up or a
                            Deemed Liquidation Event or (ii) in shares of Common Stock
                            at the then-prevailing conversion price (which shall in no
                            event be higher than $1.00 per share) upon the conversion of
                            the Series A Preferred to Common Stock. After payment of
                            any dividends on the Series A Preferred, the holders of the
                            Series A Preferred also would be entitled to participate pro
                            rata in any dividends paid on the Common Stock on an as-if-
                            converted basis.

Optional Conversion:        The Series A Preferred would initially convert on a one-for-
                            one basis into the Common Stock at any time at an Investor’s
                            option, subject to adjustments for stock distributions, splits,
                            combinations and similar events and as described below under
                            the caption “Anti-dilution Provisions.”

Mandatory Conversion:       The Series A Preferred would automatically be converted into
                            the Common Stock at the then applicable conversion rate
                            (which shall in no event be lower than a 1:1 Series A
                            Preferred to Common Stock ration) (i) in the event of a
                            closing of a firmly underwritten public offering of shares of
                            the Common Stock at a price of not less than three times (3x)
                            the Original Purchase Price (subject to adjustments for stock
                            distributions, splits, combinations and similar events) and net
                            proceeds to the Company of not less than $25,000,000 (a
                            “QPO”) or (ii) with the consent of the holders of at least a
                            majority of the outstanding Series A Preferred (the “Requisite
                            Investors”).

Anti-dilution Provisions:   Unless waived by the Requisite Investors, in the event that the
                            Company issues additional equity securities at a purchase
                            price less than the current Series A Preferred conversion price
                            (which shall in no event be higher than $1.00 per share), such
                            conversion price would be adjusted on a broad-based,
                            weighted average basis, provided that no such adjustment
                            would occur with respect to: (i) securities issuable upon
                            conversion of any of the Series A Preferred, or as a dividend
                            or distribution on the Series A Preferred; (ii) securities issued
                            upon the conversion of any debenture, warrant, option or
                            other convertible security outstanding as of the date of the



                                         3
             Case 18-12903-KG      Doc 5     Filed 12/31/18     Page 168 of 175



                                applicable closing; (iii) shares of the Common Stock issuable
                                upon a stock split, stock dividend or any subdivision of shares
                                of the Common Stock; (iv) shares of the Common Stock
                                issued or issuable to employees or directors of, or consultants
                                to, the Company pursuant to any plan approved by the
                                Company’s Board of Directors (the “Board”), including at
                                least one Series A Director (as defined below); (v) shares of
                                the Common Stock issued or issuable to banks, equipment
                                lessors pursuant to a debt financing, equipment leasing or real
                                property leasing transaction approved by the Board, including
                                at least one Series A Director; (vi) shares of the Common
                                Stock issued or issuable for consideration, other than cash
                                pursuant to a technology license, business combination,
                                strategic partnership or joint venture transaction approved by
                                the Board, including at least one Series A Director; (vii)
                                shares of the Common Stock; and (viii) shares of the
                                Common Stock issued in connection with a QPO
                                (collectively, “Excluded Issuances”).
Registration Rights:

    Registrable Securities:     All shares of the Common Stock issuable upon conversion of
                                the Series A Preferred and any other shares of the Common
                                Stock held by the holders of the Series A Preferred would be
                                “Registrable Securities”.

    Demand Registration:        Upon the earlier of (i) three (3) years after the Initial Closing
                                or (ii) six (6) months following an initial public offering of the
                                Company’s shares of the Common Stock (“IPO”), persons
                                holding not less than an aggregate of fifty percent (50%) of
                                Registrable Securities may demand not more than two
                                registrations by the Company of their shares, but only if the
                                aggregate offering price is at least $10,000,000. A registration
                                would count for this purpose only if (A) not less than seventy-
                                five percent (75%) of all Registrable Securities requested to
                                be registered are included in the registration, or (B) it is closed
                                or withdrawn at the request of the demanding holders (other
                                than as a result of a material adverse change to the Company).
                                Holders of the Registrable Securities would have priority in
                                all registrations over all other shares except for in registrations
                                initiated by the Company, in which case the shares being sold
                                by the Company for its own account would have priority.

    Registration on Form S-3:   The holders of not less than twenty percent (20%) of the
                                Registrable Securities would have the right to require the
                                Company to register on Form S-3, if available for use by the
                                Company, Registrable Securities for an aggregate offering



                                              4
             Case 18-12903-KG       Doc 5    Filed 12/31/18     Page 169 of 175



                                 price of at least $1,000,000. There would be no limit on the
                                 aggregate number of such Form S-3 registrations, provided
                                 that there are no more than two (2) per year. Form S-3
                                 registration rights would be subject to customary limitations,
                                 including provisions giving the Company the right under
                                 certain circumstances to defer a registration.

    Piggyback Registration:      The holders of Registrable Securities would be entitled to
                                 “piggyback” registration rights on all registration statements
                                 of the Company, subject to the right, however, of the
                                 Company and its underwriters to reduce the number of shares
                                 proposed to be registered to a minimum of thirty percent
                                 (30%) on a pro rata basis and to complete reduction on an IPO
                                 at the underwriter’s discretion. In all events, the shares to be
                                 registered by holders of Registrable Securities would be
                                 reduced only after all other stockholders’ shares are reduced.

    Expenses:                    The registration expenses (exclusive of stock transfer taxes,
                                 underwriting discounts and commissions) would be borne by
                                 the Company. The Company would also pay the reasonable
                                 fees and expenses, not to exceed $25,000, of one special
                                 counsel to represent all the participating holders of
                                 Registrable Securities.

    Lock-up:                     The Investors would agree in connection with the IPO, if
                                 requested by the managing underwriter, not to sell or transfer
                                 any shares of the Common Stock of the Company for a period
                                 of up to one hundred-eight (180) days following the IPO
                                 provided all directors and officers of the Company agree to
                                 the same restriction, subject to hardship exemptions agreed to
                                 by the underwriters.

    Termination of Registration Registration rights would terminate upon the earlier of: (i) a
    Rights:                     Deemed Liquidation Event or (ii) when all Registrable
                                Securities of an Investor are eligible to be sold without
                                restriction under Rule 144 within any ninety (90)-day period.

GOVERNANCE:

Voting Rights:                   The Series A Preferred would vote together with the Common
                                 Stock on an as-converted to Common Stock basis and not as a
                                 separate class, except (i) with respect to election of directors
                                 as described below, (ii) as provided under the caption
                                 “Protective Provisions” below or (iii) as required by law.

Protective Provisions:           The Company would not, without the written consent of the



                                              5
            Case 18-12903-KG   Doc 5   Filed 12/31/18     Page 170 of 175



                           holders of at least a majority of the Series A Preferred, either
                           directly or by amendment, merger, consolidation or otherwise:
                           (i) liquidate, dissolve or wind-up the affairs of the Company,
                           or effect any Deemed Liquidation Event; (ii) amend, alter, or
                           repeal any provision of the Certificate of Incorporation or
                           Bylaws in a manner adverse to the Series A Preferred; or
                           (iii) create or authorize the creation of or issue any other
                           security convertible into or exercisable for any equity security
                           having rights, preferences or privileges senior to, or on parity
                           with, the Series A Preferred, or increase the authorized
                           number of shares of the Series A Preferred.

                           The Company would not, without the approval of the Board,
                           including the approval of at least one Series A Director (as
                           defined below), either directly or by amendment, merger,
                           consolidation or otherwise: (i) adopt an annual operating
                           budget (the “Budget”); (ii) create or authorize the creation of
                           any debt in excess of $100,000 individually or $200,000 in the
                           aggregate; (iii) make any capital expenditure in excess of
                           $200,000 individually or $500,000 in the aggregate that was
                           not contemplated by the then-approved Budget; (iv) hire or
                           terminate any senior executive; (v) purchase or redeem or pay
                           any dividend on any capital stock prior to the Series A
                           Preferred, other than stock repurchased from former
                           employees or consultants in connection with the cessation of
                           their employment/services or other than as approved by the
                           Board; (vi) increase or decrease the size of the Board;
                           (vii) make any loan or advance to any person, including any
                           employee or director, except advances and similar
                           expenditures in the ordinary course of business or under the
                           terms of an employee stock or option plan approved by the
                           Board; or (viii) guarantee any indebtedness except for trade
                           accounts of the Company.

Board of Directors:        After the Initial Closing, the Board would consist of five (5)
                           individuals. The holders of the Series A Preferred, voting as a
                           separate class, would be entitled to appoint two (2) members
                           of the Board as designated by the holders of a majority in
                           interest of the Series A Preferred (each a “Series A
                           Director”), who would initially be Victor Whitman and
                           another to be named individual. The holders of the Common
                           Stock and the Series A Preferred, voting as a single class on
                           an as converted to shares of the Common Stock basis, would
                           be entitled to elect the remaining three (3) members of the
                           Board, (i) one (1) of whom would be the Company’s CEO,
                           (ii) one (1) of whom would be mutually acceptable to the



                                        6
             Case 18-12903-KG      Doc 5    Filed 12/31/18      Page 171 of 175



                                other members of the Board who would initially be Andrew
                                Taylor and (iii) one of (1) of whom is designated by a the
                                holders of the Common Stock and the Series A Preferred,
                                voting as a single class on an as converted to shares of the
                                Common Stock basis. Such composition of the Board would
                                be prescribed by a voting agreement entered into by and
                                among the Company and the holders of the Company’s capital
                                stock. The Company shall pay all reasonable expenses of the
                                Board members, including costs relating to service on a Board
                                committee.

ADDITIONAL RIGHTS:

Information Rights:             The Company would deliver to the Investors (unless waived
                                by the holders of at least a majority of the Series A Preferred):
                                (a) within thirty (30) days after the end of each calendar
                                quarter, management-prepared and certified financial
                                statements; and (b) at least thirty (30) days prior to the end of
                                each fiscal year, a comprehensive operating budget
                                forecasting the Company’s revenues, expenses and cash
                                position on a month-to-month basis for the upcoming fiscal
                                year, which would be subject to Board approval, including at
                                least one Series A Director.

Right to Participate Pro Rata   The Investors would have a pro rata right, based on their
in Future Financings:           respective percentage equity ownership in the Company
                                (assuming the conversion of all outstanding shares of the
                                Series A Preferred into shares of the Common Stock and the
                                exercise of all warrants and options outstanding under any
                                stock plan of the Company), to participate in subsequent
                                issuances of equity securities of the Company (other than
                                Excluded Issuances and issuances in connection with
                                acquisitions by the Company).

Rights of Refusal/Co-Sale:      The Company first and the Investors second would have a
                                right of first refusal with respect to any shares of capital stock
                                of the Company proposed to be sold by any holder of the
                                Common Stock or any other management employee holding
                                Common Stock or rights to acquire Common Stock for more
                                than five percent (5%) of the fully diluted equity of the
                                Company (collectively, the “Key Holders”). Before any Key
                                Holder could sell such capital stock, such Key Holder would
                                give the Investors an opportunity to participate in such sale on
                                a basis proportionate to the number of shares of capital stock
                                held by such Key Holder and those held by the Investors.




                                             7
            Case 18-12903-KG   Doc 5   Filed 12/31/18     Page 172 of 175



Drag-Along Right:          Each holder of shares of capital stock of the Company
                           (including without limitation the Series A Preferred) would be
                           required to enter into an agreement that provides that such
                           holders will vote their capital stock in favor of any sale of the
                           Company (whether structured as a merger, reorganization,
                           asset sale, stock sale, licensing transaction or otherwise), that
                           is approved by a majority of the Board and holders of at least
                           a majority of the Series A Preferred and the Common Stock,
                           voting together as a single class on an as if converted to
                           Common Stock basis.

OTHER:

Vesting of Stock Awards:   Unless otherwise approved by the Board, stock awards under
                           the equity incentive plan would vest as follows: twenty five
                           percent (25%) after one (1) year, with the remainder vesting
                           in equal quarterly installments over the following three (3)
                           years.

Documentation:             The transaction would be documented by counsel to the
                           Company with documents containing the provisions described
                           above and consisting of the following:

                               •   Amended and Restated Certificate of Incorporation;

                               •   Series A Preferred Stock Purchase Agreement;

                               •   Investor Rights Agreement;

                               •   Right of First Refusal and Co-Sale Agreement; and

                               •   Voting Agreement.

Conditions to Closing:     The Initial Closing would be subject to satisfaction or waiver
                           of the following conditions, among others: (i) satisfactory
                           completion of intellectual property, financial, regulatory and
                           legal due diligence of the Company by the Investors; (ii)
                           qualification of the sale of the Series A Preferred under
                           applicable Blue Sky laws; (iii) filing of the Amended and
                           Restated Certificate of Incorporation establishing the rights
                           and preferences of the Series A Preferred; and (iv) the
                           Company’s receipt of confirmation of the Company’s plan of
                           reorganization by the Bankruptcy Court.

Expenses:                  Each party shall bear its own costs and expenses incurred in
                           connection with transactions contemplated hereby except that
                           the Company shall at the Initial Closing reimburse one


                                        8
           Case 18-12903-KG   Doc 5   Filed 12/31/18    Page 173 of 175



                          counsel to the Investors for the reasonable fees and expenses
                          (including, without limitation, legal fees and disbursements)
                          incurred by the Investors in connection with the transactions
                          contemplated hereby (up to the aggregate amount of $40,000).

Non-Binding Terms:        This Summary of Terms is not an offer subject to acceptance
                          or a legally binding commitment by the Company, and no
                          obligation will be created by execution of this Summary of
                          Terms unless and until definitive documents have been
                          executed and delivered.

                     SIGNATURES ON THE FOLLOWING PAGE




                                      9
              Case 18-12903-KG         Doc 5     Filed 12/31/18     Page 174 of 175



        The undersigned hereby agree to the foregoing terms. This instrument may be executed and
delivered in one or more counterparts and by facsimile or other electronic means of execution and
delivery, each of which will constitute an original, and all of which will constitute one and the same
instrument.

THE COMPANY:                                    INVESTOR INDICATION OF INTEREST:

                                                INVESTOR NAME:

ANGEL MEDICAL SYSTEMS, INC.                     [INSERT NAME]


By:                                             By:
Name: David R. Fischell, Ph.D.                  Name:
Title: Chief Executive Officer                  Title:

                                                Amount of Purchase: $

                                                Date: December ____, 2018




                                 SIGNATURE PAGE TO
              THE SUMMARY OF TERMS OF THE SERIES A PREFERRED FINANCING OF
                             ANGEL MEDICAL SYSTEMS, INC.
                Case 18-12903-KG            Doc 5       Filed 12/31/18        Page 175 of 175



                                                   EXHIBIT A

                                  PRO-FORMA CAPITALIZATION*
                                                           PRE-CLOSING**                     POST-CLOSING
                                                    # of Shares        % Fully        # of Shares        % Fully
                                                                       Diluted                           Diluted
Series A Preferred from Senior Notes                  2,661,826**          30.8%         2,661,826           12..5%
Common Stock Outstanding from Junior Notes            5,970,949***         69.2%         5,970,949              28%
Series A Preferred Outstanding (DIP Notes)                     0                         2,564,103             12.%
Series A Preferred Outstanding (New Money)                     0                         8,000,000            37.5%
Unallocated Stock Pool                                         0                         2,132,986              10%
TOTAL:                                                 8,632,775         100.00%        21,329,864        100.00%

*These figures represent the conversion of $2,000,000 in principal of the outstanding DIP Notes (excluding interest)
and the sale of the Minimum Amount of $10,000,000 (including the DIP Amount) in new money in value of the
Series A Preferred.

**Following Conversion of 2012, 2014 and 2016 notes to common/Series A preferred, but before conversion DIP
Notes to Series A and before closing of Series A for New Money.


29344433




                                                  EXHIBIT A-1
